I would like to begin today’s sitting by welcoming Mr Alexander Milinkevich, democratic opposition leader and Belorussian presidential candidate, most warmly, on my own behalf and on behalf of all of the Members of the European Parliament.
Mr Milinkevich, as leader of the unified opposition, you had the courage to stand for the presidential elections held recently in Belarus, which were seen by our Parliament as in no way democratic. The European Parliament admires your courage and the perseverance that you showed both during and after the election campaign, and would like to express its full solidarity with you, your fellow countrymen and your country.
Europe will not be fully democratic until Belarus is a free country.
You may rest assured that the European Parliament will continue to support human rights and democracy in your country.
You can see that certain Members of Parliament are wearing scarves bearing colours intended to express this support visually and I must tell you that, thanks to the reform that we promoted recently and which is now in force, the President can allow the presence of these external symbols. Under the previous Rules of Procedure, the President would have had to demand that they be removed. We should therefore be pleased with the reform of the Rules of Procedure and you will note that sometimes the Presidency’s initiatives are positive.
We shall now proceed to the item on the state of progress of the negotiations of the financial perspective. In relation to this issue, I would like briefly to inform the House that our negotiating team, chaired by Mr Lewandowski, reached an agreement with the representatives of the Commission and the Council.
As you know, Parliament had proposed quantitative and qualitative objectives for the financial perspective. On the one hand, an increase in global resources and, on the other, a better structure and better ways of executing the budget.
With regard to the position of the Council in December, the ceiling has been increased by EUR four billion in fresh money, which will be added to the resources of certain programmes which had been severely cut, in particular Erasmus, life-long learning programmes, innovation and assistance for small and medium-sized businesses.
An increase in the reserves of the European Investment Bank of EUR 2.5 billion is being added to those additional resources, in order to fund programmes to promote research and development, transport networks and aid to small companies.
The flexibility instrument maintains the sum for the current period, two hundred million per year, but with the possibility of unused resources being transferred to the next two financial years.
That is the summary of the agreement reached yesterday, but I am sure that our rapporteur, Mr Böge, will be able to present that agreement more fully. The political groups will have the opportunity to assess the agreement in our debate.
. – Mr President, ladies and gentlemen, I will admit it openly; I am not satisfied with the outcome. If you look at the detailed analysis of the Financial Perspective for the enlarged EU that the temporary committee has worked to produce, you will realise that even this result leaves out some of the things we urgently need in order to add European value or means that others will have to be worked on over the next seven years.
Even so, let me say that, under the prevailing conditions under which we had to work, everyone involved went to the very limit of what could be expected of them in finding a long-term solution to the Financial Perspective and an inter-institutional agreement. The President was quite right to point out that Parliament’s concern has not been merely with figures; it has also been interested in the qualitative aspects and in making a start on the reform of European budgetary policy, in new financial instruments, in the de-bureaucratisation of the whole procedure, and in guaranteeing parliament’s rights in the foreign policy instruments, as well as in the question of what part Parliament is to play in any potential review in 2008/2009.
We have, then, within the bounds set by the inter-institutional agreement, by means of joint and unilateral statements, worked through the whole of this package of qualitative elements and reform projects, and we believe that we have done so adequately; we have, at any rate, in every respect taken a line that adds up to progress towards a qualitatively improved European budget policy.
Bearing in mind our detailed knowledge of the programmes – for we have gone deeper in analysing them than the Council ever has – Parliament took the view that the figures we agreed on represented the absolute pain threshold, but if, for example, we have, in the sphere of lifelong learning or overall as regards competitiveness for growth and job creation, succeeded in getting an extra EUR 2.1 billion in order, for example, to send 40 000 more students on exchange within Europe, then our commitment to European added value has paid off.
I would like to express my thanks to the whole negotiating team under Janusz Lewandowski’s chairmanship, to Mr Walter and Mr Mulder for their excellent cooperation and also to the group coordinators. It was only because we worked very much across group boundaries and as a close-knit and single-minded negotiating team that we managed to achieve this result at all, and for that I am most warmly appreciative.
. Mr President, I am very pleased to be here today to share with you my satisfaction with the agreement reached by negotiators from the European Parliament, the Council and the Commission on the 2007-2013 Financial Perspectives. I would like, in particular, to congratulate Mr Böge, Mr Lewandowski, Mr Mulder and Mr Walter for their remarkable job, which I know was done under very difficult conditions. I would also like to thank Chancellor Schüssel and his Finance Minister, for their untiring efforts to reach an agreement. I have followed the negotiations very closely, determined to ensure that we reached a good agreement. I can tell you that I am proud of the role played by the Commission – namely by Commissioner Grybauskaitė – during the negotiations, which were very difficult. I truly believe that the outcome of those negotiations is clearly better than the agreement reached at the European Council.
Knowing at first hand how hard it has been to get to this stage, I can honestly say that this is a success. It is good news for Europe because it means we now have the funds to match our ambitions for the development of the Union over the next seven years. We now have a clear financial framework to boost development of the ten new Member States that joined in 2004, and of the two new Member States still to come.
I am particularly pleased that we will have increased funding for programmes directly related to the new Lisbon Agenda, namely, research, lifelong learning, trans-European networks, competitiveness and innovation. Almost EUR 50 billion will be available over the next seven years to enhance the research effort at Union level. Moreover, for the first time the agreement entails a joint effort with the European Investment Bank. European Investment Bank funds act as catalysts for public and private investors in research and technological development, as well as trans-European networks and small and medium-sized enterprises. There will also be significant increases in funding in the important area of justice and home affairs.
Another of my priorities, as you will recall – it was the subject of my letters to the President-in-Office of the Council, and of some of my statements here in Parliament – was to secure additional funding for programmes that reach out to our citizens, such as culture, youth, health and consumer protection. That has now been achieved. That would not have been possible if we had not worked together to increase that funding after the agreement at the European Council. I have also taken note of the comments made on this matter just now by Mr Böge.
Our spending on external actions will also increase, enabling us to continue to promote European values in the wider world. Thanks to that agreement, it will be possible to enhance substantially the Union’s common foreign and security policy.
The agreement reached by the negotiators will now have to be endorsed by Parliament and the Council. We hope this happens without further delay. We have also worked hard to ensure that the future budget of the European Union will be based on principles of sound financial management. I also take very good note of what Mr Böge just said on that: it is not just about figures. Figures have increased, yes, but it is not just about figures, it is about transparency, it is about accountability, it is about the quality of the expenditure and the quality of the way we work together – Parliament, the Council and the Commission.
It is fair to say that the role of Parliament in the process has been strengthened and it will also play an important role in the review of the financial perspectives, which will be one of the top priorities in the coming years. I can confirm to you today something I have said on several occasions: as you know, we have been asked by the Council to come up with a proposal for a ‘review clause’ for the future of the financial perspectives and we want to work as closely as possible with Parliament on that matter.
I know it was difficult. I know that not everybody is happy and nobody will be completely happy – let me say that the Commission is not completely happy – but it was once again a good demonstration of our commitment and our spirit of partnership, that is why I want warmly to congratulate all negotiators. I think we should celebrate this achievement and then move swiftly to build on the momentum created by this agreement to accelerate and complete the legislative process necessary to get all programmes up and running as from next year. We have no more time to lose.
. – Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the road here has been a long and difficult one, and without this Parliament we would not be where we are now. I recommend that all of us consider not only the national interest – or what we believe to be the national interest, but should consider the interests of the community, the interests of the European Union, of the Europe in which we share. Had that not been borne in mind, we would not have ended up with this result, to which our response is ‘yes, but’. As Mr Böge rightly said, we are of course not 100% satisfied, but we do know that no more could have been achieved. I would like to thank the Members of this House – Mr Lewandowski, who chaired the working party, Mr Böge, Mr Walter and Mr Mulder – for their efforts at persuasion. We can take pride in having had such a negotiating group to achieve this result.
We have a high responsibility for the European Union, and that responsibility is not in the least to do with money; on the contrary, it is all about democracy, parliamentarianism, transparency and openness. It is about winning over the public to the cause of Europe, so that this Europe of ours may be convincing. That is why, when European funds are spent at the national level, we want the national authorities to share responsibility for this money being spent properly. Where there are deficits, they must not always be attributed to the European Union, for the national authorities must accept their share of responsibility for them.
We insist on the European Parliament being given a say in, and responsibility for, reviewing the European Union’s outgoings in 2008/2009. Let me say, with all the emphasis I can muster, that there must be no repetition of the haggling that we have seen going on over recent weeks and months. This must be the last time that our negotiations should be so lacking in conviction. I agree strongly with the President of the European Council when he says that we have to give thought to how we endow the European Union with its own revenues that, rather than constituting a burden on the public, will result in Europe having sufficient resources, so let us work together to that end.
. Mr President, ladies and gentlemen, it is less than we wanted, more than what many of us expected, and a victory for reason. There are a number of things laid down in the inter-institutional agreement to which I attach particular importance. First among them is the revision clause. In 2008-2009, we will be reviewing all the figures all over again. Those who are currently dissatisfied – dissatisfied, that is, with everything – should note that the consequence of this is that part of the process that has been set in motion by the change in the EU’s budget is a first step. The Commission has undertaken to submit proposals for the necessary next steps in respect of the revision clause to be taken in 2008/2009.
What has been agreed is better financial management, and that is a vitally important step. It is quite essential that the resources at our disposal be actually spent and used effectively. Actually putting into effect the undertakings we have given each other and the agreements we have made with one another will be a great step forward.
There is another great step forward that we have taken, and it has to do with the requirement that the Member States should now produce their own reports with evidence of what they have done with the resources, and – as Mr Poettering has just said – this represents the abandonment of the attitude that ‘success is national, but failure is in Brussels’. The Member States must now give an account of what use they and their authorities have actually made of the money. It is quite vital that that should have been agreed to.
It has also proved possible to extract more money, and for that I want to take this opportunity to say: Thank you, Mr Böge, thank you, Mr Mulder, thank you, Mr Lewandowski, but I would also, and on behalf of my group, like to thank our colleague Mr Walter, who – as other members can testify – drove a hard bargain for our group in the closing stages. He is from the Moselle valley and is used to flooding; whenever the waters are at their height, Ralf is at his best, so warm thanks to him.
I want to close by doing something you will not often hear me doing, and thank the Commission for their constructive cooperation in this stage of the negotiations. I would also like to thank Chancellor Schüssel, the President of the Council, who – as we know – still has a pile of work to do, but, having been so constructive in negotiations, he can count on our support in bringing round those recalcitrants on the Council whom he has not yet won over. All in all, I think yesterday was a good day.
. Mr President, on behalf of Liberals and Democrats I too would like to thank Mr Böge and his team, Messrs Mulder, Walter and Lewandowski, as well as the Austrian Presidency, for the agreement that they have reached. I hope this agreement will commend itself for approval to my group, to the House and to the Council and Commission.
I would not pretend that my group is satisfied with the outcome. We feel that we are not providing enough money for the research and development that our Union needs for the Galileo Programme, for the trans-European networks, for lifelong learning: all of the things we should be financing properly to convince our citizens of the added value of the Union.
We know that it is fashionable in the national capitals of some of our Member States to pour cold water on common endeavour. It started with the letter to Mr Prodi from six Heads of State and Government two years ago, envisaging reducing the budget to 1% of GNI – a deeply corrosive policy. But if the centripetal force for our Union is no longer coming from visionary leadership within, it will certainly come from developments beyond our borders. I hope that our Member States will use the review of EU financing that they have agreed on to look again at providing our Union with the resources it needs.
Our group hopes, too, that we can make progress – as suggested by the Council – towards a proper statement of assurance, so that the auditors can finally sign off the accounts for the Union. That is, it seems to us, a minimum for regaining public confidence.
. Mr President, ladies and gentlemen, you will not be surprised to hear that my group is not particularly satisfied with the agreement reached, nor particularly convinced that more could not have been obtained.
Unlike you, President Barroso, I do not believe that this agreement will be able to provide us with adequate funds for our ambitions, and I must admit to having been surprised by your statement. I think that the basic problem remains the same, namely that the Member States are unwilling to finance the European Union’s necessary programmes. This strikes me as a political problem that we will need to address in the years to come.
I too would like to thank the negotiating team – composed entirely of men – and the team that participated in this difficult work – composed entirely of women from my group. The financial perspective is still conservative in structure and is certainly not directed towards reform. EUR 20 billion has been cut from rural development, and ambitious projects like Natura 2000 are still today without funding.
The European Council has announced that there will be a revision clause, but has refused to include it in this agreement, with the result that we do not really know what will become of this clause. What is more, I would like to know from the Commission – and I hope its members are listening to me – whether or not its intentions to improve the decision-making system relating to external programmes are genuine, because there are conflicting opinions on this that I would like it to clarify for me.
Finally, I would like to address a few words to Mr Schüssel. You have often spoken about issues that are important to us, like the European tax and the system of own resources. It seems to me that these subjects must absolutely be kept on the agenda, because today, with this truly unsatisfactory agreement – which could have been a great deal better than it is, if only the Council had wanted it to be – I do not think that we will be able to achieve real progress for our citizens between now and 2013.
. Mr President, Mr Schüssel, Mr Barroso, my group has never advocated a thoughtless increase of the budget. What is more, we do not believe that the budget is the only instrument available to the Union when it comes to facilitating healthy growth and balanced development. Thus, it would undoubtedly be very helpful if the European Central Bank were to play a different role in this regard. Nevertheless, the budget is always the expression of a political desire. There is no point in us harbouring lofty ambitions if we reject the financial resources needed to fulfil them.
That is particularly true in the case of enlargement, which everyone knew, even before the start of the process, would entail legitimate costs, particularly in the context of the Structural Funds and the Cohesion Fund. That is why even Parliament’s original demands and the Böge report seemed to us to fall a long way short of the financial needs corresponding to the commitments made. We therefore agreed with Parliament’s decision to reject the European Council’s cut-price compromise of last December.
You were right, Mr Barroso, to point out at the time the drastic cuts that a financial perspective such as this would entail and to call for resources for education, research, the trans-European networks, cooperation and so on. From the point of view of these objectives, the 1.5% increase demanded by our negotiators was in itself extremely modest: 1.5% of 1.04% of the Union’s gross national income. As far as the Council was concerned, however, that was still three times too much. Under these circumstances, my group takes the view that our credibility depends on our rejecting this farce and that, consequently, we must shoulder our responsibilities.
. Mr President, when I heard just before midnight yesterday that our negotiators had reached a compromise with the Council and the Commission concerning the new Financial Perspective, I experienced contradictory reactions. On the one hand, I wished to recognise the efforts of our negotiators and all their good work. I was also much relieved that 15 months of uncertainty and dissent threatening the Union’s finances had been brought to an end in this way. There was a risk that lack of a new Financial Perspective would mean us debating all the budget parameters except for compulsory expenditure on an annual basis and running permanently behind with adoption of the budget. That is the positive aspect of the situation.
On the other hand it must be pointed out that the new Financial Perspective certainly falls short of expectations, as it implies drastic restrictions to the redistribution of Union resources. It is anticipated that the Union’s GNI will increase by about 15% between 2007 and 2013, whilst its budget will only increase by around 2% in the same period. The figures speak for themselves. Against this background, the Council’s resistance to adopting our negotiators’ very modest proposals amounts to pettiness.
It has often been said that certain political tendencies represented in this House demonstrate an incomprehensible Euroscepticism, and that this is especially the case of those originating from the new Member States. I am actually interested in establishing which of the parties are Eurosceptic and perhaps even anti-European. Might they perhaps turn out to be the governments of those states that are constantly cutting Union budget expenditure, and that believe it is possible to create more Europe for less money?
I shall urge colleagues in the UEN Group to support the compromise on the new Financial Perspective. Nonetheless, if we continue to regularly fall below the thresholds set in the Perspective in the annual budgets, the Union’s future will be bleak indeed. I simply suggest not blaming the new Member States for such a situation. The Union’s financial problems are largely due to meanness of the old Member States.
. Mr President, I feel, having listened to what has been said this morning, that the European Parliament is once again indulging in its favourite sport and pastime, that of navel gazing. All we are really discussing are the minutiae of interinstitutional agreements – or perhaps at this stage one should say ‘disagreements’ – but are we addressing the real issues of the European Union budget? Is anybody prepared to really talk about the fact that the auditors have refused to sign off the accounts for 11 years in a row? Does anybody here want to have a bet with me that it will not be 12 years in a row, or perhaps 13 or 14? The whole thing is fatally flawed, is it not? We have a budget system that is overly complicated, but my question is: do we need a budget at all?
Well, Mr Blair, having collapsed in the negotiations, having been totally outwitted, outclassed and outplayed by President Chirac, has signed a really rather bad deal for the British taxpayer. And now a majority of British people are asking: ‘why are we paying GBP 39 million a day into an organisation which cannot sign off its own accounts’? Why should British taxpayers be helping to build a new underground system in Warsaw and new sewers in Budapest? Why are we paying all this money to a group of countries that sell us far more than we sell them?
Surely, to subsidise your economic competitors is the economics of the madhouse! Nobody sensible would indulge in it. So it will not be very long, Mr President, before the British are not going to be paying any money into the European Union. I know that all of you have benefited for the last 30 years, but I apologise in advance. There will be no British cheque coming to any of you within a few years, but we have enjoyed ourselves whilst we have been here.
Mr President, with regard to the finding, we all agreed that this sum of around EUR 1 000 billion, which is meant to provide for seven years of the European budget, is a modest one, when the US budget, for one year alone, is USD 2 500 billion.
Under these circumstances, the claim made in Lisbon that, in 2010, Europe will be the most competitive economy on the planet is akin to the behaviour of Nikita Khrushchev who, in 1960, at the United Nations, said, ‘In ten years’ time, the Soviet Union will have caught up with the United States’.
Thus, from this perspective, and notwithstanding our successful attempt to secure a fistful of some thousands of extra euros, the proposals that we make in this Chamber remain just as unsuitable in the face of the universally recognised need for investment in laboratories, hospitals, universities, retirement homes, high-speed train services and so on. This means that the Council and Parliament only differed over an extra ‘nought point something’ in relation to GDP, because they draw their inspiration from the same source, which can be summed up in two words: Malthusianism in terms of economic policy and fundamentalism in terms of budgetary policy. Malthusianism is everywhere in the Union and in the CAP, regarding quotas, set-aside and the uprooting of vines. The European Parliament, in this very Chamber, inflicts poverty on its catering staff and its drivers, who earn the shameful sum of EUR 1 000 per month! This is an example of the sordid economic reality that is reflected in the fundamentalism of our budgetary policies and in the budgetary technique of the Union’s Financial Regulation. Everything is done to avoid spending! The Union’s Financial Regulation lays down the principle of budgetary balance. Mr Barroso, you need to go back to the days of Dr Salazar in order to find that principle, when the United States, in 100 years, has only had 38 balanced budgets.
In other words, if our plan was to revise our financial perspective, then we should have revised the ultraliberal ideology underpinning it, but to question the three scourges of Anglo-Saxon thinking – Malthus, Adam Smith and Ricardo – was quite another matter.
Thank you very much to everybody who has spoken. The Council and the Commission have been able to hear the political groups, who have expressed differing degrees of dissatisfaction, in some cases satisfactory dissatisfaction and in others dissatisfaction pure and simple. They have also been able to hear an appeal for work to continue with a view to providing the Union with a system of own resources which in future budgetary negotiations will put an end to the haggling based on national self-interests to which several group chairmen have referred.
Mr Schüssel, we would like to urge you to continue along this road which you have bravely outlined. We are sure that that is where the Union’s future lies, with better budgets so that the Union can achieve its objectives. The political groups will discuss the agreement that our negotiators have reached on its behalf and Parliament will vote on it during its next part-session.
That concludes this item.
– The agreement reached in the trialogue on the financial perspective is bad news because it is EUR 108 billion down from Parliament’s original proposal.
The 1.05% of GNI proposed for commitment appropriations falls well short of the 1.21% proposed by the Commission and the 1.18% proposed by Parliament.
In response to the agreement reached at the December 2005 European Council, Parliament has put forward a proposal calling for a further EUR 12 billion to compensate in full those areas such as the Algarve affected by the statistical effect. The amount obtained only came to EUR 4 billion – largely funded by redistributing money from other headings – earmarked for priorities, such as the Lisbon Strategy and the Stability and Growth Pact, other than the Structural Funds and the Cohesion Fund,
The amounts agreed are woefully inadequate for the purpose of tackling the economic, social and environmental situation in the enlarged EU, where inequality has increased and where there is an even greater need for cohesion.
We voted against Parliament’s proposal in June because it did not go far enough to guarantee economic and social cohesion, it penalised cohesion countries and it was guided by the priorities laid down in the so-called ‘European Constitution’.
For these reasons, we have no choice but to oppose this new agreement.
We shall continue with the debate on the results of the European Council and the Lisbon Strategy.
. Mr President, ladies and gentlemen, I am very pleased to be able, in my capacity as President of the Council, to again greet you, Mr President Borrell, you, honourable Members, and you, Members of the Commission. I am now appearing before you for the second time, and you will perhaps recall the promise I made at the beginning of the Austrian Presidency, to the effect that we did not want this to be a presidency characterised by our own themes, aspirations and desires, but that we wanted to offer you a team presidency, one that would see us working very well together with you, the democratically-elected European Parliament, with the Commission, and – of course – with the Member States too. Regaining the confidence of the people is a massive task, and it is one that we can accomplish only together, and it is together that we must address the great issues that Europe alone can resolve. In so doing, we must make use of all the institutions. There is no point in one institution pointing the finger at another or criticising it. We are all in the same boat and must keep a firm hold of the oars and row together if we are to gain speed and be able to reach our destination.
I believe that you too can see that we have, from the very outset, tried to establish this collaborative approach within a team presidency. Without making much fanfare about it, the past weeks and months have seen us, together with you and the Commission, able to achieve quite a few solutions.
I would like to start by giving you a brief report on the European Council. A year ago, under Luxembourg’s Presidency, we set ourselves the task of giving the Lisbon Strategy for growth and employment new impetus. It is not enough to come up with rhetorical and woolly phrases; what we need instead is results and actions of the kind of which Robert Schuman spoke, when he said that Europe would not be built in a day, but by action, and probably by actions in the plural. We have also, and for the first time, brought about institutional change, by involving the European social partners in the deliberations of the European Council, which was attended by the President of the European Trade Union Congress, Mr Cándido Méndez Rodriguez, with the President of UNICE, the Union of Industrial and Employers’ Confederations of Europe, Mr Ernest-AntoineSeillière, taking part in the discussions, and with the President of the European Central Bank, Mr Jean-Claude Trichet, present for the first time. The President of this Parliament, Mr Borrell, did of course speak for it and thereby make a very important contribution to this discussion on business and job creation.
Our presidency has set itself very definite objectives. You have yourselves been able to see from the media that many of them were highly contentious. We have not allowed ourselves to be discouraged by this and have included several very precise formulations in the conclusions, particularly in those concerned with work and growth. The most important thing for us is that the employment situation should be improved for the sake of Europe’s unemployed, who number some 18 million. In practical terms, we want to achieve a 1% growth in employment by means of the national reform programmes and improved framework conditions, which would amount to the creation of some 2 million jobs a year, or, by 2010, a net increase of an extra 10 million.
Secondly, it is our quite deliberate intention to concentrate on the training of the young, so that 85% of young people under the age of 22 should get higher education. Our intention is that the number of school drop-outs should be reduced by 10%, and, quite specifically, that by as soon as next year, all young people should, within six months, be offered either a job, an apprenticeship or the chance of further training, with this period later being reduced to four months.
We have agreed a gender equality pact in the workplace, ‘flexicurity’ is being discussed in great detail at every level, and the globalisation fund proposed by the Commission provides us with the proper means of giving, through retraining or additional training, a new chance in the labour market to those workers adversely affected by structural change.
The next big issue is, of course, the question of how that is to be achieved, and we have taken the decision to prioritise the small and medium-sized businesses that were, formerly sometimes treated less than kindly. We have considered the practicalities of how we can make life easier for small and medium-sized businesses – of which there are some 23 million – by reducing official procedures and abolishing administrative rules. The Commission – in the persons of Commissioner Verheugen and President Barroso – has put forward a highly intensive programme of ‘better regulation’, following a Dutch model and providing quite crucial impetus towards a 25% reduction of administrative chores. We want to make it easier for young entrepreneurs to start up businesses. The intention is that they should be able to get one up and running within a week, with a single point of contact ensuring that small businesses do not have to deal with umpteen different administrative bodies, but can start operating as quickly as possible.
I am very much obliged to the Commission for raising the de minimis threshold, which, I know, was not an entirely simple matter within their own institution. Doubling this threshold is a vitally important initiative and enables us to make life much easier for small and medium-sized businesses and also makes it easier for us to encourage and support them. I would also ask you not to forget that we, through the European Investment Bank, have made available an additional EUR 30 billion through subsidised loans, guarantees and sureties, enabling small businesses in particular to make real strides in creating jobs.
The third topic I would like to address is knowledge and research. We are perfectly well aware that one consequence of Europe’s wage levels is that we can get the better of our competitors only if we do more for training, research and knowledge. It was, of course, as long ago as 2000 that we set the 3% target. The only thing is that we have not achieved it. What is new about these conclusions is that we have got every single country, in the annex to the conclusions and which forms part of them, to commit itself to being able to actually achieve this 3% target in every year right up to 2010. My comment on the previous debate is that, if we succeed in this – and it will of course call for considerable efforts – the consequence of it will be that EUR 100 billion more per annum, drawn from the national budgets and from private industry, will be invested in research. That would be the most massive injection for growth that one can imagine in this area.
It is still true that the European Investment Bank will help us out with EUR 10 billion in additional risk capital, and, if the private contributions are added to that, that adds up to an additional injection of EUR 30 billion.
It strikes me as particularly significant that the European Council has adopted Mr Barroso’s idea of founding a European institute for technology, although it was at first highly controversial, for the understandable reason that there are those who fear the creation of huge parallel bureaucracies, while others fear that the existing centres of excellence could lose out. I fully support the basic idea that the Commission is putting forward here, the idea of creating a link between institutions of higher education and industry, between research and development on the one hand and the end users on the other. This would not be some sort of super-authority, but a perfectly developed network primarily intended to really cooperate with the institutions in the Member States. I congratulate Mr Barroso and the Commission on their proposal’s adoption and acceptance, and we look forward to concrete proposals for legislation by June of this year.
Something else that is important while we are on the subject of the budget is the undertaking we have given to make substantially more funding available for students’ programmes and for exchange programmes for apprentices. You have already heard about the additional EUR 800 million in the budget compromise right now. That is a very interesting and important initiative towards giving young people new prospects.
What was interesting was that I recently read a number of studies that considered in a critical light the reasons why we have as yet not achieved the ambitious goals of our strategy – Lisbon, jobs, employment – and one of the reasons given by the Sapir report and also by the was that there was too little 'national ownership' – dreadful term! – which means, in as many words, that nobody in the Member States actually feels themselves to be responsible.
This is where I am setting a good example: at the last Council of Ministers in Austria, I decided that we would have a coordinator at ministerial level, so, with immediate effect, our Minister for the Economy and Labour will be the political coordinator for this whole process, and I will invite every Member State to do likewise, so that we will have policy coordinators who can then – perhaps in the Competition Council – monitor our achievement of the goals we have set ourselves. That would be a vitally important move towards establishing the credibility of what we have, together, undertaken to do.
One thing that was of course completely new was energy policy, and here the prime mover was the German Chancellor, Angela Merkel, although I also want to thank Tony Blair for having in fact set the whole thing off at Hampton Court. It was of course the first day of January this year that gave us a real wake-up call and raised the alarm, for it was on 1 January, while I was sitting alongside Angela Merkel at the New Year’s concert, that the Russians cut the energy supply – by 30% in the first night, and by 50% in the second. We managed – with the help of the Commission, of Commissioner Piebalgs and many others – to defuse the crisis within four days, but the problems have of course not gone away.
Almost all the producers are based in political crisis zones; nearly all global conflicts have something to do with energy. Raw materials prices are fluctuating wildly; there is but little diversification. Some of the time, and in some areas, Europe is at high risk of a black-out. Climate change, with all its attendant phenomena, is an issue that we have to face; an answer has to be found to the issue of the worldwide increase in demand for energy, and we must not, of course, lose sight of the enormous security risks.
The whole situation positively cries out for a new joint effort on the part of Europe, and the Commission has done a first-class job of preparing the ground with its Green Paper, which the Council has taken on board, also defining as its three objectives security of supply, the competitiveness of our own industry and the improvement of environmental quality. In practical terms, we agreed on a 20% reduction in energy use – something that I do not think goes without saying and is therefore all the more significant. What that in fact means is that the EU is setting itself the long-term target of decoupling economic growth from energy consumption. I regard this as one of the most important decisions that this Council has taken, and one which will demand enormous efforts if it is to be put into effect.
We want to increase the contribution of renewable energy from the present 7% to 15%; that, too, has been a cause of much controversy and is in no way an automatic process. Both at the national level and together, there is much to be done. The use of biofuels, which currently stands at 2%, is to be increased to 8%, and that will inevitably demand technology and research; it will involve consideration of second-generation biofuels, the implementation of CARS 21, and cooperation with the motor industry, and brings with it an enormous opportunity for growth, of which we want to make use.
Turning to the cross-border trade in electricity, we aim to achieve a 10% share between networks, which would substantially reduce the risk of a black-out for our consumers. It must not be forgotten that the pipelines, the networks, the power stations and network security offer economic opportunity, with between EUR 800 billion and EUR 1 000 billion invested in them, mainly from private sources. If we make wise use of this by way of a common European economic policy, it will prove to be a powerful generator of jobs and will also make us more secure.
Connected with this – and this is something else we debated frankly, without public disagreement – there is the requirement that there should be no protectionism in a relatively small market like Europe. Having been Minister for the Economy, and hence also for energy, for six years, I know what I am talking about here. There may well have been a time when we could all, off our own bat, create national champions or believe ourselves capable of disregarding European regulations, but those days are gone.
What is needed is for the markets to be opened up, and it has been agreed that this is what will happen to the electricity and gas market by mid-2007. The instruments to do this exist; the Commission is in possession of them, and so let it go ahead and use them without further ado, for one reason why it is the guardian of the Treaties is in order to guarantee security of supply to our consumers.
It has to be said, though, that the energy mix has lost none of its importance, and the decision as to what source of energy to use still has to be taken at national level; that is something I want to make perfectly clear. Each country must make up its own mind whether or not it wants nuclear power stations; Austria’s position is quite clear on this – and I know that other countries take a different one – and that must be respected. I guarantee that it will be, and so, of course, does the European Parliament.
It is vitally important that we consider this not only in economic terms but also in the foreign policy context, and that is why it was agreed that the Commission, working jointly with the High Representative, Mr Solana, should produce a strategy paper on the foreign policy dimension of energy policy. With hindsight, these discussions and these decisions will be regarded as a breakthrough in terms of a genuine common European energy policy. Reviews to be carried out in every term of the coming presidency will ensure that this issue is not to be lost from sight.
It also, though, strikes me as very significant – and reaching consensus on this was not easy, for I had to spend a lot of time talking with all the Heads of Government in order to prepare the way for it – that I managed to get everyone to accept the decision on the services directive that your House took democratically and by a large majority.
I am also grateful to the Commission for having, as soon as today, produced a proposal that is – as far as I can see so far – in line with this consensus. I really am keen that we should work together as closely as possible in a fast-track procedure at second reading in order to arrive at a joint resolution as quickly as possible.
I would also like to express my thanks to the social partners at the European level for having played their part in this. The employers did not find this easy, but they did make a constructive contribution. Following this breakthrough – for that is how I regard the services directive – I would, though, ask for a similarly committed approach to a second important matter, that being the Working Time Directive.
We all know how important it is that we make progress here, and how it will be if we do, but we will need to be sensitive in taking account of national peculiarities. I regard this as an example of an area where the subsidiarity principle can come into its own. A sensible compromise is preferable to having no solution at all. I would be very happy if we were to be able, during the Austrian Presidency, to achieve together real progress at all three levels – services, the Working Time Directive and the budget.
That brings me to the budget. I know as well as anyone that bringing it into being has been a problematic business. Some of you, of course, may be permitting yourselves smiles of amusement in the knowledge that it has – contrary to what one might presume – demanded hard work on the part of three presidencies: Luxembourg, the UK, and now Austria. This budget is for a period of seven years and is intended to provide not only legal certainty for the programmes but also, and primarily, to enable the new Member States to implement the things for which they hope. I really am appreciative of the way in which – as everyone in this House has in fact pointed out – we have thought in terms of the whole and not of individual interests.
Believe me, I too have had to intrude on several internal security zones to arrive at this common consensus. As you will be aware, this has also called for a very great deal of dedication on the part of the Austrian Presidency’s negotiating team – our finance minister, our foreign minister and of course myself – in our dealings with Mr Barroso and Mr Borrell, to whom we are very grateful.
You will also be aware that we had to stick closely to the December compromise; we were able to offer up to 3.5 billion, although Parliament wanted 4 billion, and it testifies to the presidency’s teamwork that the Commission eventually helped us out by coming up with the missing half billion for administrative expenses, so that Parliament got the minimum of 4 billion in the programmes that it wanted.
If one includes the European Investment Bank in the analysis, one comes up with some interesting results. There will be a billion for strengthening the EU’s external aspects, and an extra billion will really stiffen the sinews of the Common Foreign and Security Policy. You can add to that EUR 5 billion for the Lisbon Strategy, half from the European budget and half from the European Investment Bank, cash. The rest are loans, taking the figures up to 10 billion for research, 20 for the trans-European networks, 30 for small and medium-sized businesses – all in all, EUR 60 billion.
There have been some very considerable shifts, and I believe that this is a compromise that we can honestly recommend should be accepted. I must now also go to COREPER and to the other Member States, but I do think we have already achieved something that really is credible in the eyes of the outside world.
Finally, there is foreign policy, where we have, quite apart from managing such crises as bird flu, the row about the cartoons, the gas crisis and the great foreign policy issues, to clarify a number of points, but that is not the main issue today. There is only one issue I want to mention, because I have seen that Alexander Milinkevich is up in the gallery, and that issue is one that also featured at the European Council.
The situation in Belarus is, of course, a tragic one; I can tell you right now that that is how I personally see it. I had, yesterday, the honour and pleasure of a long personal conversation with Mr Milinkevich. He is a calm and reasonable man and deserves from us every conceivable political and economic support wherever it is required, especially through the various party families, for the opposition in Belarus is constituted by a platform composed of the most diverse groups. The state’s forces having been brutal in their treatment of demonstrators, hundreds are still in jail, and thousands of students have lost their places at university; workers have lost their jobs and families their incomes. A number of Member States have formed a coalition, the Visegrad states – Poland, Slovakia, the Czech Republic and Hungary – among them, and Austria is also playing its part by offering scholarships to Belarusian students, and this is what prompts me to ask the Commission for support, in order that we might give Belarus real help. Above all, we must join together in raising our voices and demanding the prompt release of the internees, in particular of the presidential candidate Alexander Kosulin.
At the same time, we should also stress that the EU has no interest in isolating Belarus, and certainly not its people. We should also support civil society in Belarus in establishing the democracy they want. The regime there will be subject to the restrictive measures we adopted at the European Council for as long as it continues its authoritarian approach and systematically suppresses civil society.
We still have three months of our presidency ahead of us, and I know that there is a lot of work in store for us, but I am confident that we will – as we have done before – resolve the important issues through good contacts and good cooperation. I am very confident that you will, as you have done before, have your own contributions to make, which may well be critical or exacting, if you have particular thoughts or ideas. I can promise you my absolute cooperation, and I will also try to move as much as possible forward at Council level, without great fanfare and proclamation, but rather in such a way as to achieve real results. That is my programme, and I believe I can point to its having achieved a certain amount even before our presidency has reached its halfway term.
. Mr President, Mr Schüssel, ladies and gentlemen, contrary to the prevailing scepticism and contrary to a certain cynicism that is taking hold today, I believe that it can be said that, despite the difficult times it is experiencing, Europe is making progress, and the European Council of 23 and 24 March demonstrated that an enlarged Europe can also make progress. The momentum initiated last autumn has put Europe and our institutions back at the centre of the debate.
The message emerging from the European Council is clear. Europe needs to tackle the main problems linked to economic growth and employment. The week before the Spring European Council, I presented to you, in this Chamber, the issues at stake in that meeting, which was a crucial meeting because it represented the first occasion on which the revived Lisbon Strategy for growth and employment was to be implemented. I can tell you today that the objectives set by the Commission have been attained. I am thinking not only of the excellent reception given to our Green Paper on energy, but also of other practical proposals, including the one concerning the European Institute of Technology. In saying that, I am not speaking merely on behalf of the Commission, I am also speaking on behalf of the general European interest: I believe that we can unreservedly congratulate ourselves on the outcome obtained by this Spring European Council.
Guided by the excellent work and the perseverance of the Austrian Presidency, the Heads of State or Government have accepted the principle of partnership for the new Lisbon Strategy. They have declared themselves ready to move into top gear and they have also taken major decisions paving the way for the actual implementation of our commitments under the new Lisbon Strategy.
We now have monitoring mechanisms. We have 25 national reform programmes. From now on, the European Parliament, the national parliaments, the political forces, the social partners and public opinion in general can embark on a course whereby measures take the form of results: they can move on from the stage of rhetoric to the stage of practical measures in the form of results. The key word in English was ‘delivery’: the practical presentation of results.
The main example taken up by the European Council concerns the move towards a genuine energy policy for Europe. The person who recounts the history of European integration in 20 or 25 years’ time will be able to say, without any exaggeration, that an energy policy for Europe was launched in March 2006, under the Austrian Presidency. We are only just at the beginning with this, and it will not be easy. There will be resistance, but there is resistance because there is change. If there were no change, then there would be no resistance. On this matter, I can assure you, on behalf of the Commission, that it will exercise all of its powers in relation to integration, because – and we wish to state this firmly – there is no reason why Europe should have 25 energy markets. There is no reason why, in this day and age, Europe should have 25 national energy policies. We need a common strategy for Europe in relation to energy. There is no room for nationalistic reflexes. The Member States have reaffirmed their desire to work together in seeking common solutions and acknowledge the Commission’s central role in terms of setting up open and competitive markets at Union level.
As regards the Lisbon Agenda, we have no time to lose and we now need to get results. It was in this spirit that, immediately after the European Council, Mr Verheugen and I met the national coordinators overseeing the implementation of the Lisbon Agenda. We informed them of the Commission’s desire to thoroughly fulfil its role not only in terms of providing support and assistance, but also in terms of monitoring the implementation of the national reform programmes. I wish to congratulate Mr Schüssel, who has just announced his desire to increase the level of representation responsible for monitoring the Lisbon process in his own country, Austria. We should also like to take advantage of this to launch an appeal to all of the Member States to do the same. Sound technical preparations are obviously important, and we are very pleased with the technical level attained for this exercise in the various Member States. That being said, we also believe that it is important for the programme’s success that we increase its standing in the political hierarchy, as Mr Schüssel just announced in relation to Austria.
Furthermore, the Commission will continue to provide impetus at European level. We also agree on the need to launch exchanges of practical experiences. We believe that the time has come to hold meetings in the various Member States, something that we are going to do from autumn onwards. This close contact with the Member States is crucial when it comes to making progress with our programme, but it is not enough. Allow me, in this Chamber, to lend my support to Parliament’s powerful message concerning the need for the greater and even more extensive involvement of all of the actors concerned at this crucial stage of implementation.
We have made efforts to clarify the levels of responsibility and competence of the various institutional, economic and social actors at European, national and regional level. We must now promote a genuine kind of ownership of the Lisbon Strategy by all of these actors. I call on you to focus all of our efforts on the crucial reforms with a view to preparing Europe to rise to the challenges of globalisation, together with that of an ageing population. We can win the globalisation battle.
In order to do so, every one of us must also participate in the communication efforts and in the public debate. I welcome the partnership that exists between the European Parliament and the national parliaments. As recently as January, you debated the Lisbon Strategy in this context. I can only encourage you to pursue this dialogue and offer you the Commission’s support. Your Parliament and the national parliaments are the key actors in this debate because, together, they all represent the people of Europe. We will be unable to make a success of the necessary reforms without the broad support of the people, who will ultimately benefit from our efforts.
There was vision in this European Council, but it was also a practical European Council. It left everyone with an in-tray of work for the coming months. Not least, it gave the Commission a clear mandate for action over the coming months, and I want particularly to thank Chancellor Schüssel for his team work, team spirit, the way he understood, the way he supported the role of the Commission and the need to give consistency and continuity over time for the work that will follow different presidencies of the European Council. That approach of partnership between the Council, the Commission and Parliament is essential. Without that spirit and cooperation we will not be able to achieve real progress.
One area where Parliament’s role has already been decisive in finding a compromise was and is precisely that of the services directive. It took some time to convince the Heads of State and Government, but eventually the European Council backed the line that Parliament agreed and that also received our support.
If you remember, since the beginning I have said, and the Commission has said, that if there was a real, clear consensus from Parliament, we would be ready to work with you to resolve this services directive issue. Yesterday, we presented to you our amended proposal and you see that it fully reflects the compromise endorsed by a large majority in this House in February. The revised text preserves the balance between the urgent need to unleash the full potential of the internal market for services and the preservation of our European social model.
In parallel, we presented the communication providing clear guidance on the application of Community rules on the posting of workers. As to freedom of movement for workers, I also want to commend the announcement made by several Member States following the Commission report in terms of anticipating the end of the transition period for the free movement of workers. After Ireland, Britain and Sweden, we now have Finland, Spain, Portugal and most recently the Netherlands, which have announced their wish to anticipate such freedom of movement for workers, so that is the way for us really to have an enlarged Europe that works.
We will also follow this amended version of the services directive with a communication on social services of general interest. We are also working hard on health services. On the basis of the text now presented, I expect the Council and Parliament to conclude the legislative procedure rapidly.
I would also like to mention three areas where I believe the European Council took decisions which will have a real and lasting impact. First, business: we all know that for new jobs we must look to business and small and medium-sized enterprises, because they create most of the jobs. The decision to cut red tape for new business is a sign that Europe is now becoming open for business. As for SMEs, I was glad that the Commission received support for its approach on state aid rules and for cutting administrative burdens. We will take this work forward swiftly.
Secondly, knowledge: the proposal for a European Institute of Technology excited some debate. Good. I take it as a sign that the EIT has real importance. A flagship for European excellence in education, research and innovation is a genuinely new idea which needs imagination and drive to work. With the green light from the European Council, we will be working to flesh out the plans and to show how the European Institute of Technology will be an effective catalyst for knowledge and growth in Europe.
As I said in my introduction, the European Council paid particular attention to energy. It put the Union on the path to a real energy policy for Europe. It endorsed the triple goals of our Green Paper: sustainable, competitive and secure energy. It also set out the practical measures to be taken, including some of the 20 specific proposals set out in the Commission Green Paper: a real internal market for energy, a coherent external policy, effective support for energy efficiency and renewables. The Commission’s forward programme for energy is now very busy. As a result, I really believe that specific measures will be delivered. It was important for this not to be a one-shot show. Now it is very fashionable to speak about energy, and now Member States accept what – let us be frank – two years ago would have been impossible to accept: that we need a common strategy.
So, for the June European Council, as Chancellor Schüssel said, the Commission and the High Representative will come up with some ideas on the external dimension of energy policy. We decided to put that matter under constant review, monitoring it every year at the spring Council. That was important in terms of consistency.
After all those internal points, the European Council was also able to send a strong message of commitment on the Belarus situation. The Commission is working with the Council very actively to promote the reinforcement of civil society in Belarus and to support the independent media so that the citizens of Belarus have access to media that is not censored and not controlled by a government that does not respect the fundamental principles of a democratic state.
We are now moving in the right direction. We are putting words into action. We know what we should do; we agreed to do it, and now we are doing it. We are doing it in partnership with the European Parliament, the European Council and Member States, and also with businesses, trade unions, consumers and citizens across Europe. I believe that is the only way to deliver more growth and new jobs. I believe that is the right way to get out of a very negative situation for Europe.
As I said earlier, there is now a feeling in Europe of scepticism, sometimes cynicism. The right way to change that is to deliver concrete results, to resolve the services directive issue, as we have been doing, to settle the financial perspectives, as I hope will now be done. I will not comment on that now, because I did that in my introductory remarks. So, if we can achieve results, we will create the best atmosphere for settling the institutional problems that have to be settled and for creating a new impetus for this Europe. That is our duty. We should do more to achieve it.
. – Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the President of the European Council, Chancellor Schüssel, spoke of the responsibility that the European institutions have in common, and the President of the Commission has just been talking about actions. Addressing the President of this House in particular, I can say that my impression is that we – by which I mean you three and the whole European Parliament – find ourselves today in a situation in which this sense of community and of shared responsibility for the future of the European Union is making itself felt. It is my profound conviction that this is a good opportunity to restore, by our visible actions, the mindset that makes this European Union appealing to those who live in it, and to do this also with reference to other issues that we are not debating today, such as the Constitutional Treaty, to which we have to find a solution. That is our shared responsibility.
I am very pleased to note that the President of the European Council is working hard, together with us and with the Commission, on the common destiny of Europe, and doing so unspectacularly but with professionalism and efficiency, and sustained by European conviction. People – often wrongly – see Brussels as a symbol of bureaucracy. Success will be ours if we – and on this point it is particularly the Commission that I am addressing – carry the Lisbon process through to a good conclusion, spelling it out that we want less bureaucracy; what we want is a freer internal market, for the stronger the internal market is, the more we will succeed in opening up the market in the European Union – something in which the services directive is an important instrument – with less regulation, fewer subsidies, and more competition, so that we become all the more competitive on global markets. It follows that we must go for fewer laws and more freedom for businesses, particularly for small and medium-sized enterprises, for the less bureaucracy and the fewer the costs that small and medium-sized businesses have to bear, the greater the capacity for job creation. That is what matters most of all, for we are not talking here about the economy in the abstract, but about the people of the European Union, and that is why I am glad that the President of the Council has just had something to say about young people, for the worst thing of all, in fact, is for young people to have nothing to look forward to, and that is a state of affairs that we must do everything in our power to prevent.
If I may turn to energy policy, we have heard from the Polish Government, which does not demonstrate much commitment to Europe, that it expects European solidarity in matters of energy policy, and I say that they are right to do so, for this European Union is founded upon solidarity. We need a European energy policy, but what I would also say to the Polish Government is that, if they demand solidarity in this area, we can expect them to display the same solidarity when it comes to the future of the elements, the substance, and the principles of the Constitutional Treaty. Solidarity is not a one-way street, and on it we keep on meeting one another. We need solidarity with one another for the sake of our European future.
As my time is up, let me make one final observation: perhaps we have to give some thought as to how this House and the chairmen of its groups can adequately express themselves; they do not need as long as the President of the Council and the President of the Commission, but we must share out the time properly.
Mr President, this House has just welcomed Alexander Milinkevich. It was my group that expressly invited him to be here today. While we debate energy and the economy, we must never lose sight of the foundations on which we stand, namely our values, human rights and human dignity, which are the reason why we are taking a stand for democracy in Belarus, and it is our doing so that makes our defence of human rights in Europe, and around the world, convincing.
. – Mr President, Mr President of the Council, Mr President of the Commission, if we are going to assess the European Council, there are things to be said in its favour, for, the last time it met, it showed evidence of possessing the will to revitalise the European project, and that is something that we note with approval. Before the last meeting of the Council, Mr Poul Nyrup Rasmussen, the President of the Party of European Socialists, submitted on its behalf a plan of action for growth and employment that we had drafted together with the socialist ministers of the economy and finance. At the heart of this action plan is the use of state investment and public expenditure as means of stimulating private spending, the very same thing that you spoke of when you said that the available resources of the European Investment Bank would be used to this end. That is a good socialist approach, and, in taking it, you can count on our support.
As regards energy policy – and this is a topic to which I should like to return, since it is at the heart of your report on the European Council – it is indeed the case that we need a single European strategy for it, and the first thing to be noted when we consider one is that the Member States decide their energy policy for themselves. Please allow me to reiterate this point. You have again told how, at the moment that Russia turned the gas tap off, you were at the New Year’s Concert, sitting next to the German Federal Chancellor. Now I do not know whether there is a cause-and-effect relationship at work here, but that is something we can disregard. Perhaps you could do me a favour and say to her, not at the next New Year’s Concert, but the next time you meet her: ‘Angela, do as I do and leave energy policy alone’. As far as nuclear power is concerned, that is the right thing to do, and you will get a lot of support for doing it, not only from people in your own country, but also in Germany.
The crucial issue is about how we apply solidarity to our handling of energy policy. This is something that the Council has to decide, and it cannot follow the example of Buridan’s ass, which stood between two piles of hay and ended up starving to death because it did not know which one it should eat from. It is of that that the European Council reminds me in almost every area, for the problem is always the same. We hear the Council making fine statements about what Europe has to do, and when its members – your fellow Heads of State or Government – go home, they forget the undertakings they gave to Europe and answer only to their national publics. There you see the European crisis in a nutshell; that is what our institutions have to overcome together. The European Parliament is playing its part in this. We have put together a decent services directive – the adoption of which by the Commission was announced yesterday – and I regard one of the highpoints of the last Council meeting as being the Council’s unanimous statement that they would make that, too, one of the planks of their common position. That is a good sign. It shows that Europe – under this House’s leadership – is making headway. It is an unfortunate fact that this cannot be left to the Council and the Commission alone, and so we will carry on biting at your heels.
One final comment, Mr Schüssel: I have to agree that everything looks good around the middle; the Austrian Presidency is doing a good job. Today, again, you made a number of remarks – and you know perfectly well to what I am referring – in which you alluded to certain aspects of what needs to be done over the coming weeks. All in all, you are a smart operator: you assured Mr Berlusconi that you were willing to help him save Europe from Communism, only then to meet with Mr Prodi a couple of hours later. You know how to balance different interests in such a way that it works to your benefit. If we can all make good use of that skill for the good of the European Union, then we will be right behind you.
. Mr President, the cynics in Liberal Democrat ranks would say of last month’s Council that it could have been worse. Congratulations to the Austrians for avoiding a row. The Presidency conclusions were, as so often, pledges of economic reform in directly inverse proportion to acts of economic reform. But the optimists among our number note that the tone of these Presidency conclusions is different. As Mark Twain said of Wagner’s music: ‘It’s not as bad as it sounds.’ Even socialist prime ministers have accepted that the game is up, that the market has to come in to give us growth and prosperity. All Council members accepted that environment policy can make an important contribution to jobs and growth.
We are making progress and, combined with the prospect of an interinstitutional agreement on the financial perspectives and the economic growth that we now foresee, there is hope again for our Union. I welcome in particular the Commission’s decision this week to mount legal challenges to those flouting the rules of liberalisation, because that is the kind of action that we need from the Commission to make progress.
The European Union is remarkably resilient. Progress may not be made in one area, but it springs up somewhere else: an energy policy for Europe, a good step forward; or more countries wanting to join the eurozone. The drive for common endeavour may come now from the challenges from outwith, rather than conviction from within. But I hope that the Austrian Presidency and the Finnish Presidency that follows it can take this new spirit forward and help us to reconstruct a constitutional basis on which to build our Union for the future.
My Group believes it is time to drop the focus of the spring Council on economic reform. You need three Councils a year. You need to discuss other issues – important issues such as Belarus. You could have discussed, as proposed by some Member States, the issue of Guantánamo Bay, where EU residents are still kept. An unwillingness to upset the Americans prevented you from doing so. Let us see a bit more European spirit coming out of these Councils.
Let us start to rebuild the Union with the active involvement of Member States. Too often in recent years we have seen in Rome, in Paris, in London and even in Berlin attempts to unpick the Community method, to pull Europe apart at the seams – national capitals that risk enhancing global anarchy in the name of preserving national sovereignty.
I was very surprised to see you, Mr Schüssel and Mr Poettering, and all of the glitterati of the European People’s Party in Rome, supporting the re-election campaign of a Prime Minister who has undermined Europe’s values at every turn ...
frustrating progress in judicial cooperation, even judicial proceedings; overstepping the borders of propriety, of a free and independent media, or even of electoral systems; using the Presidency of the EU to embrace Vladimir Putin, ignoring Russia’s actions in Chechnya. The European People’s Party claims to be pro-European. That is hardly the action of a pro-European party.
If the Italians vote wisely on Sunday there will be a pro-European government in Rome and perhaps it can work together with the new government in Berlin to re-establish the equilibrium that we need in our Union and start to put Europe back on an even keel.
. Mr President, Mr Barroso, Mr Schüssel, Mr Winkler, Mr Barrot, I would not wish to provoke Mr Schulz into taking the floor again by pointing out to him that my group could certainly agree with the last remarks made by Mr Watson on the Italian situation.
That being said, Mr Barroso rightly pointed out that the people expect results and that the European Union’s legitimacy comes from the obligation to provide results. We need instruments and resources first, however. In this respect, allow me to turn to Mr Schüssel and the Council – since we are, in fact, debating the Council’s conclusions – and put three proposals to him.
My first proposal concerns the EU budget, which was discussed a short while ago. I believe that it must simply be repeated that this budget is insufficient and inconsistent from the perspective of the Lisbon objectives. The proposals currently on the table are EUR 110 billion below the figure proposed by Parliament and EUR 200 billion below the figure proposed by the Commission. My first suggestion is that we therefore need to speed up the work on the European Union’s own resources, as you yourself pointed out.
The second suggestion concerns the role of the European Investment Bank. I believe that what has been decided is interesting, Mr Schüssel. EUR 30 billion is all well and good, but ten times that amount is actually needed, according to economists’ estimates. From that perspective, I believe that the Council ought not to paint itself into a corner and agree to open a debate on the European government bonds. We must harness the savings of the general public in Europe in order to finance both sustainable transport networks and eco-efficiency. To begin with, this could be done in the context of the eurozone: the Council conclusions refer to this. I believe that this is an important point.
Finally, here is my third suggestion: I believe that the debate within the Council on the development of taxation systems in the countries of Europe must genuinely move forward. As you are well aware, in the next 20 years we will be faced with the problem of funding social security systems in nearly every country in Europe. If we continue not to take decisive measures enabling tax to be charged on mobile bases, including at European level – which, I might add, brings us back to the issue of own resources – then the present situation will endure, with greater inequalities in the distribution of incomes together with an increase in the number of poor people that social safety nets will no longer manage to support.
There you have three suggestions, Mr Schüssel, and I would hope that the Council, under your Presidency and under subsequent Presidencies, will look into these types of proposal.
. – Looking at the conclusions of this Spring Conference and comparing them with what is actually happening in our economies and our societies, the only conclusion one can draw is that the gap between the policies and the citizens is widening.
Where are the practical measures to address the need to double economic growth and jobs with rights in order to reach the levels of 2000? Where are the responses to unemployment, which has reached 18.5% of young people of working age under 25 and around 10% of women of working age? Where are the responses to the growth in unstable, poorly paid work, at a time when 32% of employed women work only part time and over 43% of employed young people only have a temporary contract, without any future prospects?
The truth is that the only responses put forward have been the few vague commitments in terms of jobs, without any reference to the quality of that work or the practical measures to achieve this, and this is the most glaring symptom of the increasing tensions in a number of EU countries.
It is particularly shocking that there have been no responses to poverty, which affects over 15% of the population, and that poverty has not been deemed a serious violation of human rights. Social inclusion should therefore be at the top of the political agenda of the Commission, the Council and the Member States, and this is simply not the case at the moment. I should therefore like to propose a challenge. What is needed is a change of direction, whereby the accent is placed on economic and social cohesion policies.
. Mr President, I wish to thank the President-in-Office, as well as President Barroso, for their contributions here today.
However, I wish to begin by saying that I absolutely deplore the way this House has been used this morning, in this debate, to fight national political elections. If we in Parliament cannot show enough maturity to deal with the real issues of the European Summit and the European Council, rather than going back to basic party political bickering between different individuals, then it is a sad reflection on this House. In fact, a lot of positive things have come out of the European Council meeting that we should be promoting very strongly, in particular the commitments given to increasing employment opportunities and increasing the amount of money to be put into research and development; assisting in the expansion of the lifelong learning and education and training programmes; utilising the resources available to the European Investment Bank to kick start small and medium-sized enterprises, to give them an opportunity to create the jobs and to create the economic wealth and growth which is necessary within the European Union. The overall new policies that we are trying to work towards include a common energy system, where we recognise, of course, the rights of the Member States to deal with their own energy issues, but also see where those individual Member States can cooperate with each other to guarantee minimum resources as regards safety and security, with regard to interconnection and to guaranteeing the proper use of funding for research and development as regards new renewable energies and in particular on biofuels.
In our desire to help the environment, whilst at the same time reducing our dependence on imported fuels, we could use new energy crops to run all of our public transport in the European Union, if we so wished. We could use solar energy to heat our houses, if we so wished. We could use biomass to heat factories, schools and hospitals, if we so wished. However, that requires us to make an investment to guarantee that the technology is available for all and, through our taxation, to give preference to energies that are less damaging to the environment, as we did with the introduction of unleaded petrol many years ago.
Looking at the positive side, yesterday we saw where Parliament can respond. With regard to the services directive and the financial perspectives, Parliament is willing to act as a political body to ensure that it can deliver on behalf of the European citizens, in cooperation with the other institutions.
However – and this is the downside – when we speak about small and medium-sized enterprises and encouraging greater growth in research and development, and put forward the wonderful idea of a European institute for technology and expertise, the one thing that is missing in all of that is a proper EU legal framework for the protection of intellectual property rights, because companies and businesses will not invest in R[amp]D unless they are guaranteed protection for their ideas. We have failed miserably in the European Union to put in place a proper legal framework to allow that money to be utilised alongside the public funding that is available. We have delivered on our commitments, we must now ensure that we can deliver on our future promises for the future generations in Europe.
– Mr President, we have heard certain things from the President of the Commission. I will comment on the phrase he used, when he said that we need to get past nationalistic reflexes; of course he used the word 'nationalistic' to make national reflexes sound scary.
But did we not teach national reflexes to the peoples of Europe at the time when communism and internationalisation reigned supreme? In the face of the internationalisation of communism, we cultivated national reflexes in the people. We named the League of Nations 'League of Nations', not 'League of States'; we named the United Nations Organisation 'United Nations Organisation', not 'Organisation of United States', precisely in order to cultivate national reflexes.
Now we are telling them to abolish these reflexes, precisely because we need to serve the globalisation which is the other face of internationalisation. That is the truth, and when you talk about a common energy policy, it means that you are committing the states to not being able to have their own national energy policy. If they do not have their own national energy policy, it means that they cannot have better relations with the Gulf States, which have oil, or with Russia, which has energy. Consequently, you are taking all the peoples, all the states hostage and, of course, the people understand that and that is why they react.
Mr President, the improvement of Europe’s economy and of its citizens’ standard of living depends on all the economic entities acquitting themselves well on the global market. This requires all the somewhat sluggish European institutions to work efficiently. It also calls for available resources to be focused on internal reforms. Legal provisions and internal operating procedures must be adjusted to current needs. Accordingly, I call for the changes proposed by the President to be adopted by urgent procedure.
I would like to emphasise that the Financial Perspective is not as good as it could be, and that there is considerable shortfall affecting various sectors of the economy. These matters should be dealt with at the earliest opportunity. Issues relating to many sectors of the economy such as agriculture should simply be dealt with by urgent procedure, as is the case for energy, amongst others. This would enable Europe’s economy to develop satisfactorily in future.
– Mr President, Mr President of the Council, Mr President of the Commission, ladies and gentlemen, we can all feel it in our bones: these are good times for the European Union. The services directive and the Financial Perspective are coming up to the finishing post, the Presidency’s record for the first half of its term is a good one, and there are plenty of winners, including SMEs, young people, the trans-European network projects, and much else besides.
Let us remind ourselves: the Summit a year ago was a flop, with its debates dominated by accusations and counter-accusations, and everyone saying that the EU was in crisis. Half a year ago, the Summit was rejected; the EU seemed paralysed, with little to show for itself, and a large majority in this House repudiated what emerged from the December summit. What, then, is happening today? Our Parliament has demonstrated its capacity for driving things forward; none of the three institutions has thrown in the towel, and the Council is once more capable of negotiating and getting the job done. Together, we have brought the EU back on course; we can all feel that in our bones. We cannot – and I certainly do not want to – separate this success from the Council’s Presidency and from its President, Wolfgang Schüssel. His experience, his professionalism, his way of working, his habit of taking action rather than making speeches, has brought us all together and made today’s result possible. For that we are grateful, and we Austrians can take pride in it.
The Financial Perspective has involved the reallocation of a total of EUR 7.9 billion; together with what came out of the Summit, the services directive provides us with the most potent programme for growth and job creation in the EU for years. There is more work to be done on it, so that what we have set ourselves we may actually bring to pass.
– Mr President, I shall try to stick to the facts. One fact is that there has certainly been some progress on the energy policy front, at any rate as far as the last Council is concerned, but what we have to concern ourselves with now, Mr President-in-Office, is its implementation. What I would like to see is a lot more thought given to implementation and infrastructure. Reference has already been made to Poul Rasmussen and his initiative.
On Monday, we adopted the directives on the Trans-European energy networks; we now have to get our hands on the money for them. Since there is too little for that purpose in the European Budget, we must find national budgets that will contribute their share. You said that we are all in the same boat, and that everyone has to row; I do not see everyone bent over the oars just yet, but I hope that will happen.
As regards the foreign policy elements – and this is something I would like to address to the Commission – we have been making this demand ever since the Commission was appointed, ever since it took office. It is late in coming, but it is on the way, and I hope that we will get some statements in this half of the year.
The President of the Council is right to say that our atomic energy policy is a matter for the nation states. While I do of course endorse the Austrian approach, the issues of safety and of proliferation, along with the comeback that atomic energy is making, will have major roles to play, and that is where I would like to see more being done.
Science and research: the list included with the Council conclusions is actually a sad one. Two countries – Sweden and Finland – are way out in front, and it is thanks to them that we hit the 3% mark. Nor, alas, is even Austria far enough advanced to reach 3%. In this respect, too, we all need to pull on the oars, particularly those of us with higher incomes and greater economic clout, who must row more strongly, so that we achieve the 3% we have aimed for.
My last remark has to do with the services directive. I am grateful for your support. This will be an essential element in the social Europe, provided that we can get it through this House and that you can get it through the Council. That is quite crucial. Although you referred to the employers, you did not mention the employers in the cooperative sector – which is itself of vital importance – or, in particular, the employees’ representative organisations, which have done much to bring about the social Europe.
– Mr President, ladies and gentlemen, it is true to say that this spring summit has not been a failure, but it did repeat certain errors of the past that I regard as worthy of criticism.
Promising the creation of 10 million jobs was, after all, strongly reminiscent of the first Lisbon summit. The emphasis on youth was something else that tended towards the rhetorical, and, to judge by the French example, the young do not appear to have taken much notice of it. I regard the globalisation fund as a reward for those who reject reform; fostering structural change is what the structural and cohesion policies are there for.
Mr Schulz is also right to say that the Member States would not pull their weight. At an energy summit held in Berlin yesterday, everything was up for discussion except the opening up of the electricity and gas markets. Not a lot is to be expected of the Member States on this front, and so it is all the more encouraging that the Commission is at last rejoining the fray and instituting proceedings against the Member States, not least the French, in respect of their protectionism on the energy markets.
The necessary response, then, is not to do as in the past and make promises, but to make more competition possible, and the fact that the Commission is at last doing something about this gives cause for hope. I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
Mr President, ladies and gentlemen, Europe needs a new energy and transport policy. What I would say to Mr Schüssel is that it is yet to be seen whether opting for 20% more energy efficiency and 15% renewable energies amounts to a breakthrough. For my own part, I am convinced that the most important thing about this is that we need, in transport and energy, a new culture, so what do I mean by that?
If it is indeed efficiency that we want, we need to forge an alliance with artisans and banks in order, at last, to make headway with our stock of buildings. We need an alliance with the major cities in order to make our cities, once more, welcoming and pleasant places in which to live; we need less traffic and to be mobile while consuming less oil. The reason why this initiative does not, I think, do sufficient justice to this is that the Commission relies too much on big business rather than on an alliance with small and medium-sized businesses and the general public.
I have three specific questions that I would like Chancellor Schüssel to answer. The first has to do with research into energy. How do you propose to explain to the Austrian public and to Austrian small and medium-sized businesses the fact that we, in the fifth research programme, will be spending, or intend to spend, five times as much on nuclear power than on renewables? How, too, do you propose to carry on a debate about nuclear issues in Austria and Europe when Mr Barroso has deleted any reference to ‘risk’ as regards the atom from the Green Paper? I have to tell him that an ideology-free debate is one in which we also discuss the risks associated with things nuclear.
It is with you, Mr Schüssel, that responsibility rests for our having an objective debate, and you cannot simply retreat and shelter behind national independence.
– Mr President, if we take the twin-track approach to the Lisbon Strategy – considering it once as part of the budget and again through the national plans – then it does indeed get me wondering whether the compromise for which we are currently striving in the context of the European budget will really be enough to make the necessary resources available. I say that it will not, any more than will the national budgets, if you care to take a look at those. The funds that are needed for research and development, for training and education, are quite simply not being raised as they should be.
At your summit, you said that more needs to be done for the small and medium-sized business sector, and you were right to do so, but, if I want to do something for the small and medium-sized business sector, if I want to create jobs, then I have to do something to bring about an increase in public investment, and it is an unfortunate fact that that is not increasing, not in the Member States. I have to do something to build up domestic demand, and you cannot do that by cutting incomes, by trying to extend people’s working lifetimes, by substituting private insurance schemes for social security systems founded upon the principle of solidarity. That is precisely the wrong way to go about it.
Instead, we need to replace the Lisbon Strategy with a strategy of European solidarity and sustainability. Just take a look at the results. The risk-of-poverty threshold has not changed; it stood at 16% in 2000, and that is the level it is at today. During the same period, long-term unemployment has risen from 3.9% to 4.1%. The percentage of people in work has risen from 63% to 64%, which represents a slight improvement. We are a very long way from what we undertook to achieve, and the reason for that is that the strategy is wrong. This Lisbon Strategy in its present form will get us nowhere.
Mr President, today, we are looking back on the results of the spring summit, yet another meeting of Heads of Government that has borne no fruit whatsoever. The Netherlands has already made the suggestion that two European summits per annum for decision-making are quite sufficient; I would argue in favour of abolishing these talking summits, because the promises made appear impossible to fulfil upon the return home. I only need to mention France in order to prove my point. French energy companies are carrying out foreign take-overs, but the borders remain closed for foreign take-overs in France, and now that the services directive is on hold, foreign workers are also barred. In that way, one step forward is accompanied by two steps back.
In this context, the riots in France are a demonstration of how difficult it is to reform the social system. The Lisbon process is running aground in the protest of the electorate. We will need to drive home to protectionist France too, though, that the social system is untenable without reforms. The EU may no longer tolerate France’s braking effect. If a European summit of Heads of Government were to come to a decision to that effect and to enforce it, then its meeting would be wholly justified.
Mr President, I have read through the conclusions of the March sitting of the European Council in detail, and I must say that I am very disappointed. They are superficial throughout and above all hypocritical.
The European Council acknowledges in the conclusions the exceptional importance of creating a more favourable entrepreneurial environment and praises small and medium-sized enterprises as the backbone of the European economy, speaking of the need to support them and to support entrepreneurship generally, but unfortunately this is only a paper exercise. The European Council has missed a unique opportunity to proceed from words to actual deeds. I was expecting the politicians to find the courage to support the Commission’s original proposals regarding services in the internal market, especially the principle of country of origin, and that the Council would thus give clear signals that it really was thinking seriously about developing the entrepreneurial environment. That did not happen, however. The Council opted for the emasculated and populistic proposals of this Parliament and ended up doing nothing whatsoever for small and medium-sized enterprises apart from issuing words of encouragement. I cannot see this being the path to fulfilment of the Lisbon Strategy and greater competitiveness.
– From my point of view, the challenges that Europe faces today were correctly identified by the European Council: globalisation, the demography question, key sectors of the European economy such as energy and services, research and development, innovation, education, jobs and growth.
Yet what is the feeling that one is left with? While on the one hand notable progress has been made in the field of energy – progress that six months ago would have seemed unthinkable – there have been other areas in which sadly we have not gone as far. Why is that? It is because the Lisbon Strategy committed the cardinal sin of not giving the Commission the responsibility for implementing, and being the focal point for, this strategy.
The Commission has now made an effort and this is why progress has been made. Much more must be done, however. The Member States must give the Commission that responsibility and the resources to facilitate this much-needed progress. In this regard, I must say that we wholeheartedly welcome the support given to the European Institute of Technology. After all, it makes no sense to have 25 European research policies that are not geared towards the key objective of the knowledge-based economy and that still lack the resources and the critical mass to be able to compete with other more developed economies.
Consequently, if we wish to send out a clear message today that the Lisbon Strategy is alive and if we want it to be implemented quickly, we must give the Commission the resources to enable it to get the European Institute of Technology up and running, which to my mind would be a very important step.
Mr President, the people of France will remember two things about the Council. The first is that when a Frenchman speaks English, the President leaves the room. The second is that when a journalist asks him if a promulgated law should be applied, the answer is ‘yes’ in Brussels and ‘no’ in Paris.
‘You had better get used to this, no matter how hard you work’: that is what the people of France have taken away with them. Trouble is brewing in this country; in the space of ten months it has been subjected to three revolts: the first one manifested itself in votes cast at the ballot boxes and expressed a form of hostility towards capitalism; the second one manifested itself in the riots in our suburbs and expressed a form of revolt against discrimination; and the third one manifested itself in strikes and demonstrations and expressed a form of revolt against all the insecurities linked to employment. From that, I deduce – and forgive me for talking a little more about my country – that, for your next Council more than for this one, and irrespective of what you did there, there is an aspiration that needs to be fulfilled, namely mutual trust.
Our fellow citizens felt that there was much more of an ‘every man for himself’ attitude during that period. France must take on its share of the responsibility for this, because it is no stranger to that kind of attitude, but it is not the only one. We therefore need confidence, and trust in each other as befits its Latin roots. The Commission and the Council must follow this path. Another aspect relates to protection because, in a way, our fellow citizens fear that Europe does not protect them enough. Good luck!
– Mr President-in-Office of the Council and Mr President of the Commission, you are celebrating and patting yourselves on the back. You are very happy with the results of the spring summit. Do you believe that European citizens feel the same?
I do not think so, because the reform of the Lisbon Strategy which you are promoting sacrifices cohesion and the environment to a neo-liberal version of competitiveness. This is precisely what the famous term 'flexicurity' describes.
After five years of failure, you are setting ambitious targets, with binding timetables for jobs, research, energy and growth; at the same time, the budget is characterised by extreme euro-stinginess and a lack of ambition.
With what resources and what policies are you going to achieve these targets, when crucial sectors, such as the Structural Funds, the trans-European networks, consumer and health policy, research and education are suffering from drastic cutbacks in resources?
Do you believe that you will achieve the targets you have set? My political group does not believe you will and that is why it disagrees with your policy.
Mr President, the European establishment has a shocking habit of using acts of terrorism, natural disasters, political crises and economic shocks for its political purposes. People’s legitimate anger, their anxiety and their political commitment are exploited in order to carry on the fight for a European superstate. That is why we have often been forced, here in this Chamber, to listen to endless numbers of speeches inspired by terrorist acts in Madrid and London, the tsunami disaster in the Indian Ocean or the risks of war in the Middle East. The speakers, including the President himself, have often shamelessly used these tragic and fateful events to promote a hidden agenda: the fight for a European superstate.
Now Europe’s energy supply is heading for a crisis, and it is the same old story. The 25 ladies and gentlemen of the European Council do not have a clue how energy technology and politics will look in ten years’ time. They should not, therefore, establish percentages for biofuels and renewable energy. The individual countries must themselves experiment and seek solutions in a free energy market. The EU’s task is to maintain a free energy market and coordinate investments in infrastructure.
Mr President, the President of the Commission, Mr Barroso, has mentioned ageing and globalisation as two of our key challenges. It is important that we should put the former at the very top of the political agenda. The ageing of the population in Europe is, in fact, not so much a challenge as a life-threatening problem, not only in terms of keeping our social security systems, and therefore our economies, intact, but also, quite simple, of securing the continued existence of European peoples.
Moreover, solutions are sometimes put forward that only make matters worse, in fact. Just think of the plea for fresh, large-scale immigration. The Commission has published a Green Paper in a bid to explore this route. Whilst this may serve the short-term interests of some companies or industries, you can certainly not count on public support for it. The problems are already incalculable as it is. If the EU wishes to alienate itself from the public even more, then it should go down this route. A real solution is to encourage young families to have more children, and to create a favourable climate for this. If that is not done, the Lisbon objectives are nothing but empty words.
Mr President, given the great expectations during the weeks prior to the Spring Council, with regard to the possibility of creating a common energy policy, the Council’s conclusions in this field are, on the one hand, hopeful, but, on the other, disappointing.
They are hopeful in the sense that, for the first time, a Council text includes a paragraph dedicated exclusively to the launch of the common energy policy, because it stresses issues on which the European Parliament has been insisting for a long time, such as the correct application of the existing directives, the need for the Member States to fulfil their commitments in the field of interconnections, the lack of investments in infrastructures and in research and development, and the need to complete the internal energy market: a series of proposals that we hope the Member States will comply with as soon as possible.
Let us face facts, however. Once again, the Council has shown a lack of vision and ambition in the crucial field of energy. With the exception of a couple of issues, such as the need to speak with one voice on the world stage and the possible creation of a solidarity mechanism to deal with situations of crisis, the other measures are already provided for in various directives in force and in agreements from previous summits.
Furthermore, we need a frank discussion amongst Heads of State or Government on the political obstacles that certain governments are placing in the way of the proper operation of the internal energy market. Conclusions advocating the creation of a single market cannot be signed when, at the same time, national champions are being proclaimed and a form of protectionism which seriously harms the process of integration is being implemented.
I shall end, Mr President, by telling the Council that we are pleased with its proposal that the existing obligations should be complied with, but disappointed that it lacks the political courage to establish a genuine common energy policy, which this House and the European Commission are calling for and which the Union urgently needs, because its future depends on it.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I have three messages for you. I would like firstly to thank the European Council and Chancellor Schüssel in particular for supporting the Spanish Government at the beginning of the long process of overcoming terrorism following the ceasefire announced by the terrorist group ETA. Thank you very much.
Secondly, I welcome the fact that the European Council has accepted the Hispano-Swedish initiative of a pact for gender equality, which is one of the most important areas of progress in Europe.
Thirdly, I shall comment on the energy policy. At last we are beginning to talk about energy policy, but, rather than attacking protectionism, what we need to do is to create energy policy, and we must begin by creating what in English is known as a level playing field. There are currently two liberalised markets in Europe, which are the United Kingdom and Spain. What we need to do is to put an end to fortress walls and create European policy.
As well as preaching to others, the Commission must do its duties. It would be interesting, for example, to know what the Commission thinks, from a European point of view, about the Baltic gas pipeline and European solidarity. Furthermore, having accepted Parliament’s views on the Directive on the liberalisation of services, the Commission should offer us a directive on services of general economic interest. Because we are not talking about a market, but about utilities and companies providing public services, and the Commission is obliged to do its duty.
I would like to bring up two points: Europe has, and will continue to have, an urgent need for energy. However, due to pressure on the part of the European Union and because of a weak national government, Slovakia will have to shut down two units of the nuclear power station at Jaslovské Bohunice by 2008. Given the safety features of those units, they could very well remain in operation until at least 2015.
Slovakia will be receiving only a fraction of the money needed for the shutdown of these units from EU funds. This year, two new automobile plants of Europe-wide significance are scheduled to come on stream in Slovakia. As a result, the transport system will be struggling to meet the needs associated with delivering supplies and shipping finished products. However, under the long-term financial perspective, the European Union is reducing the resources available for trans-European networks by EUR 20 billion. This will do nothing to further the trust of Slovakia’s citizens in EU policy.
Mr President, I begin by welcoming the firm stand of the Council on the situation in Belarus and the sanctions that have been agreed.
On the Lisbon Agenda, I welcome many of the Presidency conclusions but, sadly, Europe has yet to find an answer to its underlying economic malaise. Governments find it easy to sign declarations of intent but harder to put into practice what they profess.
On the services directive, I admit I am unhappy with the Council compromise. I have always urged the British Government and the Council to go further in a liberalising direction, but my words have fallen on deaf ears. Mr Blair talks the talk; he says he is leading the way and that the rest of Europe is falling into line, but I think he deludes himself – and not for the first time. A truly liberalising services directive would be the most fundamental sign of Europe reforming, which it desperately needs to do now and not at some vague date in the future.
The most disappointing aspect of the Council was, however, the fundamental failure of leaders to speak forcefully on the rising tide of protectionism. We expected to hear something – at least a memorandum – from Mr Berlusconi, as he seems to have spoken on every other subject recently, and from Mr Blair. But what happened? The Council meeting could have made clear its determination to fight the protectionist threat to Europe’s prosperity and the functioning of the single market. It was the perfect time to seize the high ground and it failed to do so.
Again, it is left to President Barroso to make the case. I congratulate him on his continuing determination on this issue. Last week in Florence he said that national governments were giving in to populist temptations. I agree. It is time to consider what action should be taken against those who seek to attack the basic rules of the single market.
I also congratulate Mr Barroso on the action he took yesterday to clamp down on energy giants in Europe, which are using their industrial muscle to hinder competition and distort the market. This legal action against those who are trying to restrict an open European energy market will be welcomed by all those of us who believe in free markets and the completion of the single market.
I should like to welcome a delegation of Father Christmases to the public gallery. It is slightly out of season – I hope you are going to behave yourselves! At least you are wearing the right colours for this morning – red and white, just like me.
Mr President, we have reached the mid-term stage of the Lisbon Strategy, with a conspicuous lack of success so far. The Union’s priority must now be innovation in its broadest sense, together with investment in knowledge. This will lead to economic growth and increased employment. It is therefore surprising that yet another Council is cutting expenditure on research and on educational programmes. In some cases the percentages of the cuts are actually in double figures. How can such decisions be justified? How is the Union supposed to compete when its economic growth is barely 2% and average unemployment has reached 9%?
The European Union’s budget has been put on a strict diet, but if it becomes gradually slimmer it will not be able to cope with the needs of an expanding Union. In addition, an emaciated Europe will not be in a position to compete with the United States, China, and India, whose economies are robust.
The compromise reached yesterday on the negotiations concerning the Financial Perspective is certainly welcome and awakens some slight hope that the Lisbon Strategy will not simply remain on paper but will become a priority aim. Paradoxically, however, it continues to appear at the end of the list of expenditure, and by that stage funds have usually run out.
Mr President, I warmly welcome the firm stance adopted in the European Council’s statement on Belarus, and also the position Chancellor Schüssel presented to the House. The distinction made by the Council between the Belarusian authorities and Belarusian society is particularly significant. This important distinction was proposed by the European Parliament as the basis of the Union’s strategy towards Belarus. It is not enough, however, just to condemn the fraudulent elections and the use of force, and to call for those imprisoned to be released. More and more targeted sanctions are needed. The list of persons banned from entering the Union should be extended and bank accounts frozen.
The European Union and the European Commission in particular are not doing enough for Belarus and they are reacting too slowly. The Union should be providing much stronger and more specific support to civil society in Belarus. Belarus should be treated in the same way as Ukraine was in its time. Firstly, we should call for the fraudulent elections to be held again. Secondly, a sizeable solidarity fund managed by non-governmental organisations should be set up to support Belarus. Thirdly, we should call for more than the token effort made to date to ensure that independent television and radio can actually be received in Belarus. Belarusians themselves should be employed to provide the information broadcast. Fourthly, the scope of certain Union programmes like the Erasmus student exchange programme should be broadened to include Belarus and its civil society. Fifthly, and this is my last point, the Union and its Member States should arrange stronger diplomatic representation in Minsk.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I have just two brief observations to make. Firstly, I am very glad that we succeeded yesterday evening in achieving agreement on the financial framework, so that we now have enough time to allow things to really take off in 2007, with all the programmes being implemented. We are very confident that you, Mr President of the Commission, will very soon approve and review what the Member States have come up with by way of structural policy, so that we do not waste time.
Since we are talking about the summit, I have a second comment to make; I do not believe that competitiveness can be decreed from on high; it has to grow from the bottom up. I would of course like to see all the things you, Mr President-in-Office, quite rightly set out this morning brought to life and implemented on a local basis. It is quite plain to me, when I see how, in Germany today, it still takes between seven and eight weeks to set a business up, because people are sent from pillar to post, that it is on the ground that things have to happen. I hope that the initiatives you have taken will help to achieve that, and I can tell Mr Schulz that people in Aachen, which is so close to the border, know perfectly well just how uncompetitive German legislation is even in North Rhine Westphalia.
. – Mr President, ladies and gentlemen, grateful though I am for the words of encouragement that have been spoken at the mid-point of the Austrian Presidency, we are not resting on our laurels – in any case, there are none – but want to carry on working hard alongside you.
I would like to make a few brief comments, firstly, on the objectives: What would we like to see? Should we actually be setting ourselves targets? To that there is the inevitable criticism along the lines of ‘what about their implementation?’ Or are we not, then, to set ourselves targets? I tend towards the view that, yes, we should be bold enough to set ourselves definite targets, targets that are capable of being reviewed, notwithstanding the risk of one or other country, or perhaps the whole European Union, failing to achieve what we have set ourselves 100%, but the ten million jobs – 2 million a year – is a realistic target.
In 2005, we managed to create 2 million extra jobs in the European Union, and we can now take pride in the real chance we have now that the economic cycle is in a relatively healthy state and many European countries are beginning an upturn, and this is something we must not talk down. Yes, of course it will call for national commitment and for funding of infrastructure. In Austria, for example, we are making a very good job of this, and other countries will do likewise, but the goals are necessary.
To those who have said that the European Council should be done away with altogether, I have to say that I really do think that is the wrong idea. What we have to do is invest more time and more energy, and that may even mean meeting more often – perhaps with fewer cannon and mortar effects and less media hype – but real work, hard work, is what is needed if we are to get anywhere.
Now for my second topic: A number of speakers have described themselves as less than completely satisfied with the financial perspective, measuring it solely against what the Prodi Commission originally proposed. Now you are all experts; you know perfectly well that this proposal was not realistic. It cannot be said that we now have EUR 200 billion less than what was proposed then; if you compare that with what we had over the past seven years, there has been an increase of over 100 billion.
There have, in particular, been enormous increases in those programmes that your honourable House regards as important. If you take only the example of research and development, provision is made in the budget for an increase in excess of 75% over the next seven-year period. The amount allocated to the trans-European networks has doubled; that available for lifelong learning has been increased by 50%, so now between 30 000 and 40 000 more young people virtually right across Europe, have the opportunity to learn. For the neighbourhood policy, 40% more has been made available; the foreign policy budget has been increased by 250%.
There are two options open to us: either we send the people out there the message that all this is far too little – which they will actually believe, for you, Members of the European Parliament, enjoy a great deal of credibility in your electoral districts – or we can say that this is a great advance, bringing us closer to the targets we have set ourselves, and then they will take that seriously and say, yes, that is a significant step forward. I repeat: every single one of you knows that, and you are all aware of the position I am in, caught between those who have to pay up and those on the receiving end. All that has to be extracted from the national budgets, and you know that. The only solution is a new definition of what is meant by ‘own resources’; that is the only way to deal with the situation.
Getting this Financial Perspective off the ground in the first place was a great achievement, and for it I would like to thank Mr Barroso, the President of your House and all the groups in it, and the negotiators. It was not easy, but we do now have the chance to get down to work straight away. I really do ask for general support, for people, wherever they are, want to hear that we are getting somewhere with things, and not just about the disputes that go on between the groups and between the institutions. Nobody out there is interested in the question as to whether EUR 500 million more could have been found somewhere or whether or not the Council was offering EUR 500 million too much.
What matters to them is whether we can now get stuck into the job for the next seven years, in the people’s interest and in Europe’s. I am ready and willing to do so and I very much hope that we will work together on the constitution issue every bit as well, so that we may well not have a solution in place by June, but we will be able to map out a way whereby we will achieve the better legal basis that we all need.
. Mr President, ladies and gentlemen, I feel that the key points have already been mentioned, but I should like to offer you a synopsis of my analysis of this debate, which, I note, is broadly supportive of the conclusions of the European Council. An honest assessment would certainly reveal that these results have overall been welcomed.
It is obvious that not all of the honourable Members are entirely satisfied, because there are naturally differences of opinion. There can be no denying, however, that we have seen results in the energy sector, in SMEs, in research, in the employment objectives and overall in the new system of governance of the Lisbon Strategy. Consensus has also been achieved at European Council level as regards the services directive.
As regards energy, I wish to underline that our work has certainly not finished at the European Council and that the results of yesterday's Commission meeting will show you that the Commission is determined to ensure that all of the principles of Community law are upheld: for example, compliance with the principles of the internal market and with competition rules. This is a vital prerequisite if we want to retain credibility, both within and outside the EU.
As regards SMEs, a particularly important step was the encouragement by the Austrian Presidency and the Commission to reduce the red tape that hampers so many potentially job-creating initiatives by companies.
As for research, for the first time all Member States were able to accept workable research and innovation objectives, and this is extremely important. Equally important was the broad support for the idea of the European Institute of Technology and for the Commission now having a mandate to put forward a proposal. The fact that employment objectives were set is also very positive.
I should like to underline one new aspect that arose at this European Council to which Chancellor Schüssel did not allude, but which I feel is worthy of mention. To some extent we already work in team presidencies. Chancellor Schüssel, as President-in-Office of the Council, has taken every opportunity to introduce the debate to the Commission, and to the forthcoming Finnish, German, Portuguese and Slovene Presidencies.
I believe this is important in terms of ensuring the continuity and sustainability of the Commission’s efforts. The Commission is also able to provide such continuity and consistency over time because, however good the Council presidencies may be, they change every six months. There needs to be constant effort, which can only happen if the Commission takes the lion’s share of the initiative and if Parliament provides constant support.
These points were positive. Similarly welcome were the confirmation of the agreement in principle on the services directive, and the news we received last night, or I should say early this morning, on the financial perspective. I am totally convinced that if we achieve practical results, if we manage to resolve problems on a regular basis, we can take this Europe of projects forward, regain the confidence of our citizens and find a better environment for resolving some of the institutional issues that need to be resolved. I therefore feel that we can look forward more positively to the June European Council, which of course will not be able to resolve the constitutional question, but which will certainly be able to point the way forward towards defining Europe’s future. The Commission is working actively with the Council to this end and we hope to be able to make a worthwhile contribution.
With this team spirit, this spirit of partnership, Europe can and must move ahead.
– Mr President, I want to raise a point of order. Mr Farage does not appear to be in the Chamber. Might it not be that the United Kingdom Independence Party are seated up in the gallery?
I have been informed that the Father Christmases are from Denmark.
The debate is closed.
We expect a great deal – sometimes too much – of the European Councils. The one that was recently held at the end of March was mainly devoted to the economic aspects of European integration.
Europe is faced with a major problem, the scale and urgency of which was demonstrated by the Russia-Ukraine crisis in January: the absence of a common energy policy. Several countries have worked particularly hard on this issue that is crucial to our countries’ independence, including France, which proposed a memorandum that was the subject of a broad consensus.
The European Council launched an ambitious strategy promoting a secure, competitive and sustainable energy supply for Europe. This is a major step forward, to which we must now give concrete expression.
The Spring European Council also decided to double the European research and innovation budgetary effort over the 2007/2013 period. This is essential for the competitiveness of our economies and therefore for Europe’s place in the world faced with the presence of developing countries.
At the same time, the European Council made official the creation of a Globalisation Adjustment Fund, which was widely sought after by our fellow citizens.
Europe is undoubtedly going through a difficult period, but that must certainly not overshadow the positive signals given by the implementation of instruments of economic progress and of solidarity.
Making the European Union the most competitive knowledge-based economy by 2010 involves two priorities, as far as I can see: investing heavily in Research and Development and removing the constraints weighing on businesses, and particularly on the smallest ones.
Despite the improved agreement obtained by the European Parliament, the European budget will not permit these huge investments to be made. The European Council’s appeal for the EIB to enhance its R[amp]D efforts is, in this context, an innovative and pragmatic solution, if EUR 30 billion actually can be harnessed in this way.
This measure might not be enough to overcome the chronic deficit in European R[amp]D expenditure, and a great effort is still required if the objective of devoting 3% of GDP to R[amp]D is to be attained.
It is crucial to involve the private sector in this effort, since we can clearly see that public budgets are not enough. We therefore need to make progress with taxation in order to encourage businesses to invest more readily in R[amp]D.
This purposeful policy is what we are awaiting from the revised Lisbon Strategy, which needs to offer a stimulating, effective and, above all, simplified European regulatory framework for European businesses.
We shall proceed to the vote.
Mr President, I wish to raise a point of order on the basis of Rule 170(4) and Rule 150(3) of the Rules of Procedure. It concerns the calendar and the PPE-DE Group’s amendment to the calendar. On the basis of these Rules, I would like to postpone the vote on that amendment to the next part-session because I would like to reopen the political discussion about our working methods in this Parliament.
As we all know, the fact that we have to travel between our work office and our actual seat here makes life somewhat difficult. I myself, especially this week, have found it incredibly difficult to get here and consequently I have missed a vote. Therefore some of the Members of this House, including myself, have drafted this motion to postpone the vote.
We would also like to ask the Conference of Presidents to reopen the discussion about amendments to the calendar.
Mr President, this week we have debated the issue of better regulation. One of the biggest obstacles to better regulation is our calendar of meetings. We have 12 weeks a year of plenary sittings here in Strasbourg. Frequently there is insufficient business for those plenaries, so we pad out the agenda. As a result of that, the committee meetings are constantly under pressure and those codecision committees are now unable to legislate effectively.
We need to have a debate about how we organise our work. This calendar has been introduced without any such debate. We would like to postpone the vote on this calendar to the next plenary session, so that those of us who have tabled this motion can debate our working methods, that is to say, how we can improve regulation in the European Parliament and how we can better use the EUR 300 million it costs us to be here for the pursuit of better regulation. This is a huge use of taxpayers’ money which undermines the work of this Parliament.
– Mr President, ladies and gentlemen, if there is an alternative to Strasbourg, I am all in favour of discussing it; that is what I have always said, but using this as a way of doing so is absurd and unfair. It must surely be plain to see that for as long as the Council, unanimously, insists on Strasbourg, we shall have twelve part-sessions in this place, and whether Mr Titley understands English or German or French, he should simply take a look at the treaties, something that might also sometimes be a salutary exercise for Mr Blair’s Government.
I therefore think that we should have another debate on Strasbourg, but not in this fashion. What we should do this week is vote on our calendar. By what, Mr Titley, do you justify your assertion that our orders of business here in Strasbourg are not full? You should just try standing in for Mr Schulz in the Conference of Presidents and then you would know that what you claim is a bare-faced lie and bears no relation to the facts.
. Mr President, in the light of a declaration put on the record of this House last night by the Commission, during the plenary debate on the regulation on certain fluorinated gases, the text of which was not introduced during conciliation, and which compromises the spirit of the conciliation agreement and shows great disrespect and disregard for the clear will of Parliament and the Council, I should like to request a postponement of the vote on the two reports on fluorinated gases, at least until tomorrow.
– Mr President, my group would very much welcome that as a way of enabling us to sort matters out by tomorrow, but if they are not, a further postponement will be necessary. We should, at any rate, be able to make good use of the time.
. Mr President, I requested the postponement of the vote on the two reports on fluorinated gases. They have been taken together all the way through and I believe it would be more consistent to keep them together.
. Mr President, I would like to say a few brief words to Parliament, because I am very surprised at the behaviour exhibited by the Chairman of our Committee when yesterday evening he sent everyone an email relating to the vote on my report. The report was unanimously adopted by the Committee, no one voted against it, and in my opinion this sort of attack by a Chairman against his own Committee is curious, to say the very least, if not extraordinary. Accordingly, I do hope that Parliament will understand what this is really about and that it will not accept the two amendments tabled by the Chairman. It would be a great mistake on Parliament’s part to adopt his Amendments 62 and 63, as they would undermine the notion of active remembrance which is contained in this programme. Mr President, this course of action is, I think, insulting to our Committee.
– Mr President, I should like to clarify the following: I am a member of parliament and I have the right to table amendments in plenary. That is what I did. The recommendation and report by Mr Takkula are astounding, but what does our proposal with the two amendments add? It adds totality.
We cannot only talk of Nazism and Stalinism when, for forty years, Greece, Spain and Portugal had concentration camps in which thousands of people lived for twenty years.
As committee chairman I followed due procedure, but as a member of parliament I have the right to table amendments.
That concludes the vote. The explanations of vote will take place following the formal sitting.
Mr President of the Republic of Malta, it is a great pleasure for me to welcome you to the European Parliament today and to offer you the opportunity to speak to its Members, who have been discussing your country at length over recent days.
You are here today as a Head of State, but we are well aware of your long-standing commitment to European integration, as Prime Minister of your country, for many years — the years of Malta’s journey towards the Union.
Almost three years ago you signed the Accession Treaty, which was the culmination of many years and great efforts leading to Malta becoming a member of the European Union.
It is a very important sign of the consensus that exists today in Malta with regard to European integration the fact that last July, you, your country, your — Malta’s House of Representatives — ratified the Constitutional Treaty unanimously, and that you did so after others had rejected it, is a very important sign of the consensus that exists today in Malta with regard to European integration.
In doing so, you sent a very clear message at a difficult time for the Union and you put an end to the political divisions that had characterised the debate on Europe in your country.
Your presence here in this Chamber reminds us of something very important: European enlargement has been looking to the East for a long time and now Malta, in the South, is reminding us of our Mediterranean vocation and the need to reinforce our dialogue with the countries of the Mediterranean basin.
Your country is at the crossroads of the Mediterranean and has always been at the centre of policies relating to Europe’s southern borders. Relations with the countries of the South today are the main geo-political challenge facing Europe and your country in particular, which is on the front line in this encounter; on the front line in terms of the arrival of many human beings who want to come to Europe, often risking their lives, because they see us as a new Eldorado, whose standard of living acts as a magnet to people suffering the most extreme forms of poverty.
We are therefore aware that great numbers of asylum seekers and immigrants are currently reaching Malta’s shores. We have been discussing this issue here. We have listened to the report drawn up by a delegation from the European Parliament that has had the opportunity to visit the camps. They illustrate the most important challenge facing Europe in terms of defending and protecting human rights and building better relations with its neighbours in the South.
In these special circumstances, Mr President, your visit is very welcome and Parliament therefore has a great interest in hearing what you have to say to us.
Thank you for being here with us. You have the floor.
Mr President, honourable Members of the European Parliament, it is a pleasure as well as an honour for me to address your institution.
As a representative of one of the countries that joined the European Union in 2004, I bring with me recent experience of the meaning of enlargement, both in terms of what a country goes through in preparing for membership of the European Union and in terms of the impact of membership on a new Member State.
My country considers membership of the European Union as a natural return to our home in Europe, where we belong. We are proud to be part of the family of nations that forms the European Union, with all its spiritual, cultural and humanistic heritage.
Our journey towards membership was not easy. We had a long and difficult debate leading up to the point, three years ago, when the Maltese people made a clear and sovereign decision in favour of membership by means of a referendum and then of a general election. This lively debate gave us the opportunity openly and freely to discuss the merits and dangers of membership, while we scrutinised the possible impact of membership not only in economic terms but also in political and social terms. In this sense, it was an exercise through which we brought Europe closer to the people, and it is an exercise with which we should continue.
The preparations for membership were a burden on those countries that joined during the last enlargement. It is true that no enlargement on such a scale had ever previously taken place, and never before had candidate countries been asked to implement such huge reforms as part of their preparations for membership. I wish to congratulate all the new Member States of the European Union for having completed such a difficult process. I also want in the same way to congratulate the European Union itself on the way it acted as a hugely effective catalyst in encouraging those countries to adopt the reforms.
We often speak of the pessimism that gripped Europe following the two referenda that took place last year and in which the European Constitutional Treaty was rejected. We fail, however, fully to recognise the European Union’s enormous success in absorbing the new countries so naturally.
Not only was 2005 not an ‘annus horribilis’ for Europe, as some said it was. Rather, it was a great success for Europe, for it showed that Europe was capable of facing the challenge of the greatest enlargement in its history. We often forget now that enlargement actually took place less than two years ago.
That does not mean that life is easy after enlargement. On the contrary, it is as difficult for the economy as much as for society to adjust to the reality of membership. That adjustment requires leaders to take difficult decisions, which are often unpopular. In fact, it is necessary for a country to take these decisions, whether or not it joins the European Union. Membership of the European Union simply makes these decisions more real and more exacting, as well as inevitable.
What is certainly wrong is for us to blame Europe for reforms that are unpopular but that, in reality, are the result of decisions that every responsible government must take. It is a mistake for governments to blame Europe for these difficult decisions and then to take all the credit for the benefits.
Mr President, I also wish to share my thoughts on a number of other issues with you.
I shall start with a few reflections on the European Constitutional Treaty.
We have to accept that there were shortcomings in the way that the Constitutional project was presented, even if the difficulties concerned were really more a matter of form than of substance.
To new Member States, the Constitutional project seemed premature and unduly rushed, for example. The aspect of timing was a legitimate concern. Indeed, countries preparing themselves painfully for membership viewed the prospect of a change to the rules of the Treaty as one might a change to the rules of a race just when the finishing line is in sight.
I know that the Constitutional Treaty was supposed to speed up decision-making by the Union of twenty-seven, but the citizens of some of the Member States clearly viewed it differently. The Union that they had grown up in was altered by the 1995 enlargement and even more by the 2004 one, and in the light of globalisation the Constitutional project appeared to entail never-ending change.
In retrospect, therefore, we can see that we might have been wiser to have given this important project more time and waited not only until the ten new Member States had settled in but also until all twenty-five members had had time to adjust to the new realities of the European Union.
Nevertheless, the issue remains of how to escape from the present impasse.
It goes without saying that the wishes expressed by the people of the two countries that did not accept the Constitutional Treaty have to be respected, but the same could be said of the decisions of the fourteen countries that ratified it. In my country, for example, the Constitutional Treaty was adopted by our national Parliament unanimously, and thus our commitment to membership became a foregone conclusion and there was a clear-cut end to our divisions.
Now is the time to engage in debate and to share our opinions about the possible scenarios we have before us. One scenario is to stick to the commitment made by the signatory Heads of State or Government to try to find a solution within the European Council if four-fifths of the Member States ratify the Constitutional Treaty and one or more Member States have difficulty doing so. This would make it necessary to continue with the ratification procedure. In that way, it would be possible for the agreed process to continue with a view to our deciding afterwards how to proceed.
Another scenario could include using the first two sections of the Constitutional Treaty to draft a ‘European Charter’. This could offer Europeans a clear and concise document with which they could more easily identify. The other section of the Constitutional Treaty may be considered as having already to a large extent been ratified by the existing Treaties.
Another scenario could include strengthening the protocol concerning the role of the national parliaments. Specifically, the latter’s consultative role in relation to the European project could be extended.
Naturally, there are other options that could be considered, and this period of reflection exists to enable us to do just that. Let us not waste it.
Mr President, I turn now to the subject of political leadership in Europe. We often speak of the lack of such leadership. This is not the result of a lack of initiatives, and definitely not of European initiatives. If anything, it may be the result of a lack of coherence between initiatives, for how can we expect to have political leadership if some of the initiatives do not hang together?
What sort of coherence do we have when, on the one hand, we insist on solidarity and, on the other, fail to make the necessary financial resources available? What coherence do we have if, on the one hand, we remove borders and, on the other, create obstacles? What coherence do we have if we call for a collective effort but then allow countries to face difficulties on their own?
I do not think that a lack of political leadership can be blamed on the Community’s individual institutions, whose initiatives and perseverance speak for themselves. Indeed, any lack of confidence in these institutions should be addressed.
Being able to inspire confidence is not like having a particular talent. It is not something with which we are born, but something that we have to earn. We thus need to ask ourselves what we can do to win back people’s confidence in the European Union and its institutions.
We can do this by once more developing a bond with the people, and in this connection I would praise the work of the Commission which, through Plan D, has taken on the difficult task of bridging the gap between the EU and its citizens. As an institution elected directly at a European level, the European Parliament is in an ideal position to support the work of the Commission. It is not more words that are needed in order to form close ties with our citizens. It is a question of listening more and, if Europe communicates more effectively, it will be in a better position to reflect the aspirations of Europeans and to produce results in all areas of concern to them.
To strengthen confidence, we must not only communicate better but also be more efficient in the sectors to which the European Union is already committed. We can also build confidence by showing that the European Union is willing and able to engage in new common initiatives in sectors where we face new challenges that cannot be tackled by individual countries on their own. We have constantly to ensure that the European Union provides more and more value for its Member States and citizens.
More importantly, however, we can increase confidence in the EU by showing that, when adopting policies, taking decisions and acting both internally and externally, the European Union permits the expression of reason. By this, I mean that it consistently reveals a sense of balance and justice in its political development, in its decision-making and also in its dealings with other countries around the world.
In this regard, there is enough evidence to make me feel optimistic that the Union really can win back people’s confidence, as it is evidently prepared to be on the side of reason. Let me cite a few examples:
Because I come from Malta, I am also an observer of the way in which the European Union tries to find a balance between the interests of large countries and those of small ones. I have always been convinced that, for the European Union, what counts is not the size of the country you hail from, but the strength of your ideas and the clarity of your vision. Naturally, size also matters. The European Union is, however, unique in the way it develops a model for leadership that balances the interests of large and small countries and often combines these interests in a common interest.
Due note should be taken of this particular value conferred by the Union. It is a virtue that makes Europe what it is: rich in diversity and fully respectful of its Members’ obvious differences. It may also explain why small countries feel strong ties to the European project and, specifically, to the Community method.
The European Union increases the influence of small countries. It strengthens their identity and, especially, their linguistic identity, and it really opens up to them the wide horizons of the rest of Europe and the world.
The European Parliament should also continue to develop this balance and to take account of the particular interests of the small states. The European Union cannot and should not be a directorate of large countries.
The Services Directive is another example of how the European institutions stand out as the voice of reason. I praise the work of this Parliament in drafting a compromise on such an important initiative. The widespread approval enjoyed by the European Council is also a valid testimony to your work. Now that a functional compromise has been found, it is time for the legislative process to be concluded quickly so that Europeans might reap the real benefits of the internal services market.
Similarly, the initiative in favour of a common energy policy to meet the huge challenge of obtaining a reliable energy supply is another desirable development in connection with which the Commission should be applauded and supported. It is such initiatives that show that Europe really deserves people’s confidence.
However, there are other challenges to which Europe responded too slowly and in relation to which there is always an ever-increasing need for action at European level. In these sectors, we have to do more work to permit the expression of reason, to achieve a fair balance and thus to increase people’s confidence in Europe.
I feel that the work of the European Commission on developing a maritime policy is of particular importance because it is aimed at creating an intrinsic maritime advantage for Europe as a main item on its agenda. It is not just because I come from an old maritime nation that I state without hesitation that Europe’s maritime heritage is not being utilised enough at European level. We need to adopt a holistic attitude. We should not let short-term interests in certain sectors deflect us from the progressive view we take of maritime issues as a whole. We should strive to lead the maritime world rather than try to create a privileged space within it.
We should win the confidence of people not only within the Union but also outside it, showing also that we are capable of increasing their confidence in us through acting justly. Our Euro-Mediterranean policy is a clear example of this. The complexity of this region, which we share with our neighbours, and its intrinsic connection to the peace process in the Middle East require us, much more than ever before, to be the voice of reason. The recent incidents following the publication of certain cartoons unfortunately proved to be a step backwards in this regard. These events do, however, give us the opportunity to rebuild confidence even at this level.
Another challenge comes from the obvious but inevitable consequences of globalisation. The answer to this challenge cannot be found in protectionism or in putting aside what has been attained so far. There has to be a fair balance between the inevitable consequences of free trade, on the one hand, and the affirmation of the main values of Europe, and not least our social model, on the other. It is true that it is not easy to find such a balance. However we cannot forget that it is Europe’s sense of balance and reason that distinguishes it from the other actors in the international arena.
Another challenge, and one that is more visible on the human level, is the challenge of illegal immigration. Some days ago, a delegation from your institution visited my country as part of Parliament’s current efforts to visit countries within and outside Europe in order to examine the extent of the challenge of illegal immigration. This is a problem that, at the moment, places a heavy burden on the ability of a number of Member States, and not least of my own country, to cope with the seemingly endless influx of people coming mostly from sub-Saharan Africa.
As your delegation was able to see in talking to immigrants and those seeking asylum, the problem is both real and urgent. On the one hand, the Mediterranean faces a humanitarian disaster in which hundreds of people die while trying to reach Europe, while thousands more live in uncertainty and in difficult conditions after having achieved their aim. At the same time, the countries receiving a heavy influx of immigrants see their capabilities and resources stretched beyond their limits.
Clearly, this is not a problem for Malta alone or for any other country alone. It is a common challenge requiring a collective effort. However, I must emphasise that Malta’s problem is more acute because Malta is the most densely populated Member State. Europe urgently needs an immigration policy offering a more practical solution to this problem in all its complexity, a solution offering a typically European solidarity with the people involved in this drama and with the countries of origin, but also with those countries that constitute immigrants’ introduction to Europe and that do not have the means of addressing this problem on their own.
I therefore thank the European Parliament and the members of the delegation that came to Malta for having placed this item on Parliament’s agenda and for having made our country’s call for urgent action heard.
If we want to increase people’s confidence in us, we have to show that we are responding effectively to the interests of the people and, to do this, we need to acknowledge the mood of the people. Political leaders should not follow, but lead, the people. They should not, however, move forward with too much haste. Otherwise, they will leave the people behind and be cut off from the realities of the world. Here, too, a balance has to be found.
There are a number of values that distinguish Europe from other continents and the European Union from other projects in the world aimed at regional integration. Europe is already distinguished by its full commitment to the values of peace, tolerance, human rights and solidarity. The European Union is becoming more and more conspicuous as the voice of reason among its neighbours and in the world.
For Europe to be the voice of reason, we need to go beyond the bounds of national egoism and work together for our common good. We must continue to uphold this value in the action we take both among ourselves and with other countries. This is the Europe that people expect of us and the Europe that they are prepared to trust.
Thank you.
Thank you very much for your words, Mr President.
I am sure that your presence here will have given all of the Members a better understanding of your country’s difficulties.
Thank you for your words of praise for the European Parliament's work.
I also hope that the alarm sounded by our Members on visiting your country has been heard by all of the people responsible and that both your government and the Union's institutions will do what they can effectively to ensure that the admission policy in Europe shows greater respect for the citizens of other countries who try to come to ours.
. I and my British Conservative colleagues have long supported attempts to ensure that the European Parliament has only one official seat, and that it should be Brussels. The cost to the taxpayer of the Strasbourg seat is estimated at around £150 million per annum. This is a gross waste of public funds. British taxpayers deserve to have value for money.
We want to carry out our work on behalf of our constituents where it is most effective and cost efficient, namely in Brussels. The cost of having to maintain parliamentary operations in both Strasbourg and Brussels has now become indefensible, and we will continue to campaign to have Parliament sit only in Brussels in future.
– Mr President, I voted in favour of the Roure report on the grounds that it constitutes a very positive initiative in favour of greater security. For the first time, the cooperation of liaison officers posted by Member States to serve in third countries is put on an institutional footing and specifically regulated. For the first time, too, the cooperation of liaison officers with Europol liaison officers and their coordination by Europol liaison officers in the third countries is assured. Moreover, Member States facing potential threats from states in which they have no liaison officers, can be supplied with early information through liaison officers of other Member States.
The institutionalisation of the cooperation of liaison officers adds to security around the European Union and in its immediate neighbourhood. This is in the public interest and in the interest of security within the European Union.
. This proposal follows the assessment of Decision 170/2003, under which cooperation is stepped up between the Member States as regards the posting of liaison officers in third countries and international organisations.
I endorse the idea of introducing the amendments needed to ensure that the current practice as regards the use of Europol liaison officers is covered and is legally binding.
In this way, liaison officers from the Member States should establish and maintain direct contacts with the local authorities in the host State or the international organisation, with a view to facilitating and expediting the collection and exchange of information, which should in turn be passed on to Europol.
The objective is to help establish a spirit of European cooperation between police authorities, in other words, a Community approach to tasks assigned to liaison officers and direct exchange of information between those officers and Europol central command. This will help raise the consistency and effectiveness of the tasks assigned to these officers, and prevent problems of lack of coordination, cooperation and even overlapping.
I therefore support the amendments tabled by the rapporteur and hope that agreement can be reached at first reading.
Mr President, the tenor of the programme of the Takkula report perfectly mirrors official Europe’s arrogant, condescending attitude following the referendums in France and the Netherlands. The dim-witted French and Dutch had not got the message and had to be re-educated. The perfect representative of this arrogant elite is Commissioner Michel, who literally stated that the public is not always right and that in cases like these, the politicians should map out the route.
The present ‘Citizens for Europe’ programme fits into this dubious communication and information strategy. By investing hundreds of millions of euros in all manner of meaningless, politically correct projects and organisations, the Commission wants to bring the citizens closer to the Union, or so it says. Ironically, the document also refers to Plan D that stands for democracy, dialogue and debate, but in the same month that the plan was presented, accession negotiations were opened with Turkey, although it was common knowledge that the majority of the people in Europe are opposed to this. This is exactly the kind of hypocrisy that is meeting with resistance from an increasing number of Europeans.
.I voted in favour of the report by my fellow Member, Mr Takkula, on the proposal for a decision of the European Parliament and of the Council establishing for the period 2007-2013 a programme to promote active European citizenship. It is crucial to highlight this original feature of European integration, which consists in providing Europeans with dual national and European citizenship.
The Member States’ ability to harbour common ambitions at the same time as upholding our values is strictly dependent on the involvement of the people in European integration. We must therefore all work towards this, particularly the MEPs in contact with our colleagues from the national parliaments, who represent the national citizenship of those living in the Member States.
European citizenship is the binding force that must be promoted everywhere, together with the pride of belonging to a project that is unique and special in the world: the integration of the European Union, which is not a nation but the creation, in peaceful circumstances and by democratic means, of a humanist civilisation.
. UKIP has voted against amendments 62 and 63 on the ‘Citizens for Europe programme’ because they believe that the proposed projects, for which they have every sympathy, should be organised and funded at national level.
The Swedish Conservatives have today chosen to abstain in the vote on the Citizens for Europe report. The report emphasises constructive solutions such as the importance of disseminating knowledge about the victims of Nazism and Communism. It is also good that the EU institutions provide information about their activities and about the rights and duties attendant on European citizenship. We disapprove, however, of increasing the EU’s financial appropriations earmarked for shaping opinion with a view to developing a European identity. A European identity develops through meetings between people and through more thoroughgoing cooperation, not through public institutions’ efforts to shape opinion.
. I abstained from the final vote on this report because Amendments 62 and 63, to which I put my name, were not adopted. To my mind, this attempt to rewrite history is appalling. The victims of fascism and other dictatorial regimes that have been in power in Europe in the recent past must not be forgotten. To vote against Amendments 62 and 63 is a historical and political mistake.
Given that the main objective of this new programme is to promote the values, conquests and cultural diversity of Europe, to bring EU citizens closer together, thereby strengthening the links that bind Europe’s citizens and institutions, and to promote cohesion between Europeans, one cannot omit the victims of fascism, or overlook the importance of the historical conquest of freedom and democracy, without which countries like Portugal would not have been able to form part of the European project.
. The promotion of citizenship entails much more than simply strengthening democracy and political and social integration in Europe, which the report claims to advocate. The promotion of citizenship entails encouraging the citizens to become involved in defining the policies that affect them directly and indirectly. This can be achieved, by means of the following: equal opportunities for men and women; promoting high-quality, inclusive state education; the right to work and to work with rights; the right to free, high-quality healthcare; the right to culture; access to the law; access to decent housing; and peace. This is, in fact, a list of the economic, social and cultural freedoms, guarantees and rights enshrined in the Constitution of the Portuguese Republic.
We feel that people’s individual and collective identity is formed by their collective memory and that this must be brought to the fore, so that we can all be aware of where we come from and define where we want to go.
We regret, however, that the adopted report will serve to contaminate European history and that the majority in Parliament has opted to contaminate the collective memory on which the identity of current and future generations will be based. For example, they rejected the proposals on supporting initiatives in honour of the victims of fascism …
We are not at all well disposed towards some of the amendments by the European Parliament’s Committee on Culture and Education.
The report is based primarily on an attitude of apparent incomprehension faced with the low turnout in the 2004 European Parliament elections and the fact that the draft Constitution was voted down in referenda in France and the Netherlands. The ‘Citizens for Europe’ programme will not help to change the political situation.
We are opposed to increasing this programme’s budget over and above the EUR 235 000 000 set aside for 2007–2013, as recommended in Amendment 36. The aforesaid sum is already too generous.
The work in relation to local amateur sports clubs smacks of contempt for people. In the same way, we note that, important as it is for Europeans to preserve their memories of dictatorships and tragedies in their history, this should happen at national level. It is not something for Eurocrats in Brussels to become involved in.
We have therefore voted against this report.
I am well disposed towards the report to the extent that it is about EU citizens needing to become more aware of, and informed about, the EU and the opportunities they have to exercise influence. I also support the rapporteur’s view that the programme should be accessible to everyone and not just be addressed to well-educated and privileged groups. However, I am critical of the wordings that refer to the new Constitution and of the aspiration towards a common European citizenship.
. I and my British Conservative colleagues agree that there is widespread alienation towards European institutions on the part of the citizens of the EU. This was demonstrated by the 'No' votes in the French and Dutch referendums on the EU Constitution. It is also demonstrated by the low voter turnout at the 2004 European elections.
We believe that the European institutions need to become more transparent and accountable to the electorate. They must also become more efficient and cost-effective. Parliament and the other institutions need to operate in a way that gains trust and respect. This report approaches those problems in fundamentally the wrong way. It will further undermine confidence in the EU with its call for a budget of nearly EUR 300 million of taxpayers' money to be spent on arbitrary projects that seek to impose an artificial European identity.
We wish to make clear that British Conservatives are strongly in favour of solemn acts of remembrance and commemoration of the evils that Nazism and Stalinism inflicted on millions of people in Central and Eastern Europe and the former Soviet Union. However, we believe that such acts are matters for individual Member States and their peoples.
. Europe's citizens feel very disillusioned and detached from the institutions and the process of European integration. The rejection of the Constitutional Treaty in France and the Netherlands has brought this situation into even sharper relief. In this context, the Commission has put forward its ‘Citizens for Europe’ programme aimed at promoting European values and active European citizenship.
The programme provides for the implementation of measures that will bring European citizens together in order to share and exchange experiences, opinions and values, to encourage debate and reflection on European citizenship, via cooperation between civil society organisations, to hold high-visibility events, to carry out studies and surveys, and to bolster other information and dissemination instruments.
Broadly speaking, I endorse the amendments tabled to this report, especially as regards the title of the programme. The title ‘Europe for the citizens’ reinforces the idea that Europe should act as a means of meeting the citizens’ aspirations and not the other way around.
– Through the 'Citizens for Europe' programme, the Commission and the European Parliament are unleashing a brainwashing campaign against the peoples of Europe in order to combat increased displeasure at and condemnation of its policy and the questioning of the EU itself.
Its ideological arsenal rests on two pillars: on sanctifying capitalist barbarity, as the only way forward for the peoples, and on anti-communism, by reintroducing through the back door the 'memorandum' equating fascism with communism.
With appropriations of EUR 235 million to pay for and pay off all manner of eulogists and propagandists of the European one-way street, it is mobilising the mechanisms constructed years ago and so-called NGOs to cultivate a positive climate and sow delusion in the people as to the character and policy of the EU. A similar mission is being given to the reconciled leaders of trades union, so that they can conceal beneath the title 'Citizens of Europe' the major and irreconcilable class differences between the capitalists and the working class.
The MEPs of the Kommounistiko Komma Elladas voted against the report. As far as the amendment referring to the condemnation of Nazism and the dictatorships of Europe are concerned, we abstained from the vote, because it does not refer to the dictatorships of Spain, Portugal and Greece by name and is formulated such that socialist regimes could be interpreted as dictatorships.
. As we know, the EU is enduring a difficult time. Fresh challenges are appearing on various fronts; weak economic growth has had a social impact and has posed global challenges to which we have yet to find solutions. The biggest challenge we now face, however, is that of the citizens’ opinion of the European project. The increase in scepticism and the clear lack of satisfaction with the project of European integration is widening the gap between the citizens and the political decision-makers. We therefore need to rethink the way in which Europe’s democratic institutions communicate.
I feel that this programme is an important tool in raising awareness of European values among all citizens. It features a range of citizens’ projects, support for the provision of information to European civil society, and the holding of high-visibility events and other events that will help to raise knowledge of the European memory.
The European project is characterised by respect for diversity and cultural wealth. This is achieved by means of measures that deepen the cohesion between Europeans that is vital if we are to complete the internal market and achieve the sustainable growth and development of our societies.
I therefore voted in favour of this report.
.I obviously support this report aimed at bringing the citizens and the European institutions closer together, which is something of an objective, if not a necessity in today’s Europe of ever-increasing scepticism.
This report introduces new lines of thought in relation to communication, to citizens’ projects with a transnational dimension and, above all, to a duty of ‘active European remembrance’, which is a unifying initiative aimed at commemorating the victims of the mass deportations and exterminations carried out under the Nazi and Communist regimes. I voted against all attempts to water down the text, some Members having been keen to refer to other forms of totalitarianism in Europe. The atrocities committed by these two regimes, and suffered by the nations of Europe as a whole, are at the root of European integration, and it is crucially important that we do not trivialise them.
Over and above this initiative, our role is to inform, to meet, to hold dialogues, to convince, to ensure that each citizen is aware of how Europe manages its daily affairs, to strengthen the feeling of belonging to Europe, to fight against any form of retreat into nationalism, to make Europe’s added value a reality and to point out the fact that the European idea represents the brightest idea of the 20th century.
Let us remember that, at a time when some of us are beginning to have doubts, the rest of the world is dreaming of Europe.
.The ‘Citizens for Europe’ programme is nothing other than a propaganda tool designed to benefit the European Union. This report notes that the Constitutional Treaty was rejected in France and the Netherlands and that Europeans are sceptical about enlargement, meaning enlargement to include Turkey. Yet, far from drawing conclusions from this scathing disapproval, this report seeks to ‘re-educate’ the citizens! An initiative such as town twinning, which has been proving its worth for a long time now, is shamelessly hijacked, while millions of euros will be poured into communication circles and communication actions.
One amendment, Amendment 14, even encourages actions at Community level! Referring to actions in the field of sport, the report points out, and I quote, ‘In this way, passive or even euro-sceptical citizens can be reached’. You actually intend to hunt down those Europeans who, unlike you, are not deluding themselves. The made-up expression “active” European values’, as promoted by this report, has no meaning whatsoever. A value is neither active nor passive, it is not a device that we can switch on and off, unless we do what you do, and behave like ideologues.
– Thank you, Mr President. First of all, I wish to thank all those Members, amounting to 30% of Parliament, who, out of respect for my country, heard the speech given by the President of Malta. However, I am today standing up to explain the vote in relation to the report on the Cultural Capital of Europe. There was a misunderstanding yesterday. I was supposed to speak but, for some reason, was not given the opportunity to do so. In fact, what I wanted to say was that I abstained, as did my Maltese fellow Members from the Delegation of the Socialist Party, because, of the new Member States, our country was bottom of the list of countries that might be nominated and, of all the Member States including the two new countries set to join the Union, was next to the bottom of the same list. I think it unfair that Malta should have been allocated a position in which at least twelve years have to elapse before it can be nominated. Thank you.
. We voted in favour of the rapporteur’s amendments, which improve upon the Commission’s original proposal and which safeguard Portuguese interests. A case in point is the recasting of Article 13 awarding a European Capital of Culture to Portugal in 2012.
It also simplifies the administrative procedures for selecting and monitoring ‘European Capitals of Culture’, and ensures that the appraisal is carried out according to the new, more inclusive criteria. As regards the programme, the only requirement is that it must be consistent with the Member State's domestic cultural strategy or policy.
Accordingly, diversity and the particular characteristics of the cultural heritage of each EU Member State will, in our view, be brought to the fore and dialogue between the various cultures will be facilitated.
We are well disposed towards the basic idea of the European Capital of Culture event. However, we see, at the same time, how the event would take on new dimensions in view of the organisation surrounding it and the EU’s commitments.
The idea of the European Capital of Culture is a good one, so good in fact that it could be funded in many other ways, for example through local sponsorship. Financial resources from the European Union should not be necessary to this project’s survival.
We are therefore voting against the report but are not opposed to the actual idea of the European Capital of Culture.
Receiving the title 'European Capital of Culture' is meant to – and should – considerably improve a city’s image, but European Capital of Culture status should not primarily be about a year-long festival in the city and short-term marketing of local culture. Newcastle and Bilbao have shown that culture can also have a long-term effect.
In times when budgets are being pared to the bone, the follow-up costs for new prestige projects are often neglected. The proposed Internet portal, as a tool for exchanging information and providing assistance, could be used to avoid problems in the organisation and implementation of the year of culture before they arise. It could, at a much earlier stage, avoid applicants unnecessarily spending millions on elaborate advertising campaigns without actually getting the grant in the end, or even, as in the case of the former capital of culture Weimar, having to close down the city museum because of major financial losses.
In 2009, the title of Capital of Culture will go, once more, to an Austrian provincial capital – Linz. The preparations are already underway, and it remains to be seen whether they are being made with the necessary foresight.
– The restructuring of the institution of the European Capital of Culture comes within more general efforts to integrate and homogenise the cultural fabric of each country, in the aim of creating a single support for 'European culture' which will contain a mixture of subculture, a folkloric presentation of national cultures and modern commercial constructs.
My country's experience from Athens in 1985 and Thessaloniki in 1997 is miserable in the cultural and economic sector. Exorbitantly expensive, historically disconnected, superficial cultural programmes run by venture companies, agencies and sponsors on vulgar, commercial/profit-making criteria which overshadowed any enlightened exemptions. Mundane events, rich buffets and tasteless celebrations that marginalised or repulsed anything progressive in Greece or in neighbouring countries. That is the 'European cultural model', which also operates as a source of massive profit for various companies.
The proposed amendment maintains the same character, transferring the cost to the Member States, strengthening supervision and control by the ΕU and calling on the people to pay at national level the businessmen and the cost of the EU policy to impose the European subculture and the 'values' of capitalist barbarity. We are voting against the report, calling on the workers and people of art and culture to rise up in opposition.
. Since it was set up in 1985, the ‘European Capital of Culture’ programme has helped to bring Europe’s citizens closer together, by highlighting the wealth, diversity and characteristics of Europe's cultural heritage.
The programme’s huge success with the citizens has helped to strengthen the European dimension and socio-economic development in the selected cities.
These benefits can increase exponentially if we take new measures, forming a basic methodology that will enable us to establish synergies that would otherwise not be possible. An example of this is the creation of a website with information on the cities awarded European capital of culture, the existing contact networks and exchange of experiences – a strategy that should be extended to all Community programmes. I should also like to say that, with its innovation and success, this programme was the inspiration behind proposals that I tabled, and that were adopted by Parliament, aimed at creating a European Destination of Excellence, which will also help promote Europe worldwide.
I therefore voted in favour of this report.
This decision does not involve any new costs but gives the new Member States and the enlargement countries the opportunity to choose Cultural Capitals. Cultural cooperation is something that can give people knowledge of, and respect for, each other and is something positive. The Commission’s power is limited, and it is countries and cities that are responsible for working things out.
All this is encouraging, unlike the EU legislation that is forced on people and that limits their democratic opportunities for active participation. I therefore voted in favour of the proposal, despite its containing a certain amount of woolly Euronationalism.
– Mr President, I am giving this explanation of vote on behalf of the delegation from the Austrian People's Party.
We voted against the report because it calls for the currently applicable transitional periods for the free movement of workers to be abolished. We voted against this because we expect the accession treaty, which all countries – including the new Member States – signed, to be retained, including its transitional provisions to protect the Austrian labour market. This is quite justified, because statistics show that the number of workers from the new Member States has already doubled in the last two years.
The delegation from the Austrian People's Party opposes the report because, both now and in the future, only Austria can and will decide how long the entry restrictions guaranteed under the accession treaty will be retained in the interests of the Austrian workforce – it could be for up to seven years.
– Mr President, ladies and gentlemen, in view of the fact that Commission communication COM 2006 on the functioning of the transitional measures shows that the influx of workers from the EU-10 states into the states with open labour markets has not been at all great and, on the contrary, according to the experts, has had a positive effect by increasing output and improving the economy, and also in view of the fact that the transitional periods have clearly contributed to an increase in the numbers of illegal workers, I consider approval of the report by Mr Őry as a significant initiative which should help to open up labour markets fully in states throughout the European Union. Only in this way can we fulfil all of the freedoms set out in the Treaty establishing the European Community, and give a boost to the entire EU economy. I have therefore voted for the approval of this report.
The free movement of people and access to labour markets constitute one of the pillars of European integration. Unless we uphold this principle in conformity with the basic values of the Community, we will not catch up with the United States, even if America were to come closer to us; nor will we succeed in slowing down the Asian juggernaut.
I firmly believe that the concerns of some of the EU 15 countries are groundless, and it is deplorable that they do not accept the recommendations from a European Commission report that has been drafted in accordance with the accession treaties. On the other hand, we must praise the decisions taken by those countries that will be opening their labour markets during the European Year of Workers’ Mobility.
For these reasons, the Öry report should be viewed not so much as a bogeyman, but more as a simple guide on how to achieve the gradual fulfilment of the revised Lisbon Strategy goals. It is an attempt to ensure equal rights for the old and new Member States in a united Europe. For this reason, I have voted in favour of the report.
– Mr President, there were transitional provisions when Greece and Portugal joined the EU, too, to enable the labour markets to adapt to the new situation. It follows that this is not a way of branding the new Member States as second-class states. Moreover, the transitional provisions are also welcomed by the new Member States to the east, inasmuch as they also serve national interests there. In view of the high levels of unemployment, particularly in Austria and Germany, and of the increasing pressure on the low pay sector, freedom of movement for workers right now would be completely irresponsible.
We are already having to deal with large numbers of people pretending to be self-employed, some of whom are evading taxes and social contributions. Until companies stop relocating to the low-tax economies in the east and trying to extricate themselves from tariff agreements, and until the market has adapted to the new situation or appropriate accompanying measures have been put in place, complete freedom of movement for workers would be irresponsible. That is why I voted against this report.
Mr President, ladies and gentlemen, the four European freedoms, that is to say the freedom of movement for goods, services, capital and above all persons, have always been among the things that people valued most highly about the European Union. It is therefore incomprehensible, unjust and discriminatory that people from eight new Member States, including the Czech Republic, still do not enjoy the same rights in this respect as citizens from the other EU states. The reasons for restricting this fundamental European freedom are entirely unfounded and nonsensical. The examples of the United Kingdom, Sweden and Ireland show that labour markets are not under any threat. I am pleased that other states are to open their labour markets as well, and I trust that they will be doing so very soon. We need a Union in which all citizens share the same rights and the same obligations and not a Union where some are equal and others more equal, as in George Orwell’s . I have therefore voted in favour of Mr Őry’s report.
– Mr President, ladies and gentlemen, along with other MEPs from the Civic Democratic Party I have backed the report from my colleague Mr Őry on the free movement of workers. We fully respect the right of individual Member State governments to decide on temporary restrictions in respect of the free movement of workers, within the context of the Accession Treaty. We also appreciate the decision of Great Britain, Ireland and Sweden not to make use of this right and we welcome the decision from the governments of Finland, Spain, the Netherlands and Portugal to end these restrictions. We are convinced that there are no objective reasons for restricting freedom of movement for workers within the European Union. The political reasons for restricting this freedom, however, appear just as compelling to the old Member States as the free movement of workers is important to the new Member States. We have therefore backed a call to all governments to scrap restrictions on the free movement of workers within the European Union.
. The vote on this report on the transitional arrangements restricting the free movement of workers on EU labour markets is indicative of the contradictions in Parliament.
On the one hand, MEPs claim to defend the free movement of workers and to want to put an end to the unfair situation in which workers from the new Member States find themselves.
Yet when this free movement might lead to equal rights, they vote against, which means that they only want freedom of movement when it leads to low salaries and the loss of rights.
As such the proposals that we tabled were unfortunately rejected, which were as follows:
- believes it is crucial to put an end to the serious exploitation of workers in a number of EU countries arising from the illegal work to which many workers from new Member States and some older ones such as Portugal are subjected.
- stresses the need for effective monitoring and constant action aimed at ending discrimination, unequal treatment and illegal work, and the need to promote equal rights of workers and to apply the same labour and social legislation to all persons working in a Member State, regardless of their EU country of origin.
Hence our decision to abstain.
We defend an efficient internal market and fully support the free movement of workers within the EU. This is one of the fundamental freedoms under the EC Treaty. The free movement of workers helps to create more jobs and to strengthen the EU’s competitiveness. We are proud that Sweden is one of the three countries not to have introduced any transitional rules.
We regret that the Heads of State or Government decided to introduce transitional arrangements in the accession agreement with the ten new Member States. At the same time, we respect the fact that individual Member States choose to act on the basis of the opportunities provided by the accession agreement entered into.
In the report, the European Parliament calls on the Member States to abolish the current transitional arrangements. We believe that this issue should be decided on by individual Member States at national level. We are thus opposed to the European Parliament shaping opinion with a view to influencing the Member States to take a particular line on this important issue.
Nor do we believe that the EU should carry out information campaigns concerning the free movement of workers. We have every confidence that the respective national authorities can carry out this task satisfactorily. We also question the proposal to introduce a scheme for ‘the systematic monitoring of migration of workers within the EU’ and to provide the necessary funds for this purpose (paragraph 11).
We have chosen to vote against this report.
. From 1 May 2004, three ‘old’ Member States (Ireland, the UK and Sweden) opened up their labour markets without restrictions to nationals of the ‘new’ Member States. The other Member States of the EU-15 have opted to apply national restrictions under the transnational arrangements.
In the UK, after the labour market was opened up, 60 000 job seekers arrived from the new Member States in 2004; the two sectors chiefly concerned were agriculture and fisheries. Given the high number of vacancies, the influx certainly did not increase unemployment in those two sectors. On the contrary, the immediate effect it had was of improving the profitability and competitiveness of the businesses concerned, raising their productivity and strengthening their financial position.
In macroeconomic terms, the policy of opening up the labour market translates into a marked increase in the British growth rate. According to the expert reports available, migration of workers from the ten new Member States has helped to increase production and create new jobs and has substantially reduced the number of illegal workers. I welcome these positive benefits.
. Supplementing the free movement of capital with the free movement of labour is hailed as an act of solidarity. The reverse is true in practice, though. It reinforces exploitation and creates unnecessary conflict among workers from different Member States.
Rushed implementation leads in the receiving countries to insufficient control of the application of minimum wages and collective labour agreements. Despite the restrictions that apply until 2011, employees from new Member States are already being used in order to force down labour costs. A study carried out by my party, the Socialist Party in the Netherlands, has shown that the influx of workers from new Member States has resulted in people being pushed aside in the labour market, unfair competition for small businesses, cheap labour being exploited, bad housing and working conditions and wages under EUR 3 per hour. Many Dutch lorry drivers have already been replaced by Polish drivers.
According to a study which the Socialist Party carried out among contractors in the Hague region before, many building companies are also badly affected by unfair competition from Eastern European countries, against which the Dutch trade unions mounted a campaign in March. In the countries of origin, there is already a shortage of qualified employees in some sectors. As my party campaigns against such a neo-liberal free market, I will be voting against the Öry report.
. The report on the transitional arrangements restricting the free movement of workers on EU labour markets is a timely one, as it coincides with the publication of the Portuguese, Spanish and Finnish decision to scrap the barriers that have been in place since 1 May 2004.
The free movement of workers is a core element of the EU, in that it represents what is generous about the Union and is indicative of the actual construction of a common area.
There was a time when the inhabitants of Eastern Europe wanted to escape from their countries but were unable to do so. Nowadays there is certainly hope for a better future for those countries, and the expectations engendered by accession have led to a belief that their national economies can develop, as events have borne out. What is more, the countries that have removed restrictions, such as the United Kingdom, Ireland and Sweden, have not witnessed major increases in their migratory flows in comparison with other Member States – some, mostly temporary, work permits have been granted – and have in fact confirmed that these immigrants have had a positive effect on their economies, as has been well documented.
.I am obviously, as a matter of principle, in favour of opening up labour markets in the EU-15 to workers from eight new Member States.
In 2004, the United Kingdom, Ireland and Sweden opened up their borders without restriction. Two years later, a Commission report is defending this political approach, with figures to support it: there are fewer migrants than anticipated and they are filling jobs left vacant in certain sectors.
However, since we cannot allow ourselves to be naively optimistic, I am also in favour of the provisional measures taken in this area by the majority of the Member States. That is why I support the Belgian Federal Government’s decision to keep certain conditions of access to the job market until 2009 at the latest.
These restrictions are limited in scope and do not apply to the independent professions, such as shopkeepers, craft workers and liberal professions, which have enjoyed total freedom of establishment ever since enlargement.
First and foremost, these restrictions are limited in time, and deal with both the real situation on the ground and the sometimes unfair competition between European workers and employers. We must give the ‘unprepared’ Member States time to implement the registration and monitoring structures that are needed in order to enable workers to move freely outside of their countries of origin.
. We recently celebrated 20 years of Portugal’s accession to the European project. From the outset, Portuguese workers saw their freedom of movement restricted by barriers put up by Member States fearing disruption to their labour markets.
History is repeating itself and workers from the eight new Member States from the east are now experiencing the same ordeals.
I voted in favour of this report because it has been shown that, just as in 1986, migration from these countries has had positive effects on the economies of the Member States that have decided to open up their labour markets. Those countries have found that there are no longer any valid reasons for maintaining such restrictions to freedom of movement. It is precisely restrictions of this nature that foment illegal work and the exploitation of workers.
Above all, this is a matter of solidarity towards the new Member States.
The EU must not respond to the challenges of the world with the kind of nationalism and protectionism practised in some of its Member States. All European workers are needed to improve business competitiveness and thereby increase economic growth in the EU.
. I support the Öry report on the transitional regulation which restricts the free movement of workers in EU labour markets, and I do so because I share the view that it would be preferable if all Member States, including Belgium, were to abolish transitional measures.
The three countries that have opened their borders have not been faced with a large-scale migration flow. Meanwhile, we have proof that transitional periods lead to considerably more moonlighting and feigned self-employment, which puts wages under pressure and causes employees to be faced with bad and unfair working conditions.
The restriction of the free movement of employees from the new Member States is discriminatory, leads to exploitation and bears witness to short-term thinking that is out of touch with today’s reality. This report can ensure that by abolishing the transitional periods, social rights are no longer blocked and the road for a social and just Europe is cleared.
What is crucial is that a European labour market is created where there is equal pay for equal work, that equal working conditions should apply and that all employees should be guaranteed equal access to social rights. At the same time, the social inspectorates must also be reinforced and cooperate transnationally.
. This report on the free movement of workers identifies the improved profitability and competitiveness of businesses in Ireland, Sweden and the UK – countries that have opened their labour markets.
The British experience has shown that the UK was right to take the bold step of opening up its labour market. British growth and productivity rates have proven that fears about opening EU labour markets are unfounded.
A single market cannot function properly whilst labour markets remain protected and sealed off. The UK has shown how free labour markets, coupled with proper social protection, can boost a prosperous economy. This has led to the longest period of sustained economic growth in living memory in the UK.
The European Parliamentary Labour Party believes that European labour markets should be open, like the UK's, and should not fear tides of immigration.
The next item is the statement by the High Representative for the Common Foreign and Security Policy and the statement by the Commission on the situation in the Middle East following the elections in Israel.
. Mr President, I am speaking to you here in the European Parliament at a time which I believe to be critical to future peace in the Middle East, immediately after the creation of the new Palestinian Government and the elections in Israel.
I would like to talk briefly about the current situation and draw a few conclusions in relation to the responsibilities the European Union should take on at this moment which could be absolutely crucial to future peace in the Middle East.
I would like to begin with the situation in the occupied territories. As you know, Hamas has taken control of the government; it is not a coalition government, but a Hamas government, and unfortunately the programme presented by its Prime Minister, Ismail Haniya, is not acceptable to the international community. It does not give any clear indication that the Hamas government is prepared to respect the principles established by the European Union, and not just by us, but also by the Quartet and by the international community, in a very broad sense: to renounce violence as a means for resolving conflicts — and this conflict in particular — to recognise the State of Israel and to respect the previous agreements signed by the Palestinians and Israel.
Mr President, I believe that those principles are minimum requirements if the political ideal that the European Union has always defended is to be realised. That ideal is no less than a negotiated solution leading to the creation of a viable Palestinian State living peacefully alongside Israel, within the framework of the principles of international law. It is clear, Mr President, that there can be no negotiation if the parties do not recognise each other, there can be no peaceful arrangement if the parties believe that arms can resolve the conflict and there can be no solution based on the principles of international law if the parties disregard the fundamental principle that agreements must be complied with.
We believe that all of this has inescapable consequences as far as the European Union is concerned. We must wait and see what happens in the future, but for the moment it is impossible for Hamas to be seen as a valid interlocutor unless it changes its views.
Mr President, please allow me to say a few words about the result of the Israeli elections. There is no question that this result can be interpreted in many different ways. It would not be appropriate for me to carry out a detailed analysis of the result of these elections, but I believe that a few comments may help us all to find formulae that allow us to carry out an analysis with a view to identifying different ways to work. I would like firstly to point out that, although there has been a clear winner, the Kadima party, it has not achieved the results it wanted, and that may have a certain impact on the negotiations on forming a coalition government, which is essential, although Mr Olmert has already chosen the Labour Party as the foundation for his coalition.
Secondly, and I believe this to be important, I believe that we must take note of the fact that the election result shows a shift away from the strictly political towards the economic and social. I believe that that analysis can explain the result achieved by the Labour Party, and that achieved by the Pensioners' Party or those parties with a limited social or linguistic base, including the Shas party or the Israel Beitenu party, the party of the Russian-speaking community.
Thirdly, and I believe this is perhaps the most worrying thing for all of us and for the peace process, I believe that the elections have demonstrated a consolidation of a desire for what I would call separation, perhaps illustrated by the completion of the wall and the absence of dialogue between the two peoples on defining Israel’s borders. We view this as an unsustainable situation. We have always argued that the final borders could only be established on the basis of a mutual agreement. We are therefore in favour of negotiation in order to resolve these problems, as we have always been.
The inward-looking focus of the Israeli electorate has a parallel in Hamas’s desire to focus on Palestinian issues and to ignore an Israel whose right to exist it still rejects. And we cannot ignore the fact that all of this has consequences in terms of the possibility of applying what we have seen as the roadmap. Although these are difficult times for that roadmap, it must continue to be the reference point for seeking a definitive solution to the process.
Mr President, ladies and gentlemen, beyond the aspects relating to the Middle East peace process, the victory in Palestine of a movement such as Hamas, which is affiliated to the Muslim Brothers, in elections that were free and democratic, as acknowledged by the Union’s own observers, is a complete novelty. The European Union does not want the Hamas government to fail, and it must not want that, on principle. What we want is for that government, as well as respecting the principles of which it is well aware, which have been proposed by the international community, also to apply the principles of law, the rule of law and democratic alternation, and to preserve the pluralistic nature of Palestinian society. If it does so, we will be able to look at Hamas as a fully legitimate political body.
Within this context, what position do I believe Europe should take? I would like once again to stress something that is absolutely clear: a satisfactory solution to the conflict has been, is and will remain a fundamental priority for us, the Europeans. Now, more than ever, we must insist that only a negotiated solution can be stable and lasting. We must therefore continue to put pressure on both parties to commit to a negotiated solution based on the existence of two States. I believe that we should also reiterate today that the European Union believes that peace must be based on respect for the 1967 borders and that only territorial changes agreed by both parties will be acceptable.
As you know, the European Union’s role over recent months has increased considerably; we now have two operations on the ground: a police operation and the important operation at the Rafah border crossing, which is still very much active. More than 200 000 people have crossed from Egypt to Gaza and from Gaza to Egypt since it was opened in November thanks to the presence of generous people from the European Union.
Mr President, our fundamental objective is to get through the period ahead of us, which will remain a period of some uncertainty, in such a way that, when better conditions are in place for a negotiated peace – and I hope that will be soon – the European Union can continue to enjoy the trust of both parties and make an active contribution to achieving peace when that time comes.
With regard to the fundamental parties in the conflict, our principles at the moment are clear and are as follows. With regard to Palestine, the European Union will continue to support President Abbas and the peace programme on the basis of which he was elected by an enormous, overwhelming, majority of Palestinian voters, and we must not forget that. Consistent with the Quartet’s statement of 30 March, the European Union is currently reviewing its programmes of aid to the Palestinian authorities. Until Hamas expresses unequivocally that it intends to respect the principles of the international community, we clearly will not be able to talk about ‘business as usual’. But I would also like to make it very clear that the European Union will maintain aid for the Palestinian people, and it must do this for at least two reasons: firstly, because it is a moral imperative, which the European Union must never renounce — it has not done so in the past, it is not doing so today, and it will not do so in the future — and, secondly, because the humanitarian crisis and instability in the occupied territories do not benefit anybody, including Israel itself.
Ladies and gentlemen, another of the European Union’s fundamental objectives is to preserve the institutional structure of the Palestinian Authority. The European Union has invested a lot, has devoted resources and effort to the creation of that Authority and believes that it must be maintained, so that one day there may be a viable and democratic Palestinian State.
With regard to Israel, Mr President, the European Union must continue to reject any unilateral measures that may jeopardise the two-State solution. In particular, the Union will be watching the development of the situation in East Jerusalem, in the Jordan Valley, where Israel is carrying out actions that are particularly damaging to the Palestinians, as well as the construction of the separation barrier. In accordance with international humanitarian law, Israel has a series of obligations as the occupying power. To facilitate the transit of humanitarian aid to the Palestinian population is fundamental, but beyond a strict interpretation of this obligation, Israel should also facilitate movement within the occupied territories in order to make economic sustainability possible, without compromising the security of Israelis, which nobody wants to see. In this context, I believe that it is urgent for the parties to apply the Agreement on Access and Movement, which was signed in November 2005 in Jerusalem, and I was present at is signature. That Agreement led to the opening of the Rafah border post – where the Union plays a role, as I have said – and other mechanisms for transit between Israel and the occupied territories.
Israel – and allow me to stress what I am about to say as emphatically as possible, and I hope that everybody understands it, including our good friend, the future Prime Minister, Mr Olmert – must transfer the money that it collects through tariffs and taxes on behalf of the Palestinian Authority – and which does not belong to it – to that Authority.
Israel cannot and must not hold on to this money. I would like to state as loudly and clearly as possible that we are prepared to work with both parties to ensure that those resources are used for good purposes and I believe that that will be possible, if there is sufficient will on both sides.
Thirdly, I would like to say a few words about the international framework and the Union’s objectives. We must continue to work within the Quartet. Defending international legality requires the decisive support of the whole of the community of nations which are currently to a greater or lesser extent represented in the Quartet. We must also involve the Arab States, which can, and today must, do much more from economic and political points of view. In this regard, I would like to refer to the initiative of the Beirut peace plan, with a view to bringing Hamas closer to that plan as well, a plan that on other occasions has been called the ‘Arab peace plan’, since I believe that may offer certain possibilities in terms of progressing in that direction.
Mr President, ladies and gentlemen, I believe that at this point we must not forget that the Israeli-Palestinian conflict falls within the context of a serious crisis that affects the whole of the Middle East region. We must work on the peace process, bearing in mind the positive role that the States of the region can play, but also bearing in mind the negative role that certain States can play, and certain negative influences and negative repercussions, such as the situation in Iraq or the situation in Iran.
Mr President, I shall draw to a close so that you do not have to ask me to stop. The results of the elections in the occupied territories and in Israel have undoubtedly created a new situation. I believe that the European Union must approach it on the basis of two principles which may apparently, but only apparently, seem contradictory: rigour and flexibility.
Why rigour? In order to maintain the principles that have defined Europe's position since the Venice European Council of 1980, that is to say, respect for the rights of the Israeli and the Palestinian people, which must be consolidated in a negotiated solution, which leads — as I have said so many times and all of you have repeated — to the creation of an independent, sovereign and democratic Palestinian State living peacefully alongside Israel.
And flexibility, in order to adapt to the development of a reality on the ground which is going to change, which can be changeable, and to support any solutions that may allow progress to be made towards peace.
I would also like to address the Palestinian Government in a very direct way from this Chamber, which represents the heart of the European Union. Hamas cannot change its past, but it can and must change its future.
I would like to say to the leaders of Hamas that if they decide that there is no place in that future for terror, for violence or for denying the reality of the State of Israel, the European Union will know how to respond appropriately, as it has always done.
. Mr President, I think Mr Solana has already covered nearly everything, but let me add a few comments because the Commission is facing a very difficult period of profound and rapid change in the Middle East. How we react and how the parties position themselves will have a determining influence on the prospects for moving towards what I hope will be a peaceful solution to the Israeli-Palestinian conflict.
We have congratulated acting Prime Minister Olmert on Kadima’s election victory. This undoubtedly represents some shift in Israeli politics and we await with interest the outcome of the coalition negotiations currently taking place. That will take some time.
Let me underline that we, as the European Union, stand ready to work with the next Israeli Government to promote security and peace, but for both Israelis and Palestinians alike. I am convinced that the majority of the population in both countries profoundly desires a peaceful and sustainable solution to the conflict. As for the European Union’s bilateral relationship with Israel, our sincere wish is to reinforce a strong, balanced relationship between us, reflected in our Association Agreement and in our ENP Action Plan. We want to continue the progress that already has been made in implementing the action plan in areas such as human rights, the protection of minorities, research and development, as well as economic integration.
There has been much speculation about the impact these elections will have on the prospects for peace, which Mr Solana has just tried to outline. One might be tempted to believe that the election result broadly endorsed acting Prime Minister Olmert’s avowed intention to proceed with the establishment of permanent borders for Israel by 2010, following further disengagement from the occupied West Bank. The question for us is how this will be done. We strongly believe that Israel’s legitimate security concerns cannot be met – and I would like to reiterate this on behalf of the Commission – through unilateral action or decisions imposed by force. Only a negotiated settlement will be sustainable.
The European Union would only support changes to the pre-1967 borders that were agreed by consensus between the parties. We support a two-state solution leading to a final and comprehensive settlement of the conflict, with Israel and a Palestinian state living side by side within secure and mutually recognised borders.
I think it is important to say again and again that we should underline to our Israeli partners the importance of refraining from any action that may prejudice final status negotiations. The Commission expects the next Israeli Government to reaffirm its commitment to a negotiated solution by full implementation of the Quartet’s roadmap, and to show this in deeds as well as words. But as ever, we have to work with both sides. Just as we must be clear with the new Israeli Government, we also have to be very firm with the new Palestinian Government. There can be no compromise on the Quartet’s principles – Mr Solana has just outlined them, we have mentioned them in the Council statement, we have also mentioned them in the Quartet.
We expect the new Palestinian Government – sworn in last week – to commit to the principles of non-violence, recognition of Israel and acceptance of previous agreements and obligations, including the roadmap, which then bind the Palestinian Authority to the fundamental principles of peace, democracy, respect for the rule of law and human rights. Of course, we have heard quite a number of comments, some of which go further; but we have also seen some very slight signs of possible solutions, possible changes.
We are fully aware of the considerable economic and humanitarian needs of the Palestinians – and indeed we do not want to let them down – and of the need to break the vicious cycle of poverty and extremism. That is why the Commission has already mobilised over EUR 120 million to help meet the basic needs of the Palestinians and to stabilise the finances of the caretaker government, which has just left office. That is why we intend to continue to provide emergency humanitarian aid and assistance for basic human needs.
But, and I must repeat this because it will be the basis for what can be done, unless the new government complies with the Quartet’s conditions, there can be no ‘business as usual’. Unless circumstances change, there will inevitably be an impact on assistance to the Palestinian Government, which the Commission is now reviewing in line with the Quartet statement. In this regard, we are just preparing the next Council, where we will try to come up with lines of approach; we will not have full solutions, but we will try to move in the right direction.
So the onus is clearly on the Palestinian side, and on the new Israeli Government to act responsibly in fulfilling its obligations. I firmly believe that both sides, especially the population, are tired of the conflict and desperate for peace, but it is up to their leaders to show responsibility and statesmanship as we move forward. It is in their hands, and only in theirs, to put an end to the violence and despair that has blighted the lives of so many generations. We are ready to work both within the European institutions and with the international community to make this possible, even in the most difficult circumstances.
. Mr President, having heard the statements by the High Representative and Commissioner Ferrero-Waldner, I believe that the terms of the always complex equation of war and peace in the Middle East are very clear: a coalition government in Israel, following the 28 March elections — the Commissioner has made a statement in which she said that we must move ahead with the development of the association between the European Union and Israel — and a government of a single hue, Hamas, in the occupied territories.
As Mr Solana has said, all of this comes within a context of positives and negatives. Positive; the entry into force of the European Union-Lebanon Association Agreement on 1 April — the next meeting of the association council will take place over the coming days. Negative; the situation in Iraq and in Iran, in relation to which we should really wait for the 30 day time limit that the United Nations Security has set for Iran to comply with the demands of the International Atomic Energy Agency to elapse.
I believe that our political group has no option but decisively to support the Quartet’s decision to call upon the Hamas Government to renounce violence and to recognise the State of Israel, as well as the agreements signed by the Palestinian National Authority.
Within this context I would like to put three questions to Mr Solana and Mrs Ferrero-Waldner.
The first is whether, during the meeting of the Quartet on 30 March, they noted any dissent from Russia, in view of Hamas's visit to Moscow and the European Union’s position on the Belarus elections.
Secondly, Mrs Ferrero-Waldner, it is clear that the European Union must continue to provide humanitarian assistance, because the situation in the Gaza Strip is horrendous, and the number of people living in poverty has rocketed. But what does the European Commission intend to do in order to ensure that that humanitarian aid is not used for the purposes of terrorist activities?
Finally, Mr Solana, we all understand the need to support the Palestinian National Authority, but, in a context such as this, is the Palestinian National Authority still relevant, when it comes to working with a government that has not recognised the agreements previously signed by that authority?
I shall end, Mr President, by saying that, this morning, the President of Malta has said that the European Union’s voice must be the voice of reason, and I believe that both Mr Solana and Mrs Ferrero-Waldner have demonstrated very clearly that they are the voice of reason for the European Union, which must continue to work on this damaging Middle East conflict for the cause of non-violence, democracy, peace, harmony and reconciliation.
. Mr President, the agitation that had preceded the Palestinian and Israeli elections is subsiding, and the situation is clearer.
We find ourselves faced with new parties, new actors and new difficulties, but perhaps also faced with hope. Both the Palestinians and the Israelis want an end to the conflict and feel the urgent need to fight against poverty. This equation is not bad after all, and if the European Union wants to play a part in it, then it must tackle three problems.
Firstly, it must support Palestine financially, and that includes not only the basic needs, but also the public services that are on the verge of collapse. In Gaza, where 35% of workers are employed by the Palestinian Authority and where 75% of Palestinians live below the poverty line, famine is starting to become rife, employees are no longer being paid and, according to official sources, avian influenza could combine with human influenza and give rise to the dreaded pandemic. This support for the public services cannot, however, take the form of support for an unofficial presidential administration that would set itself up more or less as an opposition force.
Secondly, the European Union must hold talks with Hamas, under certain conditions, certainly, but it must hold talks. Mr Carter had already as good as said this back in January, and Mr Clinton recently affirmed it. For all those who remember the many terrorist movements that have become respectable political parties, but also for all those who want peace and who respect the electoral choice of nearly half of the Palestinian population, it is vital that we begin talks and it is vital that we open negotiations. Hamas is abiding by its truce, and its Foreign Affairs Minister has just, to everyone’s surprise, I admit, half-opened a door by not excluding a two-State solution. Let us seize this opportunity. The idea of backtracking and of acknowledging the State of Israel on the basis of the 1967 borders is already, in itself, a negotiation, because it implies that Israel itself recognises this drawing from 1967.
Thirdly, the European Union must obtain a guarantee from the Israeli Government that the unilateral disengagement plan is only a plan B and not a plan A. It is true that it is more difficult to negotiate peace than to ensure a reasonable level of security for oneself by unilateral and forceful means. If, however, the unilateral convergence plan turns into Israel’s secret programme, then that will mean not only the end of the road map and of any bilateral initiative, but also the end of any hopes of peace, and Europe will lose any credible influence it has in that part of the world.
There you have three problems requiring solutions, but I have seen that you have already grasped the main lines of action in relation to this.
Mr President, the Palestinian and Israeli electorates have indeed dealt us a complicated hand. Each electorate seems to have favoured a party that is determined to act unilaterally and declares that it will not recognise or negotiate with the other. I am fully aware that there is a very important distinction between denial of a state’s right to exist and refusal to recognise the legitimacy of a party that, until now, has not officially renounced the use of violence. So, the situation looks pretty bleak.
But could it be that each electorate has given priority to internal concerns, to matters that influence their everyday lives? Could it be that the Palestinians want an end to corruption, internal strife and administrative incompetence? Could it be that the Israelis want better economic prospects, social protection and a more equitable system? Could it be that each electorate voted in favour of what it saw as its own best interests, rather than against the other people?
If that is the case then there could be some hope. If Hamas recognises Israel, continues to observe the ceasefire and does not resume violence; and if Israel engages in easing the many restrictions, guarantees real rights of defence to the hundreds of Palestinians held in administrative detention, and refrains from holding people indefinitely in such detention, both the new Palestinian and the future Israeli Governments might find themselves somehow able to work together, if only to keep life going.
I know it is a far cry from calls to revive the peace process, but maybe in the short term we can only hope for small steps in the right direction. We send our best wishes to both sides.
. Mr President, Mrs Ferrero-Waldner, Mr Solana, ladies and gentlemen, it is difficult being intelligent at the same time as having a line of action and it is also difficult being faced with negotiating partners who, on both sides, only want to hear part of the truth. Thus, you have a Palestinian Government that wants unilaterally to define what constitutes Palestine and what must not constitute Israel, and an Israeli Government that wants unilaterally to define what constitutes Israel and what must not constitute the Palestinian State.
Under these circumstances, I believe that we need to look at actual examples. Thus, if you take the problem of drinking water in that region – and Mrs de Keyser spoke about avian influenza – you cannot tackle the problem of drinking water or of avian influenza without negotiations being held between the Palestinian Government and the Israeli Government, because drinking water comes from the West Bank and goes to Israel. It is the same water. If the USD 230 million are not granted by the European Union, then there will be no drinking water either in Israel or in the West Bank. Who wins? No one!
Let us consider some examples: avian influenza. If it affects Gaza, then it affects Israel. You cannot stop it any more than the unilateral withdrawal from Israel could. It is not possible. Not even Israel can do that. Circumstances therefore exist in which the European Union can force the governments to negotiate because their vital interests require this, and the environment is one such example.
Secondly, as regards the road map, why not make a quintet out of a quartet? Let us include the Arab League, let us take the Quartet together with the Arab League and let us enter into negotiations by saying, ‘the Arab League is present, so Mr Abbas and Israel will have to negotiate simultaneously with the Quartet and the Arab League’. There might be some intelligent human beings who ban one or two Palestinian representatives from the Arab League delegation, and that would not be a bad thing. Therefore, we can and we must be inventive, we must be intelligent and we must say things clearly. The wall is not just a security measure, it is a territorial conquest, it is unilateral and it runs counter to all of the European Union’s principles, just as the non-recognition of Israel ran counter to the European Union’s principles. They both run counter to the European Union’s principles and this requires an explanation. A wall built inside the 1967 borders is one thing; a wall as it stands today constitutes a territorial conquest, and that is something we cannot accept.
To conclude, allow me to say one thing: we must be very clear with both sides and make them fully aware that our principles are our principles. In that way, we will be able to make them negotiate with each other.
I have one final remark to make about Mr Abbas: it is true that he was elected, but I, for my part, come from a country in which a certain Mr Chirac was elected on the strength of 82% of the vote, a man who, despite everything, now has the support of a very small proportion of the French population.
. Mr President, Mrs Ferrero-Waldner, Mr Solana, those with a sound knowledge of Israeli society assure us, in the wake of the elections, that the majority of the country’s population are now resolved to accept, willingly or not, the idea that the occupation of the Palestinian territories is, in every respect, a deadlock that needs to be broken.
Unfortunately, the new Prime Minister is pursuing his predecessor’s strategy, namely unilateral separation on the basis of precluding the construction of a viable Palestinian State, on the one hand, and, for the time being, the oppression of the Palestinian people in an attempt to make them capitulate, on the other. This policy is irresponsible.
Yesterday, the major Israeli daily, , quoted the United Nations in its headline ‘Gaza is on the brink of disaster’. In Nablus, in the West Bank, young people under the age of 30 are no longer allowed to leave their town! Kalandia, in the heart of the Palestinian Territory, has just been turned into a border terminal! East Jerusalem is surrounded! What is the meaning, then, of the proposal to negotiate with the Head of the Palestinian Authority whom, I might add, people are making every effort to discredit, as was the case during the recent in Jericho?
In this context, it is almost moving to see new peace initiatives emerge from Palestinian and Israeli society, such as that of the combatants for peace, which is due to be officially launched on Monday. This initiative involves former officers of the Israeli army, who have joined forces with former combatants from Palestine and drawn from their respective experiences the common belief that the solution to the region’s problems can only be political and based on the relevant United Nations resolutions from 1967 onwards.
We all pay tribute to the clear-sightedness and the courage of these women and men. What do they expect of the European Union, though? Aid alone is not enough: every nation needs freedom just as much as it needs bread. The fact remains that, by causing the collapse of the last remnants of Palestine’s social, administrative and security structures, the withdrawal of aid, even on a partial and temporary basis, would rule out any hope of just peace for a long time yet.
More generally, what political role should Europe now play? Mr Solana just mentioned the Venice European Council in 1980, which is a good point of reference. A quarter of a century has, in fact, gone by since another key moment in the history of the Middle East, when we were able to assume our responsibilities. We had, at that time, officially recognised the PLO and adopted the ‘two peoples, two states’ principle. In my view, the current situation calls for a further strong act on the part of Europe. That act must be aimed at providing new and clear reference points leading to an outlook based on law and at restoring hope among the peace-keeping forces throughout the region. It was in this spirit that I proposed the idea of making our own institution act as a catalyst: it could decide to hold its Conference of Presidents in East Jerusalem with the aim of sending a real message of peace to all of the key figures there.
. Mr President, the power struggle between Hamas and al-Fatah in the Palestinian territories is coming to a head. The violent events in Gaza over the past weekend speak for themselves in this respect, and the simultaneous occupations of various Palestinian ministries on the West Bank give little indication of there being any public authority or law and order.
How do the Council and the Commission think they can back out of their involvement that helps create this deep internal Palestinian division? There is not exactly a serious spokesperson on the Palestinian side to match, under these circumstances, Mr Olmert, who has won a victory at the Israeli ballot box. There should in any case not be any doubt in our minds that Hamas, as a terror movement, has disqualified itself.
Given the growing terror threat by infiltration of al-Qaeda cells in the Gaza Strip and by Iranian activities in close cooperation with Hezbollah in the south of Lebanon, this does not bode well for Israel’s safety. How do the Council and the Commission assess the explosiveness of these threats and what are the steps they consider taking against Egypt and Lebanon, both of which have, after all, signed association agreements with the European Union?
Mr President, following the resounding success of the terror movement Hamas in the Palestinian parliamentary elections, there was the risk that the Israeli electorate would react in an extreme manner, which they clearly did not, since it was the new Kadima party that won the elections. Now that most of Israel’s voters have decided in favour of furthering the peace process, the question is, of course, ‘what next?’ Irrespective of how the new Israeli government is made up, the Hamas problem is here to stay.
Mr Solana says that it cannot be the intention that the new Palestinian Authority should fail. That is true to some extent, of course, because the Palestinian elections were conducted fairly and democratically. It is obvious, though, that the new Palestinian Authority should recognise Israel’s right to exist, observe all existing agreements, and refrain from using any violence. That is the EU’s official position and I can only hope that we do not move away from it. After all, the European Union is partly responsible for Hamas’ election victory.
We were too lax when it came to providing support to this Palestinian Authority, which we continued doing to an almost unlimited extent, even if we were perfectly aware of the problem of endemic corruption, even if we knew about the problem of some Palestinian school books stirring up hatred, even if we could never fully remove the doubt that no European tax money was used to fund terrorist action. It follows that this whole new situation also presents the European Union with an opportunity to restore its own credibility.
. – Mr President, Commissioner, Mr High Representative, during the elections in both Palestine and Israel, it was still clear to me, despite the different outcomes, that the great majority of citizens on both sides are moderate, and that they want peace and an end to violence.
It is important to reach an agreement that will stand up. It must therefore be a negotiated agreement, because only negotiated agreements accepted by both sides can stand up. It is important for us to contribute to this and, in particular, for the Quartet to have a greater presence in the region than previously, through their leaders, in order to provide the necessary security guarantees and encouragement.
In this context, it is clear to me that Palestine must be a viable state, and that we will therefore have to continue to provide humanitarian aid. To what extent that can go through the autonomous authority remains to be seen. When I read on Xinhua that the new Palestinian Foreign Minister has said, 'I hope that our dream of having an independent state on the entire territory of historical Palestine will be realised one day, and I am sure that there is no room for the State of Israel on this land', in times like these, that is not a good statement to hear. Maybe that is a misquotation, but, if it is, in any event it needs to be corrected so that the process can carry on in the right direction.
It is abundantly clear that the renunciation of violence and recognition of Israel's right to exist will continue to be two of the essential preconditions for good relations with a Palestinian government that wants our support – especially financial support. We need to understand how important this task is: there is a correlation between peace in the region and world peace.
That is why we should help the new team to achieve a breakthrough in the new situation following the elections.
Mr President, Mr Solana, Mrs Ferrero-Waldner, what we need to do is achieve peace, a fair peace and two viable States, and Hamas is making certain peaceful statements, suggesting that it accepts the process and — though still indirectly, in my view — that it recognises Israel.
As you know, its Minister of Foreign Affairs, alluding to peace based on a two State solution, addressed these words to Kofi Annan yesterday: ‘we look forward to live in peace and security […] side by side with our neighbours in this sacred part of the world.’
The Finance Minister has said that Hamas’s intention is to increase ties with the West and also to reach an accommodation with Israel. And I believe that the Prime Minister is recognising the Quartet when he says that: ‘Our government will be prepared to hold dialogue with the international quartet about the ways to end the conflict and install calm in the region. Our government will spare no effort to reach a just peace in the region’.
I believe that it is the Union’s duty to take this new reality into account and to lead a strategy that puts an end to the current deadlock, for the sake of two peoples, of two viable States and a fair peace.
Mr President, the result of the Israeli elections gave the answer of the people in Israel. All Knesset parties are committed to the peace process and the majority says yes to the convergence plan proposed by Mr Olmert, which sets out a two-state solution.
Regarding the Middle East peace process, I would like to say that looking at the Palestinian elections we must remember that democracy is not just about a free ballot box and not simply about the process. We cannot define and approve ‘democracy’ as being a ‘terrorist government that was democratically elected’, as in the Palestinian case. Democracy is about EU values of peace and respect, not about wanting your neighbour to disappear from the world’s map as Mr al-Zahar, the new Palestinian Foreign Minister, put it this week. He said: ‘I dream of hanging up a huge map of the world which does not show Israel on it’.
The EU must demand that the PA Government renounces violence, recognises the State of Israel and the relevant agreements and commits to the roadmap, otherwise the EU should not legitimise Hamas in any way. Now that it has no partner on the Palestinian side, Israel needs all our support to continue its commitment to the peace process.
Mr President, a few days ago American diplomats were forbidden to make contact with officials in any Palestinian Government agency controlled by Hamas. At the same time, Canada suspended aid to the Palestinian Authority and President Bush stated that he would not agree to aid a Hamas-led government. However, one has to understand that Hamas was elected in a free and fair election.
I welcome the recent statements made by Mr Haniyeh that his government would cooperate with Mr Abbas, which seems to transmit a softer image of Hamas. Yesterday the Ministry of Foreign Affairs made the same statement.
We must continue to endorse the Quartet’s statements that the new Palestinian Government needs to commit itself to the principles of non-violence, the recognition of Israel and the acceptance of previous agreements and obligations, including the roadmap. We must never forget that suspending aid to the Palestinians would make it look as though we were directly punishing the Palestinian people for their choice, and subsequently we would increase their suffering. The European Parliament has to contribute to all possible efforts to restore peace, not only between Israel and Palestine, but also in the wider Middle East region.
Mr President, you introduced Mr Solana as the High Representative of the European Union’s common foreign and security policy. Which common foreign and security policy is that? Perhaps it was the one contained in the proposed European Constitution so roundly rejected by the French and Dutch in last year’s referendums, and which would be rejected by the British, if they were given the opportunity.
The European Union’s common foreign and security policy has no legitimacy. Mr Solana has no legitimacy as the EU’s de facto foreign minister. Mr Solana speaks as though the European Union common foreign and security policy is an accomplished fact. Again and again the EU assumes illegitimately the role and characteristics of a political state. This is not a debate about how to solve the problems in the Middle East. This is a debate about how to further an illegitimate United States of Europe.
Mr President, Mr Solana, coincidentally, elections have taken place recently in several unsettled parts of the world such as Belarus, Ukraine, Palestine and Israel. The European Union plays a key role in all those areas. This is to be welcomed, as the United States is no longer an objective player in the Israeli-Palestinian conflict.
Mr Solana, I believe you are charged with expressing the wishes of the Union as a whole and of all the political groups represented in this Chamber. Israel has itself experienced what it is to be a stateless nation. It created its state by force and should therefore set a good example by agreeing to the creation of the Palestinian State. Only then should it demand that Hamas recognise the state of Israel.
– Mr President, I am very pleased with the statements by the High Representative and the Commissioner. By the way, you speak for the majority of this House and for the majority of Europe, and certain others need to accept that.
I am also very pleased about the emphasis placed on the need for a negotiated solution. It is true that we need to negotiate, but that means that Hamas and Israel must also be prepared to do likewise. Thinking about Gaza, Israel did not negotiate there. Of course, we also need to explore the reasons why Hamas was elected. For years, another government, namely Fatah's, was undermined, partly by its own fault – through corruption and other circumstances, for example – but also due to Israel's refusal to accept it as a negotiating partner. Even following Mr Arafat's death, when Mr Abbas was President – and this was during the withdrawal from Gaza – it was not accepted. It therefore takes two to negotiate, and both sides need to be willing.
Secondly, Israel's right to exist, in a peaceful climate and within reasonable borders, must obviously be recognised, but Israel must also accept, at least in principle, that the UN's resolution regarding its borders is right. It is quite clear that corrections will still need to be made – we all know that, if we are realistic – but if even the principle is not accepted, there will be difficulties.
My third point is that we must do all we can to improve the situation in Gaza, including economically, so that Gaza is viable. The withdrawal of troops alone cannot guarantee that.
Finally, we are deeply concerned at the developments in East Jerusalem. Even though we welcome Kadima and the reasonableness of its members, when it comes to East Jerusalem they do not yet have the sense to acknowledge both that Jerusalem is the capital of Israel and that the Palestinians have a claim to East Jerusalem. That should continue to be a clear policy within the European Union.
Mr President, coupled with the election of Hamas, the vote in Israel will have a defining influence on the prospects for peace in the Middle East. The Israeli election was widely regarded as a referendum on unilateral action to establish permanent borders. However, 25% of the vote clearly does not give Kadima such a mandate and, even if it could garner additional support in the Knesset, a unilateral withdrawal from the West Bank and the unilateral setting of borders not in accordance with the 1967 borders cannot be a solution.
Only a peaceful, negotiated settlement can address the legitimate and long-standing concerns of the roadmap process. All parties must pursue a path of positive engagement, as set out by the Quartet, which includes talks with the new Palestinian Authority.
It is no easy thing to expect the international community to engage with those yet to renounce violence, but until that time comes, we have no alternative if we wish to move forward. Give them an alternative to hopeless violence and a reason to rise to the challenge. Alternatively, make their situation worse and they will simply dig in more.
If a constructive relationship with the EU and international pressure can bring Ariel Sharon from his early political career to the legacy he has given to Kadima, this surely proves that positive engagement can shift seemingly zero-sum mentalities.
Mr President, ladies and gentlemen, after three days of rain in the occupied territories, this wall, which, as all of you have said, is illegal, caused a build-up of water that swept away the bodies of two dead brothers at Bi'ilin. Israeli soldiers prevented excavations to let out the water; the bombardment of northern Gaza has destroyed agricultural areas and killed civilians. Nablus and Hebron are surrounded and incursions are being made there.
We have a great deal of responsibility, and we cannot keep on repeating the cliché about two peoples and two states. There are not two peoples and two states: there is one state and something in development, a territory that is being constantly torn apart, both by this illegal wall and by force. Kadima and the Labour Party might represent an opportunity. I am in favour of exploiting all opportunities, but not in silence: we have to ask, and ask forcefully.
For two years now Hamas has declared and observed a ceasefire, and has halted its activities. Let us be extremely clear about this: for the last two years Hamas has not undertaken any activities, and must never do so again. Let us not, however – as we have since 1980 – keep on repeating the line about two peoples and two states, while all the while bearing witness to what is, quite simply, the theft of Palestinian land.
We need to be active with regard to Hamas, but also with regard to Israel, so that it understands that the international community has meaning.
Mr President, ladies and gentlemen, Hamas may well have put on sheep’s clothing, but beneath that sheep’s clothing the wolf can still sometimes be seen, if it is really true that, in the last few days, the Interior Minister, Said Siam, in moving away for the first time from a practice introduced by President Arafat to help secularise the country, has encouraged a visible sign of the Talibanisation of Palestine along Hamas lines, by allowing Palestinian policemen to grow their beards. This goes against the previous policy of the Palestinian police, and is a means of showing full respect for the teaching attributed to Mohammed, which says that in order to distinguish yourself from the infidels you should let your beard grow and clip your moustache.
This is a process of Talibanisation, therefore, which is rather worrying at a time when, after the identification of a would-be Saudi suicide bomber, a genuine Al-Qaida presence has been found within the borders of the State of Israel. Taken overall, this situation looks extremely worrying. Nor can the statements made by Foreign Minister al-Zahar, widely publicised by the international press, in which he gave hope of an open-minded attitude towards recognising Israel, and therefore the policy of two States, be seen as particularly encouraging or reassuring, given that only a few days before this same individual issued an incredible statement saying that his dream would be to hang on the walls of his home a fine map of the world on which the State of Israel did not appear.
The Talibanisation of Palestine is cause for concern. Europe must open its eyes to this very real danger.
Mr President, faced with the government of Palestine being in the hands of the terrorist group Hamas and with its refusal to give up violence and to recognise Israel, it seems to me right and necessary that Israel should unilaterally make provision to define and defend its own borders. To do otherwise would be to fail in providing security for its citizens and that must be the prime concern of any government.
I would therefore encourage Israel, whatever the international pressures, to be resolute and constant in this regard. No good ever comes from pandering to terrorists or their political apologists and I hope that Israel, the EU and Mr Solana will not waver in following such a line and that they will not waver in insisting that the only way forward is for Hamas to give up violence and recognise Israel.
– Mr Solana, Commissioner, out of all of the topics discussed here, I have focused on the words of Mr Solana, describing the situation in the Palestinian territories and in Israel. We can derive two main facts from this description. While Palestinians are governed by Hamas, an organisation that is unwilling to accept the basic principles of international law, the situation in Israel is different. The elections there may yield a government that wants above all to address the social and economic issues that are viewed by all people living in democratic societies as the most important ones for the governments to resolve.
This notwithstanding, the European Union faces a daunting challenge. The challenge is that, regardless of how we view Hamas – and I am sure that most of us view it as a terrorist organisation – you, in your capacity as our top representatives for external relations, must find a way of cooperating with the Hamas government.
As we progress down this road, I would ask only that you do not lose sight of the fact that all EU funds given in support of the Palestinians should remain subject to the condition that the Palestinian government respects the existence of Israel. And I would also like to ask if you could find out from Mr Kofi Annan exactly what was said about the existence of Israel in the letter he received from the Palestinian foreign minister?
– Mr President, the results of the recent elections in Israel basically legalised the strategy of the unilateral imposition of the terms of any resolution to the Palestine problem. It is no coincidence that the political leadership in Israel makes more use of the word 'security' and far less use of the word 'peace', because peace requires negotiation and painful compromises.
Security, on the other hand, is linked to a unilateral determination of the final status of the borders, with maintaining the occupation of East Jerusalem, with the settlements on the West Bank and with the Wall of Shame.
I believe that Israel's strategic plan, strengthened by the new political situation in the Palestinian territories, is not creating conditions of peace. It is not creating a viable Palestinian state. On the contrary, it is helping to create a virtual state of unconnected areas without stable borders.
The European Union is right to lay down terms and conditions for Hamas. However, we do not see the terms and conditions being laid down by the European Union for Israel, because Israel too is flouting the Oslo accords, because Israel too is flouting the terms of the roadmap.
Today, both Mr Solana and Mrs Ferrero-Waldner broached the question of greater realism on the part of the European Union. We need to continue in the same reliable vein if we are to be an effective European Union.
Mr President, I wish to begin by congratulating the Israeli Labour Party on entering into government. They are socialists, they are our sister party and I welcome their manifesto commitment that ‘the occupation erodes the moral fibre of Israeli society’, along with Amir Peretz’s Herzliya speech in support of respect for international borders. Both provide very important commitments to the way forward.
I thank both the Commissioner and the High Representative for restating this afternoon Europe’s commitment to a negotiated, not unilateral, solution. To the Commissioner, I repeat our private discussions that, whilst it is absolutely right for her to put conditions on European aid to the Palestinian Authority, I ask her to develop plans to avoid a humanitarian disaster in the Palestinian territories if Hamas does not move as quickly as we all hope.
To Mr Solana, I ask him to consider how easy it was for the Rafah crossing – supposedly guaranteed by the EU – to be closed during the recent Israeli actions, together with the legality of Israel withholding customs payments to the Palestinian Authority, guaranteed under the Paris Agreement. These are legal obligations to which the European Union and the Quartet have a duty to seek compliance.
Mr President, I would like to make a few brief points. First, on the three demands as outlined by Mr Solana, I support all three but I fear that they are incomplete. I think that we should not only demand Hamas’s respect for existing agreements, including the recognition of the State of Israel; we should also demand Hamas’s full respect of democratic decision-making in Palestinian politics, of which this was a result. We need to demand that Hamas does not touch the human rights of Palestinians. Our full support should go to the Palestinian women that were demonstrating for their rights recently on International Women’s Day.
Mr Solana said that Hamas cannot change the past, but it can change the future. It was Ariel Sharon who once said that once you find yourself in power, your perspective on the world changes dramatically, and some world leaders have come out and described him as a man of peace. We cannot exclude the possibility that Hamas will rise to the occasion. I would not bet my last dime on it though. We therefore need a long-term strategy.
It is my hope that the next time we see elections in Palestine, the Palestinian people will vote Hamas out and the only party that will be able to beat Hamas is al-Fatah. The young generation of al-Fatah, meaning anyone under 50 for that matter, is calling for internal reform, and I think it is right to do so. That generation has the potential to reconnect al-Fatah to the Palestinian street. I stand in full support of its goals and I call on all my colleagues to look for ways to invest in this reform movement.
Mr President, I should like to begin by making some observations. Firstly, the demographic problem has been at the heart of the political debate; secondly, the Great Israel utopia is no more; thirdly, the social issue has been at the heart of the debate in Israel; and, fourthly, Hamas did not influence the elections in Israel.
Unconsciously, the Israelis have once and for all acknowledged the existence of two States. It is now time for negotiation, but pressure must be brought to bear on Hamas so that it invalidates its Charter and finally recognises Israel as a valid negotiating partner. Otherwise, ladies and gentlemen, there will be a unilateral policy on both sides.
Public opinion in the two countries is in favour of peace. Europe must take advantage of this situation because it now has a crucial role to fulfil. Europe has expectations riding on it and, as regards aid for the Palestinians, I repeat that Europe must continue to grant its aid, otherwise a disaster will ensue in Palestine.
. Firstly, I should like to thank the many speakers here for their total support for our attempts to continue the peace process. Even in this very difficult time we have to try to do everything we can. However, the primary responsibility rests with the two parties and we – the international community – have to support them in following this path. I reiterate that it has to be a negotiated – not a unilateral – solution and I think that has been made very clear.
We all agree that it is important for Hamas to respect the three conditions; it has to renounce violence, recognise the existence of the State of Israel and stand by existing agreements made by former governments. It is also highly important that the international Quartet remain united. This will not always be easy, but we will try to stay united as much as we can.
Secondly, humanitarian aid is absolutely necessary. In past analyses we have seen that more or less half of our aid has gone to the various possibilities for humanitarian aid, not through the Palestinian Authority. Therefore this aid will continue through the United Nations organisations and international organisations. We will find ways to do that through NGOs but we will also have to review our position and find some alternative mechanisms. We are working on this. However, since this is a very difficult question, we will have to see precisely what we can do.
It also has to be made absolutely sure – and this is what we have to find out – that our aid will not go to the terrorists. Therefore, we have to find the right balance, which is not easy.
Naturally, we also have to support Mahmoud Abbas. He is the interlocutor at present. The possibility is there, so we have to try to reinforce his office as much as we can, but again, please be patient as we are still working on the details.
Russia has clearly stated that when it met Hamas, it kept within the framework of our Quartet statement of 30 June. The Russians said it was important to talk with Hamas in order to get it into the right line even before the government was formed. Unfortunately, we have heard that Hamas has not fulfilled all the conditions, although here and there a few first steps have been taken.
Let me also say a few words on East Jerusalem. We are particularly concerned about settlement activities and the construction of the separation barrier in and around East Jerusalem, which endangers the contiguity of a future Palestinian State and also threatens to vastly complicate the final status negotiations. Any agreement on the city’s status must be negotiated by the two parties and should not be pre-empted by new factors on the ground, as I said before. Statements by the Council and by the Quartet have made that abundantly clear.
We are ready to assist the parties as appropriate, if requested. The first step by Israel should be to end discrimination against Palestinians in the cities. There are quite a number of these factors.
Concerning the separation barrier, the European Union has stated on numerous occasions that, while fully recognising the right of Israel to protect its citizens against terrorist attacks, it is particularly concerned by the route marked out for the separation barrier in the occupied West Bank, which significantly departs from the Green Line, unjustly confiscates Palestinian land and severely curtails movement and access.
We again call on Israel to stop and to reverse the construction of the separation barrier inside the occupied Palestinian territories, including in and around East Jerusalem.
. Mr President, I would like to remind honourable Members of Parliament that something very important has taken place in these elections. The elections in both Palestine and Israel have created a new political class. The political parties that have dominated life in Israel and Palestine over the last 20 years have disappeared or have come very low in the polls. New parties have appeared that were created only months ago. New people have appeared as leaders. What does that mean? It probably means many things, but at least for us it should mean something new, so far as the leadership is concerned. We have to invest some hope in this movement to see if we can take advantage of the situation to move the process forward.
I have the impression and the deep conviction that the result of these elections is a profound change in the social structure of both societies. On the part of the Palestinians there is probably no desire to have a non-secular government. I would very much like to insist on that. I do not believe that the majority of people in Palestine voted for Hamas because they wanted a religious government at the head of the Palestinian Authority. I believe they voted against other things that are more closely related to the tyrannies of not doing things properly, of corruption, of a lack of proper organisation.
We have to make the effort now to do our utmost to ensure that Palestine, which is probably the most secular part of the Middle East, does not revert to something that probably the majority of Palestinian people do not want. But at the same time there have to be people in government who are able to produce the results that the majority of people want: social services, no corruption, democracy, etc. This is where we have to make our most important impact.
It is the same in Jerusalem, the same in Israel. When you see that the Prime Minister is going to be Ehud Olmert and not Mr Sharon, it is really very impressive: what a profound change has taken place in such a short period of time. The person who led Kadima and Likud, the party that has been running affairs in Jerusalem for more than 20 years, is now suffering in hospital. There is a new party with a new leader whom nobody expected to be the leader today.
Now, does it open possibilities? Let me believe that it opens possibilities. Are we going to use those possibilities? I like to think that, yes, we are going to take advantage of those possibilities. When I talk to Mr Olmert, as I do frequently, I keep telling him unilateralism is not possible. We have seen that already. It was not possible to disengage from Gaza unilaterally. In the end, they first had to call on the international community and then they had to call the Palestinian side, because it is impossible to unravel a situation which is so united and do it unilaterally.
Mr Cohn-Bendit said that it is terrible that avian flu may spread from Israel to Palestine. There has been a statement today saying that we have to make sure that avian flu does not spread from one place to the other. The same person did not say that poverty cannot spread from one to the other; that suffering cannot spread from one to the other. Sometimes, it seems as though we are more concerned about the spread of avian flu and are not really concerned about the suffering, the misery and the tragedy that have existed there for years. The peoples are separated by a barrier, which may not stop avian flu but may stop people going from one place to the other.
That is something really sad. We have to be able to do both things – to cooperate so that avian flu does not spread, and ensure that people can move, workers can move, and progress can be made, and I think that is much more important.
In 1980 we said something very important, which has been upheld. Not long ago we said that we believe that the 1967 borders are the starting point for negotiations. I would like to repeat that today in this Parliament. We are ready to defend that; we are ready to accept changes to borders agreed by most people – by both parties. But we cannot imagine any other solution that does not take into consideration the premise that the negotiations have to start around the 1967 borders.
I should also like to say that everybody has to be given the opportunity to change. Mr Cohn-Bendit has changed. I have changed. How many people in this chamber have changed? And I think we have all changed for the better. Why do we not think that people can change for the better?
Now we have to give this opportunity, but we have to be very tough until the moment they change. We have to tell them that if they change they will have the opportunity to be part of the team. But, if they do not change, unfortunately they will not be part of it. As I said before, it is very difficult to change the past. Nobody can change his past, only lighten his memories, as many people do. In the future, yes, we can change. We have to act to create the conditions so that people can behave differently in future.
I would like to see Hamas change and recognise Israel. It is impossible to negotiate if you do not recognise that the other has a right to exist. That has to be reciprocal too. It is impossible to negotiate if you do not want to negotiate and at the same time you want to have a pistol in your pocket. This is not negotiation. That is the type of message we have to get across.
We also have to push for plurality in Palestinian society. It has been the most secular society and continues to be secular, not subject to an imposed religious society as has been represented in some Hamas statements. It is a very important point and we have to think about it for the first time. A group that belongs to the Muslim Brothers has arrived in power democratically. We have to think about this because it has happened in Palestine. It may happen in other places, and we have to think about how we are we going to deal with it. I should very much like these elements to be considered not only by think tanks, but also by political players in the European Union.
I have hope in my heart and I would like you to have hope in your hearts. Together let us see whether we can fulfil the hopes that I am sure you have in your hearts.
The debate is closed.
I should like to welcome to our distinguished visitors’ gallery Mr Milinkevich, a candidate in the recent presidential elections in Belarus, and Mr Viacorka, head of the Belarusian National Front.
They have been invited here by the President of the European Parliament as a sign of the European Parliament’s support for democracy and freedom in Belarus. Mr Milinkevich bravely led the presidential campaign under oppressive conditions created by a dictatorial government in Belarus, defending human rights, democracy and civil society and fighting for values which are also ours.
What has actually happened with the elections? In my opinion, what has actually happened is that they have changed the plan of Sharon and his successor Olmert into elections, in the interest of further disengagement from the West Bank area, thereby preserving the religious identity of Israel.
Sharon’s legacy contains three tasks:
- the Palestinian side does not want to conclude a permanent treaty with Israel. Abu Mazen would be willing to do it, but is unable to; HAMAS would be able to do it, but is unwilling,
- Israel should establish its borders unilaterally, de facto,
- the border should be established along the ‘dividing’ wall, including the large Jewish settlements in the West Bank. This would mean a painful and radical withdrawal of approximately 70 thousand settlers.
If this step is taken, three separate cantons will be established, and we can be certain that this ‘something’ would lead to a failed state.
This is where we, the EU, must make it clear to our Israeli friends that it is no longer in their interest to do this, because it will certainly lead to a further Palestinian revolt, and everybody knows what that means.
The Arab League has an interesting position in this issue: They would envisage peace based on the 1967 borders of Israel. Perhaps we, too, should examine the negotiations on this basis, and see whether this is the road that leads to a secure peace in the future.
I am more and more convinced that the safety of Israel does not depend on keeping the settlements, but on resolving the conflict.
Mr President, ladies and gentlemen, the outcome of the most recent Israeli elections confirms that the road taken by Prime Minister Sharon towards a form of peace in the Middle East that is acceptable to both Palestinians and Israelis is the right one, partly because it is perhaps the only one possible. The problem now consists in seeing whether the new Palestinian Government will be able to continue along this road in spite of Hamas’ victory in the last legislative elections.
The European Union must take steps to become the main actor in a peace process that has repeatedly seen the EU play a less than active part in the role of mediator, conferred on it via the Common Foreign and Security Policy.
Achieving a genuine form of peace in one of the most fragile areas of the global geopolitical landscape is possible only by means of genuine guarantees in terms of the security of the two countries and, therefore, by means of European political action that is not only capable of guaranteeing development and dialogue, but is also more resolute in condemning the terrorism and violence of those who, even today, want to wipe the State of Israel off the map.
Powers under the Community institutions’ Common Foreign and Security Policy must live up to genuine expectations of enhanced negotiation for the purposes of ensuring that any dialogue is carried out properly and that the political and social rights of both populations are properly safeguarded.
The next item is the statement by the Council and the Commission on the elections in Belarus.
. Mr President, Commissioner, ladies and gentlemen, the European Parliament has frequently discussed the issue of Belarus – unfortunately, with very good reason. I would remind you that, immediately following the elections, you held a very serious and very convincing special debate on this matter, in which I also had the honour of participating. The Council, too, has, of necessity, had Belarus on its agenda for some time now, because the country gives considerable cause for concern.
It is tragic, what the people of Belarus are now having to go through, and we must, today, express our solidarity with them. I know that you are doing that, as are the Council and, of course, the Commission. I should also like to join the President in welcoming Mr Milinkevich most warmly and to say how pleased I am that he is here for this debate. I hope that he will draw further courage from the support that all the institutions of the European Union lend to him, his supporters and the brave men and women of Belarus. I would remind you that the President of the European Council, Chancellor Schüssel, spoke of Mr Milinkevich during this morning's debate, saying 'we owe him all conceivable political and economic support wherever it is required'. I should like to emphasise that point here.
Even before the elections, the Council was deeply concerned with the situation in Belarus and had clearly warned the government, in particular President Lukashenko, not to trample on human rights, to respect the people's right and freedom of assembly and their right to demonstrate; it also pointed out, when a minister quite unbelievably threatened to treat demonstrators as terrorists, that the European Union would not accept that. As we know, and as the OSCE/ODIHR observers established, the elections were not democratic. This is most unfortunate, as I remember that some here had expressed the hope that the elections might form a turning point.
The European Union as a whole and the Council in particular can now essentially do two things: first, we must make it clear that we will not tolerate such behaviour. We therefore need to take specific action against those responsible for these events. The Council – and now the European Council too – has, in principle, decided to take appropriate action against those responsible for violations of human rights and of the rules of democracy in Belarus. The Council is now preparing a decision that will realise and implement this. A visa ban will be imposed on a number of people, including the president himself, as the European Council also specifically said in its declaration appended to the conclusions.
The Council is also examining the possibility of further action, whereby it must always be ensured – and I know that you agree with this – that any action taken must not harm the population. We do not want to take any action that harms the people, and not those responsible. That is why the second thing that the European Union can and must do – and the Council has already discussed this, too – is take specific action to help the population. I am sure that Commissioner Ferrero-Waldner will make a detailed statement and list the specific measures that could be taken.
The Member States also have a duty, and I would say this quite clearly to all the Member States: when it comes to giving young people the opportunity to study in our countries, and when it comes to assisting civil society, then, alongside the European Union – and the Commission is taking specific action here – we, the Member States, also have to take quite specific action. As Chancellor Schüssel said this morning, a group of states, including Austria, has already decided to provide special grants for young people from Belarus, in order to give them the opportunity to travel to our countries, to see how democratic countries work, to learn, and to take the message home that the European Union supports them and has not forgotten them. This message that we have not forgotten the people, that we want to help them and that we support them is also absolutely essential.
Finally, we must not grow tired of calling on the government to set at liberty those who have been imprisoned. We must remind them that all that these people have done is to make use of one of their human rights, namely the right to demonstrate and to express their opinion freely. The Council will continue to do this. We will not leave the people of Belarus in the lurch and we will not rest until – as Mrs Plassnik said – Spring arrives in that country.
. Mr President, I wish to begin by saying that it is a pleasure to see Mr Milinkevich here. We had a meeting this morning, so the day started well, and I heard directly what is in the hearts of the Belarusian people. Therefore, I think it was very important to have this discussion today, because we all have seen that the events in Minsk confirmed Mr Lukashenko’s determination to win this election come what may. I remember what Mr Milinkevich said to me today, that even if it seems that the elections were won by Mr Lukashenko, in reality the Belarusian people have won and Mr Lukashenko has started to lose the elections. This is very important for the future.
Unfortunately, this was exactly what we had expected. However, what was less expected was the degree to which the pluralistic forces were able to get together. I express my admiration for their courage. We hope that we will be able to continue to give as much support to the democratic forces as we can.
The OSCE/ODIHR official report concluded that the elections clearly failed to meet OSCE standards for democratic elections. This was due in particular to the arbitrary use of state power and widespread detention, a disregard for the basic rights of freedom of assembly, association and expression, and problems with early voting, counting and tabulation processes. It is clear that we all consider the elections to be fundamentally flawed. We particularly deplore the refusal to admit registered OSCE and EU parliamentary observers, including Members of the European Parliament. We have made this known.
We utterly condemn the violent suppression of protests and the detention of peaceful protesters, including Mr Kozulin, former Polish Ambassador Mr Maszkiewicz, and all the other unknown students, craftsmen and workers who took to the streets to demonstrate.
We fully support what the President-in-Office of the Council said – it is very important that we impose targeted sanctions that will not affect the population but will affect those responsible for the fraudulent elections. We must see what can be done. The Commission is involved in the preparations.
For the future, we must continue our support for civil society. We must continue this strategy, because we want to stand by the people and work for their benefit. However, at the same time, we do not want to work with the government – or at least, we want to work as little as we can with it.
In line with the Council conclusions, support for democratisation will continue through our different assistance tools. We also have been working particularly on the media front, because we know that it is highly important that people take their own decisions. The current TV and radio programmes supported by the EC make an important contribution to democratisation, but also to the EU’s visibility in Belarus, which we have discussed today. There is still much to be done – improvements must be made – but we must continue with those projects. I agree that we will have to see what we can do in looking for ways to support the students who were expelled from the universities. Perhaps not at the next Council, but in the near future, we will establish programmes and the Commission, together with the Council, will certainly support them.
We have already been financing Vilnius University, because Minsk has been closed, and we have tried to give the young people a chance. People-to-people contacts are most important in order to enhance the possibility of working together.
We must do everything against repression, on the one hand through declarations that we officially put out through the Council, and on the other hand by clearly speaking up in our meetings with the Russians, pointing out that we want a Belarus where human rights and the rule of law are respected.
. Mr President, it is indeed the case that today’s debate is in effect a continuation of the one held two weeks ago. I would remind the House that on that occasion we passed our test of solidarity with the Belarusians with flying colours. We reacted as was right and proper, condemning the repression and calling for those arrested and sentenced to be released. Most importantly, we supported the demonstrators who were exercising their rights as citizens in October Square. It is also significant that a fortnight ago the Commission, the Council and this House all spoke with one voice. We should continue to do so with regard to Belarus.
The time for political statements is past, however, and it is now time for action. Our diagnosis is complete and the treatment must now begin. This means that the Council and the Commission must take a series of courageous decisions. I am delighted that both Mr Winkler and Commissioner Ferrero-Waldner have already mentioned some of these, but I would like to raise a few other issues.
Firstly, if we consider that the elections were undemocratic, it follows that Mr Lukashenko does not have a mandate to hold on to power for a third term. This in turn implies that we must send out a clear call for the Presidential elections to be repeated, as the Belarusian opposition has long been demanding.
Secondly, the list of individuals banned from entering European Union territory should be extended considerably to include various categories of people responsible for violating human rights and freedoms. Consequently, the list must include not only representatives of the local, regional and national administrations but also university Vice-Chancellors responsible for expelling students who demonstrated, and editors responsible for propaganda in favour of the regime.
Thirdly, visa policy on Belarusian citizens should be relaxed as soon as possible. This would enable us to implement our principle of not isolating Belarusian society whilst isolating the leadership. Belarusians need to be able to travel more easily and it is therefore essential for us to facilitate the visa process for them.
Fourthly, we must make our voice heard at international organisations such as the UN and the OSCE, and call for the release of political prisoners. A Polish diplomat, Mr Maszkiewicz, is currently being held as a political prisoner in Minsk and I was glad the Commissioner mentioned him today. I trust the Council will act quickly to ensure he is released at the earliest opportunity.
Fifthly, it is essential to put Belarus on the agenda for the next EU-Russia summit, because Russia is in a position to bring political and economic pressure to bear on Belarus and this could serve to relax the regime in that country. For its part, the Union can put pressure on Russia to encourage it to exert its influence on Belarus in such a way. The Council must ensure that the instruments at its disposal are used appropriately to this end.
Lastly, if the monopoly on information is to be broken, we certainly need to support radio stations and future television stations broadcasting to Belarus. It is also important to act sensibly in this regard, however, and I therefore appeal for no more funds to be wasted supporting initiatives that do not reach the people of Belarus.
. Mr President, on behalf of my group, I too should like to extend a warm welcome to Mr Milinkevich, presidential candidate from Belarus, and, in fact, through him, to greet, and express my support to, the opposition and all dissidents in Belarus, particularly those who have been arrested and imprisoned.
It was already said two weeks ago that we cannot accept the outcome of the elections as the outcome of a free and democratic process. Paraphrasing what the Commissioner said, I should like to add that Lukashenko did not win, but the people in Belarus were the losers. That is an important conclusion to draw. We also have to establish that Lukashenko cannot claim democratic legitimacy and that is why it is a good thing that the European Union has taken visible action. By imposing a visa ban on him, we have given him the message that, as far as we are concerned, the sooner he goes, the better, and he can certainly not count on our recognition. We do not want to see him, or talk to him again. That is the first point I wanted to make. I agree to the visa ban being extended to include other authorities and personalities in Belarus. We must think carefully about how we can take this as far as we can, and we are awaiting suggestions from the Commission and Council to this effect.
We could also consider our options with regard to freezing assets in order to get to the governing elite in Belarus. It is important to establish here today that we must hold firm to all the conclusions we drew after the elections in Belarus. We must constantly follow the developments in that country. I was involved in Belarus for five years myself, as predecessor of Mr Klich and chairman of the delegation. Whilst the previous presidential elections were obviously rigged as well, attention for Belarus visibly dwindled after a couple of months. We owe it to each other, as an institution but also as Parliament, to continue to focus our attention on that country without any let-up.
I was pleased with the Commissioner’s remark about the dialogue with Moscow. I would also like to hear from Mr Winkler what his opinion is of the way in which we can add this item to the agenda in meetings with Russia, because – as I have already said – the congratulations by Mr Putin to Lukashenko were delivered incredibly promptly again.
It would be good, where further measures are concerned, to persuade the Commission and Council to think outside the box. What can we come up with, in addition to existing instruments, to promote contacts between people here and people there? For example, it is for us MEPs very difficult to travel to Belarus. What specific, creative measures can we take in order to establish this human contact, the practical support for people in Belarus in one way or another? I should like to finish off by saying that we must persevere and certainly not create the impression with Mr Milinkevich and his people that we will leave him in the lurch. We must persist and focus as much attention as we muster in this House.
. Mr President, Commissioner, Mr President-in-Office of the Council, I have to say, with all due respect – for I realise that the Council is already using relatively strong language as it is – that the statements disappoint me to some extent. It is still unclear when, and in what way, the proposed sanctions and measures will actually be carried out by all Member States, including the Commission.
Extending the visa ban on government representatives is, of course, wonderful, but what to do with judges, police officials involved in ill-treatment, and suchlike? Will a visa ban be imposed on them too? What happened to the idea of launching, simultaneously and with immediate effect, a flexible policy with regard to cheap visas for the ordinary Belarusian citizens and particularly for students? Or to the idea of freezing foreign assets, better gearing the financial programmes to the specific situations, supporting the independent press and so on and so forth? When and in what way will something be done about this? Ultimately, fine words will not get us very far. It is wonderful when we express solidarity in words, but what we need is concrete action. What I was looking forward to hear were dates, statistics, timeframes and hard facts.
Moreover, as Mr Wiersma pointed out a moment ago, Russia’s role remains underexposed. Mr Putin congratulated Lukashenko on his victory without as much as batting an eyelid. He is also the man who keeps the wheels of industry oiled with his cheap supplies of raw materials. At the end of April, we will know whether Mr Putin will continue to apply the bizarrely low gas prices to Belarus. Everything will depend on the interest which Russia pursues in Beltransgas, the Belarusian company. Economic gain is thus the objective.
I would once again like to urge the Council and the Commission to spell out clearly to Mr Putin what the EU stands for. We must now crank up the pressure, not least in connection with the G8 energy summit to be held in St Petersburg in mid-July, but the Council is so far adopting an extremely cautious attitude. I would therefore ask the Council whether it is scared that taking a clear stand might conflict with other priorities, such as its own supply of energy?
– Mr President, I should like to start by warmly welcoming, on behalf of the Group of the Greens/European Free Alliance, our guests from Belarus, Mr Milinkevich and Mr Viachorka. Our group has the greatest respect for the achievements and the courage of the active opposition movement in Belarus. Despite threats of violence, you protested against the election fraud in peaceful demonstrations. We also believe that Mr Lukashenko no longer has any legal claim on power, and we admire the independence, calm and clarity with which you, Mr Milinkevich, dealt with the difficult situation in October Square and Kupala Park. Many congratulations on this achievement!
We saw in the television reports how the peaceful demonstrators were brutally detained by the police. For many of your supporters, arrest, imprisonment and expulsion from university were the results of simply exercising their right to free expression, a basic right that goes without saying in the countries of the European Union. However, we believe that they are the new power in the country and can bring democracy and economic recovery to Belarus. We hope that the spirit of freedom will stay alive in Belarus.
Mr Winkler, thank you for taking on board many of our requests. When imposing the visa bans, though, please do not leave out those who detained the demonstrators in such a brutal way. They must go on the list. Please also remember – as others have already said – that Mr Putin supports Mr Lukashenko and that this fact must be a focus of discussions with Russia.
Mr President, our political group believes that the election in Belarus was undemocratic. A variety of methods was used to prevent the opposition from operating as they might reasonably have expected to. The media is controlled by the Lukashenko regime. All this is made clear in our motion for a resolution. In this situation it is important for surrounding countries to have close contacts with democratic forces in Belarus, such as national movements and free trade unions. The people of Belarus must not be isolated. In spite of Lukashenko’s antidemocratic methods, there is still significant grass-roots support for him. This is partly due to the relative social equality and relatively high degree of social protection in the country. However, social protection, which is of course a good thing, can never excuse restrictions on democratic freedoms and rights.
. Mr President, on behalf of the Union for Europe of the Nations Group I too would like to warmly welcome Mr Milinkevich and Mr Viacorka to the House today. It is my earnest hope that the day will come when you will be able to take your own seats in this Parliament, gentlemen.
We know full well what to think about Mr Lukashenko’s dictatorship. Europe no longer has any doubts or concerns regarding a policy of isolation, confrontation with the leadership and at the same time, openness to the Belarusian people. Our noble plans will come to nothing, however, if we do not take on more political responsibility for the future of Belarus. If we delegate too much of the responsibility for the process of change to Russia, our efforts will be in vain.
Democracy under Russian patronage is bound to be half-baked, just as it is in Russia itself. Too much Russian involvement in the process of change will impede essential geopolitical changes in the region. Political and economic stability cannot be achieved without changes of this nature and without genuine links between Belarus and Europe. Accordingly, not only do we need instruments to provide immediate aid to the opposition, but we also need a broad political plan for a new Belarus, and we need it now. Such a plan must allow for Belarus to take its rightful place in Europe.
Mr President, it is worth remembering that strange though it may seem, the European Union and Poland do have a common border with Belarus. In addition, Europe, Poland and Belarus share a common history and I trust a common future too.
This House has recently done a great deal to support the emerging Belarusian democracy. Mr Milinkevich and Mr Viacorka who are present amongst us today believe that the dictator’s end is nigh. We should not wait for future elections. Now is the time for us to help strike the against the system which is opposing democracy by force.
Belarusians are an exceptionally peaceful and patient people. Democracy is developing amongst them only slowly, but when it does come about the European Union can be assured that Belarus will prove a trustworthy partner and guarantor of peace for many years to come.
Mr President, I too would like to extend a warm welcome to Mr Milinkevich. It is not only a great honour to have him here in our midst, but also very important that he should be here, for this is not only a moment of fear and threat, but also a unique moment of hope. Mr Milinkevich spoke wise words on the 19th: the people of Belarus have lost their fear, and President Lukashenko is right to be fearful, for even the most armed dictator cannot stand up to the heroic courage of a people that will no longer be gagged.
We in Europe should now send the right signals. That means that we must give priority to restricting the visa regime and freezing assets, and that we must also look into a different direction. We must offer opportunities to students and to those people who cannot remain in Belarus. We must ensure that they can study over here and be prepared here for a new and democratic Belarus.
Could I also ask you to consider a sanction in the area of arms exports that will hit the Belarusian President where it hurts? The President extracts much of his funds from the arms export. One to two billion annually, and a good deal of those funds serve to line the pockets of the President and his cronies. In terms of arms exports, it may be a good idea to persuade Europe and its allies to take tough sanctions, also with a view to preventing the President’s funds from growing any further, while this will not affect the people. There is little we can do to prevent the arms exports from Belarus.
As chairman of this House’s delegation for relations with Russia, I should like to make one last observation. Every country is entitled to favour certain candidates or certain governments. That is also true of Russia, but what is unacceptable is that a member of the OSCE should simply ignore the conclusions of OSCE observers. The OSCE has stated that the elections are neither free nor fair, and Russia cannot respond by saying that they are fair and by simply congratulating President Lukashenko. It is therefore important that this should be added to the agenda of our meeting with Russia and also to that of the G8 summit. It is all well and good that President Putin should urge President Lukashenko to prevent violence, but it is not enough, not by a long shot. If Russia wishes to present itself as being a democratic country, then it must fall in with the community of values of Europe and uphold democracy and human rights.
– Nobody here can doubt the undemocratic nature of Mr Lukashenko’s government. I too welcome Mr Milinkevich and join my colleagues in supporting the Belarus opposition.
However, verbal support alone will not suffice, and therefore I think we should take other measures as well. Some measures can be taken by the Commission, some by the Council and some by us as Members of Parliament. These measures must include ways of raising awareness amongst the Belarus people, since an informed civil society is one that is better able to see through important changes. As an MEP from the Slovak Republic, a country that faced a similar situation over many long years in the past, I can certainly confirm that this is the case.
I also believe that it is necessary to consider the question of visa requirements very carefully, as we will certainly not be raising the awareness of the Belarus people if we prevent them from travelling to EU countries and seeing a different picture to the one portrayed by Mr Lukashenko via his media.
Mr President, the general opinion within the European Union is that we have only limited possibilities for exerting pressure on Mr Lukashenko’s regime, because the Union only plays a minor role in Belarusian politics and economics. This is not the case at all.
In 2004 Belarus exported 10% less to the European Union than it did to Russia, but last year it already exported 12% more to the Union than it did to Russia. Clearly, the European Union is becoming an increasingly significant factor in the Belarusian economy. There are therefore good grounds for us to believe that we can really influence events in Belarus.
Mr Klich has already mentioned specific ways in which we could exert our influence. I simply wish to make one point. Mr Lukashenko has taken action to make it difficult for Belarusians to travel out of the country. Additional charges have been imposed. It is not easy for young people to travel abroad and obstacles are even placed in the way of people wishing to leave the country to obtain medical treatment. In response, we need to do more than facilitation, and here I have in mind the criteria for granting visas. We need to go much further. We should reduce the financial resources threshold and the cost of visas. We could even go as far as introducing free visas. In conclusion, I would like to emphasise the need for us to change our approach. With regard to financial support for Belarus, a number of obstacles should be removed. I appeal to Mrs Ferrero-Waldner to enlighten us about the nature of the formal obstacles preventing us from acting in a flexible manner, if indeed there are any such obstacles. This House will help. I shall leave you with a maxim, ladies and gentlemen. As the English and Americans say, we should put our money where our mouth is.
Mr President, as election means the presentation of alternatives, acknowledgement of them and afterwards a deliberate choice – the candidate who appears better is elected – it is not something for dictatorships. The procedure of voting in circumstances eliminating de facto any free choice should not be called an election. What happened recently in Belarus was only a vote, which, along with the counting of the votes, was in the hands of the government of the eternal incumbent. He was not given any democratic legitimacy. Who is Mr Lukashenko today? He looks more and more like a governor appointed by the ruler of all Russia to undergo once more the well-known dishonest procedure of a fraudulent vote and to continue his experiences on the spot.
We have to state here that the new post-Soviet tri-electoral military union of consolidated dictatorships in Moscow, Minsk and Tashkent is not the way to a better future for the three states and nations.
We have seen the birth of a new democracy in Belarus as a European-linked, not Eurasian, country. Therefore, as Russia itself now prefers post-Soviet authoritarian nationalism to any ‘orange’ renovation there is a growing danger that Belarus will be forcibly merged with Putinist Russia, the basis for which was laid down in advance. All the world is to be warned about it.
If we do not want Mr Milinkevich to disappear forever, as happened to leaders of the opposition in Belarus several years ago and as is going on in Chechnya every day, the resolution on Belarus sets out the right step, which is first to call on the UN to set up an international commission to investigate previous crimes of the terrorist regime in Belarus, so as to prevent new ones today. Vincuk Viacorka is here today, temporarily released from jail. But nobody knows what might happen there any day.
–  Our work in the immediate future must be characterised principally by persistence and insistence. The Minsk regime hopes that, in time, the Belarus story will fade in importance in the international media. They hope that Europeans will forget the agonies of this people, our brothers. This must not happen, and we, as the European Parliament, have a duty to keep the memory of these events alive and to be the conscience that acts as a reminder even to the other European institutions so that no one forgets the cry of these people. As I said during the last part-session, I am happy to note that attention is being given to my appeal to the effect that we should look after students sent away from their Universities because they took part in demonstrations and for whose education we have to provide in our country. Moreover, we should go further. I am also pleased that the proposal that assets be frozen has been accepted. This is one of the proposals made by the Delegation for Relations with Belarus a long time ago, and I am sure that a look at the action plan we put forward more than a year ago would reveal more proposals. Mr Milinkevich, we will never allow you to disappear.
We are facing a complex situation after the presidential elections in Belarus. We must be aware of the fact that having won the election, Mr Lukashenko feels that his position is secure. In the following years, he will put even more effort into trying to consolidate his power. In this respect we should remember a very important factor: the Russian connections, the close cooperation between the Lukashenko regime and the Russian Federation, and the dependence of the Lukashenko regime – and Belarus – on the Russians in the economic and energy sector. Consequently, if the European Union is seeking an effective solution, one of the important things it should do is to include this topic in the agenda of the bilateral negotiations with Russia.
International pressure must also be increased. In this respect, the NATO press release of 31 March deserves attention. Not only Mr Lukashenko, but all representatives of his administration, too, must be isolated to the greatest extent possible. The conditions of various grants must be made explicit and strictly checked, and we must consistently avoid becoming, even accidentally, participants or supporters of the success and consolidation of the Lukashenko regime.
One of our priorities is to provide the Belarusian democratic forces led by Mr Alexander Milinkevich, as well as the civic organisations, not only with moral support, but also with well-considered, concrete financial assistance. Primarily, it is the Belarusian nation that needs to be woken up and informed – by television, radio, on the Internet and by other means – of the fact that this is not the face of true democracy, of a state founded on the rule of law. Inviting two representatives of the Belarus opposition, Mr Alexander Milinkevich and Mr Vincuk Viachorka, who had been imprisoned, was an excellent initiative; let the dictatorial regime know that we all give our full support to our two guests. I trust that you will all support the resolution proposal tabled before us.
I support the position taken by Mr Winkler and Mrs Wallner and for my part would like to stress four points. Firstly, as the elections in Belarus were unfair, then legally Lukashenko is not the President and cannot be afforded this title in any European Parliament documents. Lukashenko should not be called President in this Chamber either. Secondly, in order to fight the indoctrination of the Belarusian people being carried out by media, which is controlled by Lukashenko, television programmes have to be broadcasted continuously from Lithuania, Poland and even Ukraine to the whole territory of Belarus, not just part of it. Television, not radio, has the greatest impact on people's consciousness. Thirdly, we must use all means possible to strengthen the united Belarusian opposition. And fourthly, we must constantly remind Russian President Putin that part of the reason why the Belarusian regime has not yet collapsed is that it is supported by Russia, and it is responsible for this.
Mr President, 10 years ago a fine story by the Belarusian writer Vasil Bykov was published. It was entitled In this work the author describes – symbolically, of course – how Belarus identifies with European civilisation, espousing a similar system of values and thus rejecting ideologies based on hatred.
On October Square, the Belarusian people demonstrated that they had recognised the blanket government propaganda spreading lies and fuelling untruths about Europe for what it was. For a couple of days, that square became freedom’s bridgehead from which appeals went out to the Belarusian people urging them to assert their national identity. In its efforts to rekindle national identity, the opposition was assisted by the creative talents of prominent figures from the world of Belarusian culture and literature. I could mention Vasil Bykov, Uladzimir Arlov and Slawomir Adamowicz. Even young people involved in contemporary pop culture lent their support. It is therefore incumbent on us to debunk the myth generally accepted in Europe according to which Belarusians have been Rusified to such an extent that they have no interest in regaining their separate identity based on their own particular culture, language and national symbols.
What specific aid can the European Union provide for this purpose? The EUR 2 million the Commission has allocated to the free media is but a drop in the ocean. It does not amount to much compared to the USD 60 million devoted this year alone by President Lukashenko to widespread propaganda, indoctrination and government media.
In addition to support for the free media and independent journalists, funds are needed for other purposes, and I shall mention just a few of these. Aid should be provided for independent publishing houses publishing in the Belarusian language. I have in mind not only support for political and research publications but also for Belarusian literature. Scholarships should be made available for Belarusian researchers and for those engaged in the creative arts such as writers, poets and painters, so they can survive and continue their work. There must also be scholarships for the students expelled from centres of higher education and for students who do not wish to go into the government system and become totally indoctrinated, choosing instead to attend private centres of higher education in Belarus or apply to European ones.
The only way to respond to regimes that imprison individuals simply for writing a poem is by providing extensive support for freedom of thought and creativity. In conclusion, and with regard to determining the methods and entities for awarding financial aid to free Belarus, I urge the Commissioner to include in the relevant decision-making bodies people with a good knowledge and understanding of Belarus, its circumstances, problems, and national identity which I mentioned earlier.
. Mr President, Commissioner, ladies and gentlemen, today, this House has once again sent out a strong message, and your contributions have shown something that I regard as quite vital, and for which I am grateful, namely that you support and acknowledge the efforts of the Commission and the Council. It is important for the European Union to speak with one voice on this matter and to send the right signal. The Council and, I am sure, the Commission, too, will continue to work to this end.
Mr Klich and others after him raised the issue of exerting influence on Russia. I would remind you that the declaration appended to the European Council's conclusions already explicitly states that we need to find ways of getting our international partners, and in particular Belarus' other neighbours, involved in this debate. There is absolutely no doubt that this matter obviously also needs to be raised with Russia, an important neighbour of Belarus. You can be assured that the Council will not avoid this subject in its dealings with Russia – we have just had a debate on human rights, and there will be other opportunities for this. We were also asked, hopefully rhetorically, whether we were afraid. All I can say to that is no, we are not afraid. We know full well what our values are, and we quite clearly stand up for them.
Many of you pointed out that the relaxation of visa rules must apply specifically and concretely to those people who we want to receive here and show how western democracy works. That is, of course, inseparable from certain administrative issues. We are working on it – we want to invite the right people and give them the opportunity to come here. Conversely, it has also been demanded in the debate that we must put the right people, namely those responsible, on the visa ban list.
The distinction between the visa ban that was already in place before the elections and the current situation is that, previously, only officials were affected, whereas we are now doing exactly what many of you called for: we want to target the politicians responsible. Somebody asked what the Council was going to do next week, on 10 April: we will, to be quite specific, adopt such a list, and then there will be no further barriers to implementation.
The Council will also look into other possible sanctions and measures, in which connection we really must be very careful not to take any action that ultimately does the opposite of what we want to achieve. We must not put people at unnecessary risk through our actions. We want to protect them, including Mr Milinkevich, and we want to send a clear signal that we are on the side of the population and those people who are exercising their rights.
You can therefore be assured that the Council will continue to work very seriously and vigorously and very specifically on those measures that are ultimately of use and that achieve the goal for which we are all aiming, namely democratisation and the inclusion of this country in the EU's neighbourhood programmes. That, at the end of the day, is what this is all about. We must tell the people, and show them, that it is to their advantage for the conditions to be met, so that this country too, just like Ukraine and other countries, can be included in the European neighbourhood programme.
Another goal is for this country to join the Council of Europe, for it is the only one still not a member of it. That is not possible at the moment, because only countries that are willing and able to respect the human rights laid down in the European Convention on Human Rights can join the Council of Europe. The intention is that Belarus should, one day, be able to do that, and the Council will continue to work towards that goal.
. Mr President, I think the key message here was that we would like to be able to include Belarus in the Neighbourhood Policy. That is what we would like to do, with all the benefits for the population and the country. Let me answer a few of those specific matters brought up again in the discussion.
Regarding Belarus, we are granting support to NGOs registered outside Belarus for activities benefiting Belarus through the EIDHR, the European Initiative for Democracy and Human Rights, and that is not natural because, according to our rules, normally we can only work with NGOs inside the country, so we have tried to find a flexible solution. That flexibility will be continued over the coming years. An additional EUR 420 000 will soon be made available to NGOs located outside Belarus under the same instrument, and calls for proposals are there.
Our future assistance tools that will replace the EIDHR and decentralised cooperation for the next period under the financial perspectives will allow for assistance to be granted outside Belarus. And we are currently finalising a proposal for our assistance strategy for the coming years.
The media project was mentioned. It was very important to start with the media project that we financed. We financed five components of the media: TV, radio, the internet, support for the independent written press and the training of journalists over the next 24 months. We will have to continue with that. The daily radio broadcasts and the weekly TV programmes for Belarus started in February and immediately – I would say, two weeks after we had signed the contract – we tried to do everything to make the population of Belarus aware of that. Both the radio and TV components will keep providing independent, reliable and – we hope – very balanced information on Belarus, as well as on the EU, on the diversity of its 25 Member countries, and on our relations with Belarus. We, the Commission, will keep on developing synergies with other donors in the scope of this project, and radio programmes are now broadcast by a number of technical providers, via both FM and AM waves – I know that is another concern – and via the internet, which includes downloading options.
On the question of visa facilitation, we know that this is something that has been requested. The general approach on visa facilitation that was adopted by the Council in December last year stated that, as opposed to readmission agreements, visa facilitation shall not be offered to third countries proactively. Despite this general common position, we are looking for possibilities to facilitate people-to-people contacts between the European Union and Belarus through measures waiving visa fees on an basis. It is not yet decided, but it is in the pipeline. In that respect, the existing and measures under preparation already provide for the appropriate for Member States to hopefully waiver visa fees for visitors from Belarus.
Finally, on the question of students, we are very much inclined to facilitate access of Belarusian students to its universities. We fully share the view expressed by many of you that students have to be helped, not least because they have been the platform, the basis and the bulk of those who have protested peacefully after the elections, but also because the cementing of democracy will rest very much on their shoulders. Therefore we can facilitate access of the students to our universities, provided that all the Member States and the Commission pull their forces together and provided that we can find some sort of coordination between Member States and us, and I think the Commission would be ready to do that.
This will also require financial efforts, which we are ready to consider. We have the Tempus and Erasmus programmes and, along with efforts made by the Member States, I think we can do a lot.
Finally, on Russia, as Mr Winkler has already said, Russia is always clearly a topic in political dialogue because we speak about our common neighbours. These include the South Caucasus, Ukraine, Moldova and Belarus. President Barroso spoke with vigour on 17 March and reminded President Putin of our well-known position on democratisation but also warned that we would not accept violence on election day. There was no bloodshed during the elections on election day, but Russia needs to be convinced that leaders other than President Lukashenko would not threaten the special relationship with Belarus. You can be assured that we will try to go on working for you and with you on this issue.
I have received six motions for resolutions(1) pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
( The European Union attaches great importance to respect for human rights and the creation of democracy the world over. It must, however, pay particular attention to events just beyond its borders. Once again, Europe’s last dictatorship has provided a painful reminder of its sinister nature. Fraudulent elections, persecution of political opponents, suppression of freedom of assembly and expression, such are the actions of the Belarusian regime.
We support the Belarusian opposition because it is fighting for something we take for granted, namely democracy and freedom. It is also fighting for the nation's sovereignty, threatened by the dictator's sick ambitions that run counter to the interests of the nation. We support the opposition not because we share its political views but because of the aims it is struggling to achieve.
We ought also to do everything in our power to make life difficult for the regime and for Mr Lukashenko. People who do not respect values that are important to us ought not to be able to benefit from their application. The dictator's supporters must realise they have no place in Europe. Europe is for those who respect freedom, democracy and the rule of law.
Mr Milinkevich has said that the dictatorship will not last long and that change is in the air. I most earnestly hope that he will be proved right, for the sake of the Belarusian nation and for the whole of Europe. Let us hope that those who are fighting for freedom will draw strength from their optimism and succeed in overthrowing the tyrant.
The next item is a statement by the Council and the Commission on the elections in Ukraine.
. Mr President, Commissioner, ladies and gentlemen, what a difference! Just a few minutes ago we were discussing the so-called 'elections' in a country where it is clear – as the international observers concluded – that they were neither free, fair nor democratic. In contrast, we are now talking about a country where democratisation has made huge progress, and where the European Union has made a major contribution to that fact.
The parliamentary elections in Ukraine on 26 March were at the opposite end of the democratic spectrum to those in Belarus. Apart from a few technical problems and shortcomings, they were free and fair, and gave the Ukrainian electorate the opportunity to cast their votes without hindrance, having been well informed by an active, open and fair election campaign observed by a free press. The international observers agreed with this.
That is a great success for all of us – a success for Europe, for the European Union, for the OSCE and for the Council of Europe. We take pleasure in noting that these elections were indeed conducted under the conditions we like to see.
The elections also showed that the people of Ukraine have assumed responsibility for democracy in their own country. That is a milestone in the process of consolidating a democracy that started with the 'Orange Revolution'. To me, the especially important thing is – and it is therefore convenient that the debates on Belarus and Ukraine have been held so close together – that the elections set a welcome new standard for elections throughout the region and are therefore an example for the region and for other countries in the Union.
There were technical problems and shortcomings, but not to an extent that should cause us concern. We expect that the authorities will be able to solve these problems themselves, so that they will not reoccur at the next elections.
Unlike in the case of Belarus, the European Union is now in a position to press on with its efforts to strengthen its partnership with Ukraine. This partnership is based on shared values that are expressed in the quality of the democracy and the reforms in Ukraine. In this respect, the elections represented an important step and opened the way to consultations on a new, broader agreement with Ukraine, superseding the Partnership and Cooperation Agreement.
We are happy to support the new government in Ukraine in its efforts to push its reform agenda forward. We will make our own contribution to ensuring that the programme continues to live and work within the framework of the neighbourhood policy and the action plan, and that Ukraine continues to make progress democratically – in this respect the country has already come a long way – and also economically, socially and politically. We in the European Union want to help with that.
. Mr President, I will be even briefer, because the President-in-Office has already said it all. The elections were indeed free and fair, and we can really be delighted with that. President Yushchenko set himself that target, and he certainly achieved it.
It now remains to be seen what sort of coalition will be created. The coalition negotiations are in progress, and they are not easy, but it is important that we make it clear now that we will be happy to work with any coalition that wants to continue to work with the European Union and move in our direction. It is very important for us to indicate right now that we will give Ukraine the option of a closer agreement, in which the issue of the WTO will play a particularly important role. Once Ukraine is a member of the WTO, we can have a free trade area, which is absolutely vital for further progress in Ukraine.
That pretty much covers everything. It goes without saying, though, that we want to continue to work with Ukraine as it approaches the European Union, within the framework of the neighbourhood policy.
. Mr President, I was privileged to observe the 26 March Ukrainian parliamentary election on behalf of this House and the delegation from my political group, the PPE-DE Group. Those elections, in all our views, were held on the day in an exemplary fashion. I formed the view, personally, that in many ways the elections were superior in design to those in my own country, the United Kingdom.
First of all Ukrainian officials demanded rigorous identity checks from all voters, something we do not do in Britain. Secondly, the polling stations had transparent plastic, sealed ballot boxes, which were watched by official observers, as they filled up throughout the day, and were counted on the spot. In my country the boxes are of black wood, no observers are allowed into the polling stations and our boxes are transported by officials, but with no observers, to a centralised counting point. Furthermore, Ukraine has no postal votes, which have been implicated in my country, the United Kingdom, as subject to fraud. The only minor problem we encountered, which reflected the large turnout of enthusiasm to participate in the election, was slight overcrowding in some polling stations.
I also welcome the long-term observer and media monitoring reports, which stated clearly that the entire campaign was conducted in a spirit of transparency and fair access to the media, both by the government and by the opposition parties.
I have always championed Ukraine as a modern European country that is entitled, in due course, under Article 49 of the Treaty, to apply for EU membership. That is still some way off, given the enlargement fatigue that has now set in and the fear of some Member States of offending Russia. That does not represent the views of either my group or this Parliament.
Nevertheless, in the meantime, the European Union must collectively do more to recognise that Ukraine has demonstrated political maturity in fully respecting European norms of democracy, human rights and the rule of law. We must now reward that irreversible process.
A new government is being formed in Kiev, but I am confident that whatever its composition, it will remain committed to European integration. That is why our resolution requests from the Council and the Commission that plans be made that go beyond the PCA formulation towards a free trade and visa-free travel area, particularly if Ukraine can shortly join the WTO. Ideally that should take the form of an association agreement, although the Commission – and I have to say as ENP rapporteur, I might agree with this – might logically argue for an ENP neighbourhood agreement instead in the first instance. Either way, Ukrainians must be brought closer to Europe, where they rightfully belong. It is now clear to all of us that the enduring legacy of the Orange Revolution, namely a lasting democracy and free media, is intact for all to see.
. Mr President, ‘together we are many, we will not be defeated’ – this was the slogan under which the people of Ukraine gained their freedom 18 months ago on Independence Square. They won their battle for a better country. On 26 March, those same people, in that same country, 18 months older and wiser, posed themselves the question as to how to win the peace. Seventy per cent of Ukrainians went to the polls confident that none of the votes would be falsified and wasted. That was the start of their battle for peace.
I was privileged to lead the European Parliament’s representatives within the team of international observers. These observers concluded that the elections were free and fair. Ukrainian democracy passed its quality control test, thanks in part to the efforts of this House. I should like to thank the representatives of all the political groups who participated in the observation mission and spent time in Ukraine recently. We can rejoice in a job well done.
As to the political situation in Ukraine following the elections, only five groups are represented in the Parliament. There was a ruthless purge of small and weak parties owing allegiance exclusively to their leaders. Mr Yanukovych and the Party of the Regions won, but they are not trumpeting their victory from the rooftops. The Orange Coalition led by Mrs Tymoshenko, Mr Yekhanurov and Mr Moroz gained over half the seats on the Supreme Council and will bear a heavy responsibility for past and future events in Ukraine. The geographical and political divide in that country has deepened, although there tends to be little difference between the programmes of the various parties.
What of the future? Ukraine needs a strong coalition and stable government. It is to be hoped that any future coalition and new Ukrainian Government will not be based on historical reminiscences of events on Independence Square, but on a courageous reforming programme. President Yushchenko has a particular role to play and duty to perform. In addition to holding the Orange Coalition together, he needs to bring Ukrainians together to tackle the most urgent issues, namely a national reform programme. The latter cannot be achieved by imposing the will of the majority on that of the minority. The only way forward is by reaching an understanding with that minority. Ukraine’s leaders must learn how to compromise and what cohabitation involves. They must also understand that it is incumbent on them to reach agreement on certain issues, despite their differences.
The resolution before us reflects the consensus within the European Parliament on issues pertaining to Ukraine. It also places obligations on all those who committed to ensuring progress in Ukraine, including the Members of this House and the European institutions.
. – Having witnessed the previous Presidential elections and these most recent elections, I see welcome changes in Ukraine's democratisation process. Openness of the election campaign, the transparent organisation of the election process itself, voter activity and goodwill – these were the overall conclusions of all international observers and Ukrainians themselves. It is very important that the democracy process does not stop now. There are certain things which cause concern: pandering to national sentiments, the high level of corruption, barriers to foreign investment, the abundance of oligarchs on the election lists and the domination of personalities, not election manifestos – these things are all a legacy of the Soviet period. It is important that they do not get in the way of progressive processes. Here above all our moral support is needed. We need to share positive experiences as much as possible. Countries like Lithuania, which have come from the same Soviet camp, are especially suited to this role. Europe must increase opportunities for people’s cooperation in culture, education as well as simply cooperation between citizens. We have to help Ukraine rejoin the European family. A European Association Agreement would be a realistic way of lending a hand to Ukraine.
– Mr President, what was the most important thing I noticed as an election observer in the Ukraine? It was the total dedication with which many citizens exercised their right to vote freely, for which they had fought a year previously. It was almost shocking to come back to Germany after these elections and to see how unimportant this right now is to Germans, and how few people really value it.
The conclusion I draw from this experience is that Europe can benefit enormously from this process in Ukraine. We cannot continue with the 'business as usual' attitude that has crept into the relationship between the European Union and Ukraine just one year after the Orange Revolution. I have the impression – and this is based partly on the writer Yuri Andrukhovych's stirring speech in Leipzig – that there is a risk that Kiev is losing hope in Europe. That must not be allowed to happen. Therefore, I would say to you, Mrs Ferrero-Waldner, and to the Council: you must be more precise and more ambitious in the offers you make to Ukraine. You must not allow the statement by the former Commissioner for Enlargement, Mr Verheugen, that there would still be no place for Ukraine in the European Union even in 20 years time, to stand. Nobody in a position of responsibility in the European Union should make such dogmatic statements in public.
. I fully support what the previous speaker just said. I also urge the Commissioner to come up with a much stronger and more specific text concerning Ukraine’s future membership of the European Union.
It is hard to find a more joyful, convincing and heartening example of democracy’s success in the brief history of Europe’s new era. In particular, the 70% of Ukrainians who exercised their right to vote, a right which was challenged and threatened all across that country only 18 months ago, demonstrated to us the importance of democracy. In the European Union we tend to treat democracy as something quite ordinary which does not need to be nurtured.
I should like to say that I believe it is entirely appropriate for the speakers taking the floor in this debate not to comment on the result of the elections in Ukraine and on the outcome of the vote by the Ukrainian nation. When Members of this House became involved in the elections 18 months ago, it was not to support particular candidates. We were supporting the people of Ukraine as they asserted their right to express their will freely. This right was respected in the latest elections and the people of Ukraine went to the polls. They now need our support as they set off on their journey towards the European Union.
Mr President, as stated by previous speakers, Ukraine is the European Union’s nearest neighbour and it has become a parliamentary democracy. Democracies take a long time to establish, however, and they need to be nurtured. A healthy free market economy is one of the key characteristics of a democracy, and it is here that the greatest challenge facing our eastern neighbours lies.
Ukraine needs support and it needs to be assured that the Union will be open and welcoming towards it. This means that we must support not only the values we hold dear but also the interests we have in common with Ukraine.
Firstly, Ukraine can support the Union’s energy policy. It has its own reserves of natural gas and the largest natural gas fields in Europe. Oil and gas from the Caspian Sea can be transported to Europe through Ukraine without involving any other countries. This requires joint investment in pipelines, assisted by the European Investment Bank, the Neighbourhood Policy and Trans-European networks. Secondly, as Europe gradually opens up its economy to Ukraine, its common market in goods will become considerably larger. Thirdly, Union investment in Ukraine could be particularly profitable because of Ukraine’s well-educated labour force and receptive market. Fourthly, unlike other European countries, Ukraine does not have demographic problems. Fifthly, an independent, democratic and full market Ukraine will stabilise the situation beyond Europe’s eastern border. It will also stimulate positive political and economic changes in neighbouring countries.
Allow me to reiterate that we must be concerned not only with the key values we defend but also with our interests. It is important to promote them, and to enter into an Association Agreement with Ukraine as soon as possible. The principle of free visas for Ukrainian citizens should also be adopted at the earliest opportunity.
Mr President, 15 months ago, Ukraine fought for democracy, while this time round, it fought a democratic battle, and there is a world of difference in that. It is a step forward, one that deserves our admiration and our greatest respect. The European Union plays a key role in this. That is exactly what the Commission’s delegation in Kiev is doing, and, I might add, doing it in an expert manner. This concrete aid from the Commission and the Member States must now be reinforced at bilateral level. Those ties must now be strengthened in an ambitious manner. There is some support for this, but not enough.
Where the European Union was too cowardly to actually condemn Putin’s attitude of unfeeling cynicism towards Belarus, we must now send out a positive sign to the Ukrainians to demonstrate to the Ukrainian people that their choice in favour of democracy also leads to concrete improvements in their day-to-day lives.
Mr President, I am sure the European Union does not regret its part in resolving the conflict in Ukraine several months ago. It was thanks to the European Union’s involvement that no blood was spilt in that country. It was also thanks to the European Union that democracy began to develop in Ukraine, albeit slowly. It is still there, however, and the recent elections have been a great success.
The question now arising is: what next? What more can we do to help Ukraine? Mr Winkler has just assured us that there is a will to do so. I believe the Union must say quite clearly that Ukraine is entitled to join it. It is high time for it to make a statement to this effect, although obviously the Union will have to set challenging and demanding criteria, and we can expect it to be a long time before Ukraine is able to comply with them. Nonetheless, such a statement needs to be made, because only an offer of this nature will suffice to spur internal forces into action to develop democracy and the free market economy.
Ladies and gentlemen, I had the opportunity to observe the parliamentary elections in Ukraine, where the atmosphere was very different from the passions provoked during the presidential elections. This time elections were free and democratic, and the atmosphere was very similar to what we see in our own countries.
The elections were not, however, free of technical shortcomings. Inaccuracies in the electoral rolls and the fact that the parliamentary elections were organised at the same time as various levels of local government elections made the voting process long and complicated. Ukraine also ought to introduce a limit on pre-election campaign expenditure by the political parties, to limit possible corruption and ensure fair competition.
The comparatively low level of support from the people of Ukraine for the Orange Revolution forces can be explained by the fact that the pace of reform over the course of the year was insufficient. It is interesting, however, that contrary to Russia’s expectations pressure from Russia in connection with gas supplies and the blocking of exports from Ukraine directly fuelled support for the forces of democracy. These forces are the only ones that can ensure that reforms continue. On election night Yulia Timoshenko confirmed to us her willingness to form an orange coalition with the ‘Our Ukraine’ bloc, including the social democrats.
The European Union, for its part, should state that Ukraine’s attempts to become integrated into Europe are being assessed. I would like to call on the Commission to provide Ukraine with all possible assistance to enable it to overcome its weak administrative capacity, fight corruption effectively and decrease the influence of the oligarchy in politics, to reform the legal system and thus reinforce democracy.
It gives me great pleasure to congratulate Ukraine for the fact that the elections, which took place on 26 March, were democratic, free, fair and satisfied international democratic standards. This alone is a great victory for the people of Ukraine as they create a civil society, especially when one remembers the events of December 2004 which caused considerable concern and ended with democratic Presidential elections, and also the fact that over the past two years, Ukraine has achieved good results as it implements democratic reforms. Now we can only hope that the coalition, in which the majority of citizens placed their trust during the elections, will be able to come to an agreement and form a coalition government to continue the democratic and market reforms which have already begun, and will consolidate democracy.
Soon after the elections Javier Solana stated that the EU intends to activate cooperation with Ukraine, to support political and economic reforms, which will guarantee the rule of law, and to consolidate market economy principles in the country, and I might also add, to support a more effective war on corruption and the shadow economy. The EU, like the USA, supports and will continue to support Ukraine's aim to become a WTO Member and is striving to accelerate the country's admission to this organisation. Ukraine must also carry out its own mission in the region. By this I mean the solution of the Moldova-Transnistrian problem and in this task Ukraine deserves the support of the European Union. According to the results of a sociological survey conducted last month in Ukraine, 42.9 per cent of Ukrainians support the country's membership in the EU, while US President Bush has stated that, and I quote, ‘the USA is prepared to support Ukraine during the process of integration into the EU and NATO’. And how will the European Union itself respond to this? How will we respond to the expectations of the Ukrainian people and their elected representatives? Are we, the European Parliament, ready to have a constructive debate on Ukraine's European integration, or simply the European perspective? I believe that once again the future will depend on the Ukrainian people's political will and determination, on their efforts, as no matter how we look at it, Ukraine is in Europe. Article 49 of the Treaty on European Union states that all European countries have the right to become EU Members.
. Mr President, I would just like to respond to a few questions.
Mr Tannock, I am deeply impressed by your report on the elections. I would not go so far as to compare Ukraine’s election law with the law of our countries, as different countries have different election laws, but the important thing is that the elections in Ukraine were indeed fair and democratic and I think that is very important.
I was also very impressed by the election observers' report of the great enthusiasm. In order to keep up this enthusiasm, and the faith in the European Union, we – the European Union, that is – must now take specific steps. We are ready to do so. I absolutely agree that it is not sensible to talk about specific timetables, but to avoid stumbling we need to take one step at a time, and not try to run before we can walk.
The next step is to develop greater cooperation. There is a specific need for this, and the Council will do so in cooperation with the Commission. We are doing this in order to help Ukraine to develop further and to implement the necessary reforms.
When Mr Kaminski said that it was not up to us to assess the elections and the parties, he was quite right. However, we can note with satisfaction that those who advocate a closer relationship with the European Union won and have the majority. We should therefore hold out our hand to them.
. Mr President, I, too, will keep my comments brief. I should just like to assure you that we will certainly not let this become a matter of routine. I am sorry that Mrs Harms has already left, because I should have liked to have said that to her personally. It is precisely using this possibility of a deeper and stronger agreement that it will be achieved. When one looks at what it all involves – quite apart from increased political dialogue – it primarily comes down to cooperation in legal matters and in the particularly important fields of justice and internal affairs.
Firstly, one thing that is particularly important to us, and which was mentioned during the debate, is the issue of energy policy, which, for all of us, is becoming an increasingly vital aspect of foreign policy. Then there is the free trade agreement, to which I referred earlier. There can therefore be no question of 'business as usual' in this field.
Secondly, as the Commissioner responsible for this field, I always made my statements extremely precise, perhaps too precise for some. I should like to make this quite clear: as I have always said, the future cannot be prejudged.
At the moment, however, we are working through the neighbourhood policy, which does not provide for membership. I cannot be any more precise. That does not mean, though, that we will not continue to work with Ukraine with great verve and enthusiasm, as the President-in-Office said.
We are very pleased with these elections. They represent a huge step forwards, and I am delighted that so many of you observed them and share this opinion with us.
Six motions for resolutions(1) to wind up the debate have been tabled under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the statement by the Council and the Commission on measures to enhance road safety (SAFETY) and security measures in the transport sector, including the financing thereof (SECURITY).
Mr President, ladies and gentlemen, I would like to express my gratitude to you for having the topic of road safety on the order of business for today. As you know, making people in every European state even more aware of this issue than they already are is a particular concern of the Austrian Presidency, the intention being that this should lay another vital foundation stone for a common European road safety policy.
It was this that led the Presidency to call the informal meeting in Bregenz in Austria on 2 and 3 March, the object being to devote two whole days, at European level, to road safety to the exclusion of all else. In the course of this meeting, and during numerous bilateral conversations, we succeeded in doing justice to the Austrian Presidency's slogan: ‘Crossing Borders in Road Safety – Creating a Trans-European Road Safety Culture’.
I am, then, very grateful to the Commission for its presentation of the mid-term review of the European Road Safety Action Programme, which was discussed during the informal meeting of transport ministers on 2 and 3 March, which I have already mentioned, and most recently at the Council of Transport Ministers on 27 March in Brussels. It is at this point that I would like to make an advance announcement to the effect that the Austrian Presidency also intends that the formal Council of Ministers in Luxembourg on 9 June should adopt final conclusions on road safety.
The European Road Safety Action Programme, which dates back to 2003 and aims to reduce by half the number of deaths in road traffic in the European Union by 2010, lays down EU-wide road safety targets for the period from 2003 to 2010, and includes 60 measures to be implemented across the EU, most of which are not legislative in character. This constitutes a consistent reiteration of the priority of road safety, which had already been laid down in the 2001 White Paper on Transport.
Underpinning all these efforts towards road safety is the long-term determination that in future no more citizens of the EU should be killed or seriously injured in road accidents. A great deal of joint effort is still required if we are to progress further towards this goal. It is abundantly clear from the mid-term review of the EU Road Safety Action Programme, which Vice-President Barrot presented to the meeting I have already mentioned, that Europe may well be on the right road, but is still proceeding at too low a speed.
Let me mention just two or three striking figures, which Mr Barrot has already put before us. The goal of having some 25 000 road traffic fatalities in 2010, lamentable though they would still be, might well be achieved if we were already making better progress. If we were to extrapolate from what we have achieved so far, we would end up with a figure of 32 500. We must step up all our efforts in order to achieve as far as possible the ambitious target we have set ourselves.
A successful transport policy rests on three essential pillars – people, vehicles and infrastructure, and, in the course of the meeting to which I have referred, we were able to discuss all three of them in detail. What does give cause for concern – and this is something I particularly want to stress today – is the trend as regards the numbers of motorcycle and moped users killed. They constitute the only category of road users among whom the number of deaths is increasing rather than decreasing. If this trend is not stopped, there will, in 2010, be only half as many people killed on Europe’s roads, but one out of every three of them will be a motorcyclist, as against the present one in six.
Passing on to infrastructure, Europe must be aware of its responsibility for making suitable instruments available to infrastructure operators, for only if it does so will we succeed in minimising the risk to those who travel on our European road networks. Where vehicles are concerned, it should be emphasised that modern e-safety technology can make a quite essential contribution to improving road safety. E-safety technology is intended to ensure an intelligent link between man and machine and to enable drivers to free themselves from routine actions.
One of the things on which the informal Council in Bregenz (Austria) focussed was the subject of public awareness. In Bregenz we had a very brief and concentrated opportunity to study and compare our European colleagues’ activities in raising public awareness. The evaluation of the various campaign activities showed that targeted awareness campaigns can in fact achieve a great deal. We in Austria, too, have done a lot in this regard in the last few years, stirring people up, thinking or making people think and ultimately, and most importantly, getting people to change their behaviour in a way that makes for greater road safety and fewer road deaths, fewer people injured and seriously injured in road accidents.
We also agreed that a joint European awareness campaign on the subject could bring synergy effects and greater effectiveness. On the basis of a poll, we found that the subjects of drunken driving and fatigue at the wheel should be tackled as a matter of priority. I am pleased to say that the Commission promised to provide assistance, chiefly of an organisational nature and of course within the rules that apply, and suggested that the High Level Group on Road Safety could be asked to develop a proposal to that effect.
The Commission’s intention of also introducing a ‘European Road Safety Day’ is also fully in line with our common objectives for enhancing road safety. I am sure that an initiative of that kind will also help to create greater public awareness throughout Europe. My special thanks are due here to Vice-President and Commissioner Jacques Barrot for his particular commitment.
Significant efforts have been made since 2001 to make Europe’s roads safer. A number of legislative measures have been taken in both the technical and regulatory fields, for example provisions governing seat belts, the digital tachograph, driving and rest periods, the driving licence or rules for professional lorry drivers. Initiatives such as CARS 21 or the European Road Safety Charter, which create awareness in European local authorities, regions, undertakings, associations etc., should also be mentioned here. Vice-President Barrot’s activities and initiatives, which include proposals already announced for daytime running lights, blind-spot mirrors and in the field of infrastructure, will help to make our roads safer at European level.
May I say in conclusion that if the problems in some Member States with a high level of transit traffic are even greater than the European average, then we should start where the figures are not falling very much or where fatalities are in some cases still rising, for every death on Europe’s roads is one such death too many.
I want to thank Parliament for the opportunity of speaking on this important topic of road safety today and I would like to say that we must not flag in our efforts to make Europe’s roads as safe as possible and thereby prevent much misery and grief.
. Mr President, Mr Gorbach, ladies and gentlemen, the debate on the agenda concerns two issues: road safety and security measures in the transport sector.
I should like to echo what Mr Gorbach said in his excellent speech and to thank him straightaway for his personal commitment to this great cause that is road safety. Thank you, Mr Gorbach, for having placed this major problem of road safety at the heart of the Austrian Presidency’s priorities.
Just as I, myself, had to do when I gave an account, after five years, of our assessment on the basis of the programme that the European Union had set itself in 2002, we must note that the countries comprising today’s European Union saw 50 000 people die on the roads in 2001. The common objective proposed in 2001 and updated today is not to exceed the figure of 25 000 deaths in 2010. To save 25 000 lives!
What stage are we at with this? In 2005, we still recorded 41 600 deaths. That corresponds to a reduction of 17.5% in four years. Considerable progress has been made in some Member States in particular, but it is not enough. As you said, Mr Gorbach, the number of deaths in the Union is in danger of increasing to 32 500 in the year 2010 if we do not take it upon ourselves to give new impetus to this road safety policy. Greater efforts are necessary, and the disparities between the Member States must be rectified.
The Austrian Presidency has enabled us to make progress with an agreement on the European driving licence, for which I should like to express my gratitude once again. I would point out that this driving licence is accompanied by a licence for mopeds and a progressive licence for the most powerful motorcycles. That should enable us to reduce the number of motorcycle deaths, which is increasing at an alarming rate.
Over and above this assessment and over and above the progress made during this Presidency, the Commission will present, in 2006, new initiatives to be included in the action plan that I will propose in the revised White Paper.
Firstly, a proposal for a directive on the management of road safety in the trans-European network. It is not a question of us explaining how a road should be made safer, but of the European Union confirming, in each of the Member States, that a great deal of attention is paid to safety when a new road is built or an existing one is improved.
Secondly, a proposal for a directive that will enable cross-border legal action to be taken in the most serious cases of a violation of the highway code: speeding, drink driving and driving without wearing a seat belt. It is not right that the perpetrator of a serious offence should escape punishment simply by crossing the border.
Finally, as you said, Mr Gorbach, we are going to close a loophole in the current legislation regarding the blind-spot mirrors fitted to existing heavy goods vehicles. We are also endeavouring to make progress with the idea of a third ‘daytime’ running light. Some Member States already want the opportunity to request this extra equipment for cars. Together with my colleague, Mr Verheugen, we are now going to examine how this issue should be dealt with and what follow-up action should be taken in relation to the recommendations made by the CARS 21 group, which has listed a whole host of safety equipment that is likely to be very beneficial to the vehicles on Europe's roads.
In concluding this first point, I should like to confirm that our assessment of the progress made in the field of road safety will continue on an annual basis. Mr Gorbach also mentioned the idea of a European Road Safety Day, as well as the launch of awareness campaigns, events that will all need to be carried out at European level. I can confirm to Parliament that we are working in conjunction with the Presidency on all of these matters.
If you will allow me, I am now going to address the issue of the security of modes of transport, including the difficult subject of how they are financed. I know that this issue worries the European Parliament, the Council and the Commission. Following the events of 11 September 2001, the Commission proposed a framework regulation designed to lay down common rules in the field of civil aviation security. The support of Parliament, together with that of the Council, was crucial to the successful conclusion of that legislative process. That regulation was accompanied by an interinstitutional declaration in which our three institutions reaffirmed their determination to enhance the quality of aviation security systems in the Community. Furthermore, it seemed necessary to prevent any distortion of internal and external competition.
Finally, the three institutions noted the Commission’s intention to commission a study concerning the way in which the financing of security is divided up between public authorities and operators. The Commission committed itself to submitting to the European Parliament and the Council the results and the proposals that would emerge from this study. A similar position was taken when the regulation on the improvement of ships and ports security was adopted in 2004. The regulation recognised that the actual, uniform application of security measures raised important questions, which were always linked to financing. In that respect, the Commission also had to embark upon a study with a view to sending information to the European Parliament and to examining any proposals that would be worth presenting.
The Commission put in place, from 2004, an inspection system that has helped significantly to enhance aviation security. To date, the Commission has carried out 69 inspections in all of the Member States. In the light of these inspections, the Commission proposed, at the end of 2005, the revision of Regulation 2320/2002, which is currently being looked into by the Committee on Transport and Tourism and for which you, Mr Costa, are the rapporteur. Together with this proposal for a revision, the Commission presented the first annual report on the implementation of the regulation currently in force, as well as the main results of the inspections.
Furthermore, I would highlight the fact that the regulatory committee created by the framework regulation of 2002 has worked hard and has made it possible for eight implementing regulations to be adopted. The Commission has also launched two crucial studies, which have confirmed the importance of the issue of financing.
As regards aviation, the study was brought to completion in 2004. The results were published on the Commission’s website. The study on the financing of maritime security will shortly be completed, and the results will be submitted to you as soon as they become available.
As regards civil aviation security, the study carried out shows that the costs incurred within the Union, which consisted at that time of 15 Member States, fluctuated between EUR 2.5 billion and EUR 3.6 billion in 2002. We can regard this amount as a large figure at the same time as emphasising the fact that, in the field of intra-Community transport, the combination of airport and security charges and taxes represented 1% to 2% of the average price of flight tickets.
This study also highlighted some differences in the methods of financing. There are major differences as regards the role of the State. The study also highlighted a certain lack of transparency as regards security taxes and charges. In that respect, I must explain to Parliament that I have decided to organise a meeting between all of the air traffic operators, which will be held tomorrow and the day after tomorrow. This meeting will mainly focus on airport taxes, but it will certainly reflect on these security problems and their associated cost.
On the subject of maritime security, the preliminary results from the study also confirm that the costs are substantial, even though expenditure in the maritime sector is rather limited in relation to the total costs. The European Union has more than 1 200 seaports and around 3 700 port facilities, for which, according to this report, the average investment in security amounts to more than EUR 400 000, with running costs exceeding EUR 200 000 per year. As regards the security of ships, the average investment stands at EUR 100 000, with running costs of around EUR 25 000 per year.
Those are the facts in relation to this complex problem. I recognise that it is a major problem, but I also have to admit that it is now difficult to say for certain that we can find a solution that can be imposed on everyone. That is why we must reflect together on these security problems and on the way in which they will be financed, and I am delighted to hear your contributions on this subject. This is a problem that will obviously have to be dealt with very rigorously in the future.
That, Mr President, ladies and gentlemen, is what I wanted to say, and I should like to thank you and to thank the Austrian Presidency for allowing us to hold this debate on the two issues of road safety and security problems.
Mr President, I agree with your question, and we ought to discuss in presidium how we can arrive at a sensible procedure while respecting all the constitutional rights of the institutions. It cannot be right for the Council and Commission together to speak for 25 minutes in a debate for which half an hour is allocated. When are they actually to debate with us? If the two institutions want to debate among themselves, surely they can do that in the Council.
I want to come back to the heart of the matter, however. Road safety is not the heart of the matter. Thank you for what you have said, Vice-Chancellor, I agree with you. The heart of the matter is the simple question: how can we pay for security measures in aviation? This problem was raised with the Costa report. It is high time we discussed it. May I remind you that we as the European Parliament agreed in 2002 that the aviation security measures occasioned by terrorism should be paid for by the Member States. Counter-terrorism is a public function and paying for it is therefore also a public function. Then, because we were unable to agree, in the legislative process for the basic regulation in 2002 we settled for at least an interinstitutional agreement that the Commission should present a proposal for the public financing of such aviation security measures.
Mr Vice-President, you know how much I respect you, but I do not expect you to submit studies, I expect you to present a clear report with clear legislative proposals. After four years you ought to be in a position – you might at least perhaps be kind enough to deal with that – to say when you will be coming forward with a definite proposal. There were rumours it would be in April. Now they are saying the end of the year. After four years that is no longer tolerable.
Mr President-in-Office of the Council, I also want to have a clear statement from you: if we are agreed that the additional measures after 2001 were counter-terrorism measures, do you also believe that these measures should be financed by the State? Yes or no? We believe they should be.
. Mr President, sharing, as I do, Mr Jarzembowski’s view, I think that the topic of traffic safety deserves a debate of its own and that we are keen to enlarge on it on a different occasion.
I would like to confine myself to the issue of funding safety. Since the attacks of 9/11, safety in the transport sector has become an important area of concern, for Europe as much as for anyone else, and with good reason. The port sector has been looked at, European legislation has changed safety at airports beyond all recognition, and I am glad to see that other measures are under way.
If we want to adopt sound safety policy, though, we should not only draft common safety guidelines which, needless to say, should apply everywhere in the same way, we must also be clear about who will be footing the bill for all of this. We need common European rules for this, along with a level playing field, therefore. We cannot have a situation where in one Member State, all of the costs are passed on to the passengers, while in another Member State, most of the costs are borne by the state. A regulation in this respect is all the more urgent, because the costs involved in new safety measures continue to spiral out of all proportion. Accordingly, since 2001, Brussels airport has doubled its safety supplement which it charges each of its passengers. We have now also started to draft fresh legislation.
As already stated, though, an interinstitutional declaration was drafted on this very topic as long ago as 2002. This was accompanied by the pledge that a solution for the problem of funding would be tabled shortly. The Commission promised to present a communication on a strategy to tackle this problem by the end of 2005. We are still waiting for this communication. A while ago, rumour had it that we could expect this by the end of April, which turned out incorrect. I would like to ask the Commissioner when we can expect this communication.
Indeed, under these circumstances, it is difficult for us, as co-legislators, to do our jobs properly. We may be discussing the change to Regulation 2320, but we have no idea where we are headed in respect of an important component in the dossier. I accept that it is difficult, Commissioner, but you should present a number of ideas at the earliest opportunity, allowing us to hold a thorough debate.
. Mr President, Commissioner, ladies and gentlemen, in my language, the word ‘’ covers the meaning of the two English words ‘safety’ and ‘security’. It seems to me, however, that today’s confusion cannot be ascribed purely to the linguistic factor.
These two subjects are too important to be tackled together. I must admit, however, that when it comes to the ‘safety’ aspect of the word, it is thanks to the contribution of Parliament that fundamental progress has been made with regard to driving time and driving licences.
I would like to make just one point: the greatest contribution we could probably make to road safety would be to make less people use the roads. If we worked harder and faster on the third railway package, therefore, we would perhaps succeed in making a more significant contribution to safety than any of the other proposals that have been illustrated today.
Coming, though, to the ‘security’ sense of the word, and to its financing – which is a problem that concerns me directly, as rapporteur of this measure – I ask myself the following question: ‘Can we proceed with amending the regulation in accordance with the standards that define security without answering the question our citizens are asking, namely who will pay for it?’ This strikes me as the key point. It is rather difficult to answer ‘yes’, partly because we have also come to realise that security is a single issue, that there are not 25 types of security and that it is not possible for each Member State to establish its own security.
If, however, a single security exists for all countries, then we cannot do anything other than define standard, potentially uniform, measures, and establish in a clear, transparent way how to pay for it. There could then also be additional measures, which are more stringent and apply only in particular countries. Even in this case, though, how can we guarantee that these independent measures do not interfere negatively with, and have repercussions on, the security of the other countries?
While we wait, reality moves on. What we have today is, in fact, a basic security financed through fares and extra ticket costs, and more or less cofinanced by the Member States according to the levels of security they wish to establish. This system must be regulated differently. I think that the Member States should at least pay for the surplus measures and that it is essential that there be clarity regarding the basic level of cofinance between operator or, better, user Member States. We must follow these principles at least in order to continue our work.
Madam President, ladies and gentlemen, today’s debate goes back to a very serious question from the Committee on Transport and Tourism about the financing of present and future measures in the matter of security. That is what I want to comment about. Transport security could also have been discussed with the Titley report.
So it is being discussed now, and we are talking primarily not only about the financing of additional measures in individual States, which are calling for more security at airports, but also – and this is serious – the overall system. We were promised a communication here that ought to have provided us with the basis for this debate. Now Parliament is being called upon to put forward proposals. I am sure we all agree that we want a good foundation on which to do that.
We are not talking only about aviation. The tragic events in Madrid have given us cause to reflect that other traffic routes and modes of transport are faced with the same challenge. However, if we want fair competition between the different modes of transport, there must also be fair rules for the financing of security measures. Hence my question: when can we expect the study? Does it include this aspect, and can we count on being able to make good plans for further action on the basis of that study?
– Madam President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, we can only put a positive image of Europe across to people if we have as many specific examples as possible to make clear that acting at European level brings people definite added value.
More safety in the transport sector, especially on the roads, will benefit hundreds of millions of European citizens: more safety, fewer accidents, less human suffering. The mid-term review that has been mentioned several times shows that. But it also shows that we still have a great deal of work to do.
If we look at it like that, it is important that renewed efforts are made. But it will also be particularly important that all projects and all measures are well organised. The proposed policy mix sounds sensible, but it will also cost money. In this connection, we must try to ensure that European money is used sensibly, appropriately and economically. It is of course also important that these scarce European resources ultimately end up with the people and do not drain away somewhere.
When I say that, I am not at all thinking of embezzlement, fraud and the like, but am thinking of the fact that, in aviation in particular, most European airports and airport operators make a great deal of money. It is four years since we agreed on public cofinancing in the interinstitutional agreement, and if we now make money available – which will take some time – I am almost certain that people will not benefit from that money, but that we will get a new charge that will then probably be offset by refunding other charges. So if we take this route and use public money, we should ensure that people and air passengers will actually gain something tangible from it.
Madam President, Vice-Chancellor, Vice-President of the Commission, I am now rather confused. Mrs Lichtenberger has already said that today’s subject – as the Committee on Transport and Tourism also intended – should be transport security and everything related to it. Now I listen to the Vice-Chancellor and there is not a word on transport security. In my opinion, that is no way to deal with this House. At least part of your speech should have dealt with this subject. After all, that is what Parliament wanted. I cannot understand why that did not happen, because I do not believe that 11 September passed you by unnoticed. The only reason is perhaps that the Council is not interested in the subject. But that would be the wrong approach.
As regards the content, I of course agree with my fellow Members that counter-terrorism is clearly a state responsibility and clear lines must be drawn here. It must be clarified that in some countries the taxpayer pays for it, in other countries the airlines, in others the airports and passengers. That is why I want the Commission to take measures relatively quickly so that we can deal with this matter in practice and as legislators ensure that the situation is clear and there are no distortions of competition in this area.
. Madam President, ladies and gentlemen, I will do my best to be brief. The Austrian Presidency plans to deal with the question of the financing of security measures in the next Council working group, which takes place tomorrow, 6 April, and in particular to discuss the way forward with this dossier, especially as the Commission has now announced that it will not be presenting its study on the matter until the end of 2006. In any case, close contact between Council Presidency, Commission and Parliament is essential in this matter, especially since we want to reach agreement with Parliament quickly. I will gladly discuss in detail all questions of financing as the Council Presidency sees them, but there is no time for that today. I have tried to report on road safety, on which the Council has focussed in the last few weeks and months, and to do so in close contact with the Commission, which has concentrated more on the financing of security in aviation, for example.
How difficult this question of financing is is shown by the fact that there are also different views in the European Parliament, as is evident from the Costa report and also from what you said, Mr Jarzembowski. Of course I know as well as you do that we need clear rules, if only in order to have fair conditions of competition and for reasons of transparency. I also believe that this really is about fighting terrorism, and that must be a national function, because if it is passed on to the airlines, the responsibility will again lie with the passenger, and I do not believe that is where it belongs. The passenger has the right to adequate protection against threats, in one form or another. That is why my clear position is that all this is a national function, and we have to face up to that.
. Madam President, Mr Gorbach, ladies and gentlemen, contrary to what one of you said, I am well aware of the importance of both road safety and security problems. We are working on these issues, and I have listened very carefully to what has been said in this debate.
I should like to point out that, in its communication on the repercussions of the 11 September attacks on the air transport sector, the Commission has already stressed that the public authorities should take responsibility for strengthening certain security measures put in place by the public authorities in the wake of those attacks, which were attacks on the whole of society and not solely on those involved in the transport sector. I believe I share Mr Costa’s view on this distinction, which will probably be one of the guiding principles of any future stance taken by the European institutions.
As I said, Madam President, air transport safety studies have been carried out, and the findings of maritime transport studies will soon be made known to Parliament. What these studies reveal – and I quoted some figures earlier – is that the costs of security measures can be high even if they may seem insignificant in relation to the overall cost of transport. In spite of everything, they are, in absolute terms, costs, and I said just before in this Chamber that we shall certainly be bringing up this issue tomorrow and the day after tomorrow in this meeting between European transport companies and the airports.
It is true that different Member States have different approaches to funding, that there is a certain lack of transparency and that we must try to assess and rectify any distortion of competition.
Mr Jarzembowski, Mr El Khadhraoui and Mrs Lichtenberger, I note your impatience. I should like to point out that, while it awaits the findings of the maritime transport study, the Commission is drawing up a report, to be ready by the summer, which will respond to the interinstitutional statement on the regulation on implementing common rules in the field of civil aviation security, as well as to the regulation on enhancing ship and port facility security. Let me assure you that we will have completed this report by the beginning of the summer.
I hope that I will be able to benefit from today’s debate, even though it has been too short to cover every aspect of the issue. I should like to thank Parliament for its commitment to this important matter and the Presidency for enabling us to raise this tricky but very important issue.
The debate is closed.
The next item is questions to the Council (B6-0017/2006).
We will take the following questions to the Council.
I must voice my deep concern at the persecution of Christians in China. In spite of the fact that the Chinese Constitution guarantees freedom of conscience and of religion, Chinese Christians are persecuted, imprisoned and tortured by the Communist authorities.
Studies and reports by numerous human rights organisations show that, since 2001, persecution of Christians has become commonplace and has been carried out on a large scale. It is particularly widespread in the provinces of Zhejiang, Jiangsu and Hebei. The number of Christians in China is estimated to be as high as 70 million, which demonstrates most clearly the weight and extent of the problem. Tolerating such behaviour by the Chinese authorities or remaining indifferent towards human injustice and suffering because of religious beliefs is not acceptable in the 21st century.
What steps does the Council intend to take to defend the freedoms of conscience and religion in China? Will the issue of persecution be raised at ministerial level among EU and Chinese representatives?
. Madam President, in reply to Mr Sonik’s question, I would like to begin by saying that the Council very much shares the honourable Member’s concern. That is also the reason why, several years ago now, the Council outlined a number of key areas in which the European Union is seeking to make progress in the dialogue process.
These include in particular the unrestricted exercise – both in public and in private – of the freedom of religion and belief and respect for cultural rights and religious freedom in Tibet and Xinjiang. Religious freedom has therefore been clearly highlighted on the agenda at meetings between the EU and China, not only at dialogue meetings but also at higher levels.
I can confirm from my own experience, both in my former work as a legal adviser who was also responsible for human rights and in my present position, that these subjects are in fact being raised at a great variety of levels.
In line with this conclusion of the Council, the European Union has regularly raised not only the persecution of Christians, the restrictions on house churches and the distribution of Bibles in prisons, but also the persecution of Buddhists, Muslims and members of the Falun Gong movement, a subject that the EU brings up on many occasions. We have also made it clear that in our view these practices are in breach of China’s international obligations.
Quite recently, freedom of religion was discussed in detail at the dialogues in September 2004 and October 2005, and the EU Troika has visited Tibet and Xinjang in connection with the dialogue. The EU has regularly called on China to comply with the recommendations of the UN special rapporteur and the UN committees relating to freedom of religion and belief. It has also continually raised specific cases and called on the Chinese authorities to investigate reports of torture and provide information on sentencing. The outcome of these talks up until now has been that while the EU has welcomed the opportunity to hold detailed talks with relevant ministers, authorities, etc, it found many of its concerns about restrictions of religious freedom in China confirmed.
In 2005, China sent an official invitation to the UN special rapporteur on freedom of religion or belief, and the EU looks forward expectantly to the confirmation of a date for the visit. It has to be said that this invitation itself is a major step forward. The European Union will continue to press at all levels for genuine freedom of religion and belief in China, not least as part of the process of ratification and implementation of the International Pact on Civil and Political Rights.
Thank you very much for a helpful reply. Mr Sonik also wished to establish whether the Council was satisfied with the response by the Chinese side, however. After all, this is not a new problem. It is good that it is on the agenda at Troika and High Level meetings, but Mr Sonik was obviously hoping that stronger pressure could be exerted on the Chinese side to ensure implementation of these provisions.
. I can tell the honourable Member quite plainly that we will never be satisfied until all international obligations are met. That is why we must repeatedly make inquiries and refer to individual cases. The situation is still not satisfactory. That is also the reason why we will continue to raise this question at all levels.
If you are calling on us to apply more pressure, then I must ask you, honourable Member, what pressure the European Union is supposed to bring to bear on China. Political pressure, that is bringing forward questions and repeatedly reminding them of them? Yes! Other opportunities, where the European Union does not confront China directly – and I believe they are important – are international bodies, the United Nations, hitherto the Human Rights Commission. It will certainly continue to be a matter for the UN Human Rights Council. I have already mentioned that the UN special rapporteur has a particular role to play here. These are all levels and channels through which this question can be raised. We will only ultimately be satisfied when complete freedom of belief and religion has been achieved.
– I listened very carefully to Mr Winkler’s answer, but among the points he raised there is one I should like to focus on, namely the fact that this persecution is not only against Catholics but also against other religions.
I should like to ask whether the Council is aware of the Falun Gong report, according to which there is a death camp in the Sujiatun area of Liaoning province in which Falun Gong prisoners are massacred, and whether the Council intends to investigate this report of serious human rights violations in China.
. I have never said – because it would be incorrect – that our efforts are concerned only with Catholics or only with Christians. Freedom of religion is a human right that applies to all religions moving within the democratic framework. Falun Gong is a special case, especially because we know, as you mentioned, that degradation and torture are used. We are of course following this with great concern and are also raising it repeatedly.
You mentioned the re-education camps. We have raised them as well, not only in connection with religious freedom but generally. The Chinese side has known for many years that re-education camps have long been a thorn in the flesh of the European Union, because they certainly do not meet the normal international standards of human rights. You can therefore be assured, honourable Member, that we are also seeking to end the suppression of the Falun Gong faith and its adherents.
I thank the President-in-Office. Apart from representations which seem constantly to fall on deaf ears, is there not something more resolute that the EU could do specifically in the area of trade? In trade agreements with China and other countries we always have human rights clauses, but we are so timid about the implementation of them that they might as well not be there.
You ask what more we can do. Has the time not come to be more robust and to consider sanctions in trade, if that is necessary and is the only thing that will deliver implementation of human rights? What is the point in having the clause if we do not act on it?
. I do not agree with the honourable Member that our pleas fall on deaf ears. Progress has been made and continues to be made and we believe that the means we are using are improving the situation.
I am hesitant to talk about sanctions because we have to use the means that promise most success. I believe that dialogue is the means of choice because I doubt very much whether we would achieve the desired result if we started speaking about trade sanctions. I think we are on the right track. We are making progress. We should continue on this track and eventually we will make even more progress.
Believe me, we are bringing these questions up, not only through the Austrian Presidency, but through all Member States in their bilateral contacts, the European Union as a whole, the Council, and within the framework of the United Nations. It is very clear that in the end this is the best way to proceed.
Greece has been rocked by a scandal involving mobile telephone tapping. Testimony given to the parliamentary committee of inquiry reveals that Ericsson, the company which supplied Vodafone with its operating software, had also installed with it non-activated listening software, which may also be supplied by other competing companies to corporate clients throughout Europe. The software which facilitated the eavesdropping activated the installed listening software and could be installed in any other company in Europe which has the same operating software.
Given the importance of this case in terms of Member States' security and citizens' rights, can the Council say in what companies in Member States legal listening software has been installed and activated? Will the Council investigate whether such illegal surveillance is also taking place in other Member States? Does it intend to prohibit software suppliers from installing listening software in mobile telephony companies without the prior authorisation of national authorities and without informing subscribers?
. Madam President, in response to Mr Papadimoulis’ question I must first of all say that the Council has never discussed the incidents he mentions. I must also point out that it is the Commission’s task to ensure compliance with the Treaties and the provisions enacted by the organs of the Union on the basis of those Treaties. If the Commission believes that a Member State has failed to comply with an obligation under Community law, it may of course refer the matter to the Court of Justice for a decision, and that is what it does.
Madam President, I could now say something about the legal position. I assume the honourable Member is fully acquainted with the legal position and would therefore prefer not to list every single directive, but to mention just a few, such as the data protection directive, Directive 95/46, and a number of others, such as one which requires operators of publicly accessible electronic communications services to take appropriate technical and organisational measures to guarantee the security of their services. There are also a host of other Community rules. If those Community rules are not complied with, then the Commission has not only the right but also the duty to initiate appropriate measures, and it does so.
– Madam President, the game of ping pong you played with the Commission and your hint that it should do more is interesting.
However, the telephone tapping scandal which has shaken my country is a scandal which concerns the tapping of the telephones of the prime minister, ministers and senior officers in the armed forces.
I am amazed that its obvious European dimension did not concern you in the Council. How can you be so sure, Minister, that your telephone calls are not being tapped?
Madam President, I believe in the rule of law. The regulations are clear. There are national and European authorities that monitor compliance with those regulations.
Of course, none of us is immune to breaking the law. The important thing, however, is that the competent European authorities take appropriate action when Community law is broken. The Council has no powers here. If the Commission believes that the rules are not adequate, it and it alone has the right to propose that they be amended.
That is how the European Union works, and we would be well advised to stick to these procedures, which are laid down in the Treaties.
I would like to pose a more philosophical question. If the law were to be widened in such a way that it enabled the bugging of both Ministers and Presidents, as happened in Lithuania, and if this somehow ensured a greater war on corruption, crime and the abuse of power, would you still believe that such a path is risky and that we need to think more about citizens' rights?
. I do not know whether that was a philosophical question. I am not a philosopher, I am a lawyer. I would answer your question like this. Infringements of civil rights must always be a matter of concern to us, not only abstractly, but quite specifically, whether it is the illegal tapping of telephone conversations or anything else. The rules that we have, both national and European rules, are there to prevent that. If they are unable to prevent it, we must draw the appropriate conclusions. That seems to me the logical answer to your question and to the question from the honourable Member from Greece.
So far as I am aware and according to the most recent Commission report from last year, Greece has incidentally not yet notified any measures to implement the directive in question and the Commission has therefore taken it to the European Court of Justice, which only goes to prove that the system is working. Austria, too, is repeatedly accused of being in breach of the Treaties. We are given the opportunity to comment on that. That is how the system works and in my view that is how it ought to work.
I share your belief in the rule of law, Mr Winkler. But I am sure you can still remember the unpleasant bugging scandal in the Justus Lipsius Building, where the offices of several delegations were bugged, in particular some from the present Council Presidency. When it was discovered where the bugging had originated, the whole matter fizzled out.
Was there a final report on the matter and what measures have been taken to prevent this building being bugged?
To be honest, Mr Seeber, I do not know. I have no answer to your specific question as to how that matter was concluded, but I nevertheless believe that wrong remains wrong. The fact that something unlawful happened should not call the legal system itself into question. I cannot give you a definite answer on the incident. It also took place before the Austrian Presidency, and the Austrian Presidency did not therefore feel itself in any way called upon to take any particular steps in the matter. Besides, I assume that appropriate measures were and are being taken to prevent such incidents recurring.
In his recent interview with the Austrian magazine Profil, the Turkish Prime Minister, Mr Erdogan, reaffirmed his government's refusal to ratify the additional customs union protocol, linking that issue once again with the adoption of the regulation on trade with the Turkish Cypriot community. At the same time, the newspaper Hürriyet has revealed the new national security philosophy adopted by Turkey's Council of Ministers following its approval by the National Security Council. According to this authoritative source, the Turkish political leadership now accepts as 'grounds for war' the exercise by Greece of its right, recognised under international law, to extend its territorial waters in the Aegean to 12 miles, while continuing to oppose the re-opening of the Theological School of Halki.
Given that the above positions are a flagrant violation of the EU institutions' decisions and the obligations of Turkey as a candidate for accession, and in view of the army's continued intervention in politics, does the Council intend to take the unanimous decision required and instruct the Commission to launch accession negotiations during the Austrian Presidency by opening the initial chapters?
. Madam President, in answer to Mr Beglitis’ question I can first of all say that the Council is of course very much aware of the questions he raises. The ratification and subsequent application of the protocol adapting the Ankara Agreement to take account of the accession of the 10 new EU Member States is also a priority, and indeed a short-term priority for the revised Accession Partnership agreed in January 2006.
Moreover, the European Community and its Member States noted in their declaration of 21 September 2005 that the Union would be monitoring whether the additional protocol was being applied to all EU Member States without restriction and without discrimination and would make an assessment of the matter in 2006. As you know, the application of the protocol is a precondition for opening negotiations on the relevant chapters. If the protocol is not fully implemented, that will no doubt be detrimental to progress in the negotiations as a whole. The Council will be reviewing the progress made on these questions in the course of the year.
Now so far as the unresolved border disputes are concerned, I should refer to the corresponding conclusions adopted by the European Council at its meeting in Helsinki in 1999 and at its meeting in Brussels in December 2004. There can of course be no doubt that if Turkey is seeking accession it must share the European Union’s values and objectives as enshrined in the Treaties. It must show undoubted commitment to good neighbourly relations and settle unresolved border disputes in accordance with the principle of the peaceful settlement of disputes enshrined in the Charter of the United Nations.
These questions form part of the scope of the negotiations, are short-term priorities of the Accession Partnership and are systematically raised in political dialogue meetings with Turkey.
So far as the reopening of the Theological School of Halki is concerned, this is a demand that the Union continues to raise forcefully with Turkey. Freedom of religion generally, of which we have already spoken today, is one of the areas in which further progress must be made as a matter of urgency and where concrete measures must now be taken. The enactment of a law that will deal with all the difficulties of non-Muslim religious minorities and religious communities in accordance with current European standards is one of the Accession Partnership’s short-term priorities.
I met with the president of the Turkish constitutional court only two days ago and I also raised this question then. She assured me that the constitutional court has taken measures concerning the legal personality of religious communities and their ability to acquire property and that those measures have actually obtained or will obtain legal force. It is certainly a matter that we regularly raise.
In the light of this, the Council can assure the honourable Member that we are continuing to pursue these questions in the ongoing reform process in Turkey and in so doing will take full account of the conclusions of the December 2004 European Council, the negotiating framework for Turkey and the revised Accession Partnership. The extent to which progress is made in the reforms and Turkey complies with its Treaty obligations will naturally affect the negotiation process.
As things stand at present, however, I cannot of course anticipate the conclusions the Council will reach in its further deliberations on these questions.
– Thank you, Minister, for your reply, but we must be honest here, because I fear that the European Union is still sending contradictory messages to Turkey.
On the one hand, we are saying that the application of the Protocol is a short-term obligation on the part of Turkey, over the next one or two years. On the other hand, we are saying that the application of the Protocol is a condition for the commencement of negotiations on the relevant chapters on customs union.
I ask you, Minister: if Turkey is ready or willing to open the chapter of the negotiations on customs union in five years' time, what will the European Union do? Will we give it an escape route?
Secondly, you did not reply to my question on the role of the army in political life in Turkey. This is a political criterion and we can see today that the army continues to play a leading role in the Turkish political system.
. I do not agree that we as the Council of the European Union are sending contradictory signals. There is a clear procedure that is moving forward. Everything will be examined in due course and the various points will have to be satisfied as stipulated.
Besides, the Council is constantly deliberating and will have to reach a conclusion. There is not always unanimity there. But signals are only sent out when there is a consensus. I do believe that the Council is proceeding consistently and logically over the progress of negotiations and seeking compliance with obligations and will continue to do so; as I have made very clear, these are obligations that must be met.
– Madam President, I should like to ask you how the Presidency is dealing with the grievances being expressed by Turkey and efforts to negotiate the completion of customs union in relation to the Cyprus problem. Have you replied clearly?
As far as the Chalki School is concerned, how long is it expected to wait and be patient?
. It is not a question of whether we are satisfied with an answer or not. It is a question of whether obligations are satisfied. These obligations must be satisfied. As I have already said in my answer to the original question, progress in the negotiations will very much depend on the extent to which these obligations are satisfied and not on the nature of the declarations. Whether an obligation has been satisfied or not does not depend on the answer given.
So far as the Theological School of Halki is concerned, that is a demand we raise regularly. This question, too, naturally affects the progress of negotiations on fundamental rights and liberties, which are dealt with in a chapter of their own.
On 20 March 2006, a military court in Lebanon opened the trial in a case taken out by the military prosecutor against the lawyer and human rights activist, Dr Muhamad Mugraby, on the grounds of statements made by him to the European Parliament on 4 November 2003.
It is the view of ex-Commissioner Patten and of the relevant EP figures that the information provided by Mr Mugraby was important, pertinent and in no way libellous.
On the same day, the Council met the Lebanese Prime Minister to discuss matters related to the EU-Lebanon cooperation agreement.
Can the Council confirm that at that meeting it reaffirmed that this trial is contrary to the human rights clause in that agreement? What guarantees can the Council give that the persecution of this Lebanese lawyer and human rights activist will cease?
Madam President, in answer to this question I can say first of all that the Muhamad Mugraby’s case was not raised during the meeting of the foreign ministers with Lebanese Prime Minister Fuad Siniora that took place as part of the Council session of 20 March; I was present at that meeting in person.
Mr Siniora’s visit to Brussels, which was very brief, was an opportunity to stress the European Union’s support for the independence, sovereignty and democracy of Lebanon at an important juncture in that country’s history. That meeting, with all the foreign ministers present, was not the right occasion to raise Dr Mugraby’s case.
That does not mean, however, that the Council is not pursuing Dr Mugraby’s case closely. It has already raised it with the Lebanese government on several occasions; one such occasion was an approach to the Lebanese authorities on 22 December expressing the European Union’s concern about the charges brought against Mr Mugraby.
I also want to make it very clear here that the Council is convinced that it is unacceptable for a person to be prosecuted for peacefully exercising his right to freely express his opinion, especially before an institution of the European Union like the European Parliament. We will therefore continue to pursue this case closely.
. – I am genuinely dismayed that this was not addressed in the meeting with the Prime Minister, and should like to ask the Council if it deems this Beirut Military Tribunal an anti-Europe process? The accusation levelled at Dr Mugraby is that he answered a question put to him by the European Parliament, something that undermines the functioning of the institutions and our ability to put questions to people who are ready to work with us. I therefore wish to ask the Council if it does not view this as sufficiently serious to apply the human rights clauses that form part of the agreements with Lebanon.
. I entirely agree that this is a very serious case. If this case was raised at a relatively brief meeting like a lunch, that does not mean we do not take the case seriously. As you know, the European Union is about to begin negotiations with the Lebanese government on an action plan as part of the European neighbourhood policy, in which we shall of course be raising human rights and democracy as main priorities, as is usual with such action plans.
This action plan will also mention the necessity of building an independent and impartial judiciary. It will be a useful instrument for supporting the government in tackling important and necessary reforms in these areas.
You mentioned the association agreement that came into force on 1 April; that means we now have an additional new instrument available to develop and intensify the human rights dialogue with the Lebanese government.
– I truly wish to congratulate my honourable friend, Mr Casaca, on his question, but I should like to add that, over the last year, numerous distinguished journalists and numerous distinguished intellectuals who were left-wing fighters in Lebanon have been murdered.
It is not merely a question of our starting now to cooperate with Lebanon as the European Union. It is not merely a question of the application of UN Security Council resolutions to Syria.
I believe that the Council and the Presidency should exert pressure on Lebanon and the new government in Lebanon to respect human rights and I believe that the Presidency should take a stand on this.
. I can answer this question very briefly. I fully agree with the honourable Member. It is not only – it is also – about the question of the fulfilment of obligations in connection with the initiatives and activities with regard to Syria, as we know them within the United Nations. So far as the European Union is concerned, it is quite specifically about the fulfilment of human rights obligations. It is being raised, we are taking it seriously. We now have the necessary means to be able to raise these questions in all seriousness and with all urgency, and that we will do.
In a letter to the US Administration, 400 intellectuals, including seven Nobel Prize winners, have condemned the massive and systematic violations of human rights being carried out in the name of the 'war on terror'. They call, in particular, for the closure of the Guantanamo base and other arbitrary detention centres and an end to kidnapping and torture with the complicity of governments of EU Member States and others which have allowed CIA secret prisons and flights to operate.
Does the Council condemn the attempts by the USA to prevent this matter concerning the flagrant violation of human dignity being put before the UN Human Rights Council? Does it agree with the demand for the closure of the Guantanamo base?
. Madam President, may I perhaps begin by saying – because it is something in which I take a very personal interest – that the Council constantly argues for the unconditional preservation of all international standards of human rights and of humanitarian international law in the context – and particularly in the context – of the fight against terrorism. The Council has also expressed this in legislative acts and programmes, as for example the framework decision of 13 June 2002 on combating terrorism and the EU Counter-Terrorism Strategy of 1 December 2005.
The foreign ministers discussed the question of the camp in Guantánamo during their dinner on the occasion of the 22/23 March European Council in Brussels, noting among other things that Guantánamo remains a cause for serious concern. They noted that the Heads of Government of some of the United States’ close allies have called for Guantánamo to be closed and that those calls were right and came at the right time. Some EU ministers also pointed out that they had already voiced their concern at meetings with the US Secretary of State in Brussels. I should also point out that the Council President, Foreign Minister Plassnik, stated publicly on 22 March that EU Member States and US allies had already called for Guantánamo to be closed on a number of occasions. She went on to say: ‘Those calls were good and important, but they were not enough.’
On the principle that no one can be above the law, the EU has for some time been conducting a purposeful legal dialogue with the United States with the aim of ensuring that humanitarian international law and human rights are applied in the fight against terrorism. We assume – and I quote again – ‘that Guantánamo will soon be a thing of the past’. This was said in recognition of the fact that terrorism must be fought in a manner that is credible and consistent with human rights and that we have to insist on that, especially as the European Union, which is offering possible solutions.
– Mr President-in-Office of the Council, sometimes you speak plainly, such as this morning when, in the name – so you said – of the violation of human rights, you are taking measures against Belarus, and sometimes you speak in riddles.
We question directly and there are two questions:
First question: are the United States of America endeavouring to prevent the question of the closure of Guantanamo from being raised at the UN Human Rights Council? Do you agree it should be raised or do you disagree?
Second question, to which I would like you to reply clearly, because you replied to me indirectly: do you now agree that the Guantanamo base should be closed and, if you do agree, what measures will you take, as the Council, against the United States of America in order to persuade it to close the Guantanamo base?
. I would like to make it absolutely clear that we in the Council are certainly not applying double standards. Human rights violations are raised whenever they occur. The question of the compatibility of Guantánamo with the relevant provisions of international law and of humanitarian law in particular has been raised with the United States. I have also quoted what the President of the Council said when she voiced the hope that Guantánamo will soon be a thing of the past.
We as the Council of the European Union have also supported the efforts of the UN special rapporteur on torture, Mr Novak, to prevent arbitrary arrest and inhuman treatment. We certainly do bring this question up with US representatives, including and starting with the President, and with the Secretary of State. It is certainly not true that we are trying to ignore the matter.
Last week the US Supreme Court started a case against the military commissions, looking into the matter. Of course, they violate international fair trial standards, are not independent of the executive and evidence is withheld from the defence. They apparently admit to statements under torture, and there are no independent appeals.
Can the President-in-Office of the Council state categorically that it is opposed to these military tribunals? Again, please answer very specifically whether you are going to put pressure on the United States Government to shut down Guantánamo Bay. That is the answer we need.
. Firstly, we cannot and should not comment on the national judiciary system if there are legal remedies available nationally that take care of this question. You mentioned the Supreme Court. The Supreme Court and other courts in the United States have repeatedly dealt with the question of the legality of a number of things that have happened in connection with the camp. I believe that the legal system of the United States is quite well equipped to deal with this question.
I say categorically that we hope that the camp in Guantánamo will soon be a matter of the past.
Are there many, if any, Member States which would say in the Council that they oppose more stringent condemnation of the Guantánamo camp? Which Member States oppose taking more concrete action on the issue?
. In the discussions that took place at the Foreign Ministers’ dinner on the occasion of the European Council, nobody opposed anything. It was quite clear that this was everybody’s common position. Therefore, there is no question of anybody opposing anything because what I have said is clearly the position of all Member States.
As they are on the same subject, the following questions will be taken together:
Bearing in mind the European Court decision on compensation to airline passengers (10 January 2006), what action is the Council considering to ensure consumers actually get the protection and rights that this legislation intends?
Can the European Council state if it intends to bring forward any new measures to enhance the rights of passengers travelling on European airlines?
. Madam President, with regard to these questions, but in particular to Mr Evans’ question, the Council can confirm that it has noted the judgment of the Court of Justice of the European Communities of 10 January 2006 in the case of v . The Council welcomes the fact that the Court of Justice found that examination of the questions referred by the national court for a preliminary ruling revealed no factor of such a kind as to affect the validity of Articles 5, 6 and 7 of Regulation (EC) No 261/2004 of the European Parliament and of the Council establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights, and repealing Regulation (EEC) No 295/91.
May I also point out that Regulation (EC) No 261/2004 of the European Parliament and of the Council gives passengers certain rights if they are denied boarding or flights are cancelled or delayed. Article 16 of the Regulation (‘Infringements’) requires every Member State to designate a body to be responsible for the enforcement of the Regulation on its territory. Where appropriate, that body takes the necessary measures to ensure that the rights of passengers are respected.
It also stipulates that passengers may complain to any such designated body about an alleged infringement of the Regulation and, finally, Article 16, paragraph 3, provides that the sanctions laid down by the Member States for infringements of the Regulation must be effective, proportionate and dissuasive.
It is therefore primarily up to the Member States and the national bodies responsible for implementation to ensure that passengers actually enjoy the rights granted them by the Regulation when they make a complaint.
Furthermore, under Article 211 of the EC Treaty it is the Commission’s responsibility to ensure that the provisions of the Regulation are actually applied. The Council is monitoring the application of the Regulation attentively. In particular, it will be carefully examining the report on the operation and results of the Regulation, which, under Article 17, the Commission is required to submit by 1 January 2007.
In connection with Mr Ryan’s question in particular, the Council would point out that, together with the European Parliament, it issued the above Regulation on assistance to passengers in the event of denied boarding under the codecision procedure in 2004.
I would also like to mention that the Council, also under the codecision procedure with Parliament, will shortly be adopting a Regulation on the rights of passengers with disabilities and with restricted mobility.
It should finally be pointed out that the European Commission has the right of initiative to propose legislative acts to strengthen the rights of air passengers and that no new proposals have been presented. The Council does not therefore intend to adopt further legislative acts in this field in the near future.
. With enormous respect to the President-in-Office, I have to say that answer was very inadequate, because all he did was repeat the European Court of Justice ruling, of which I am fully aware.
We have had this, but still airlines are avoiding payment. I have a file full of casework on airlines which are not paying compensation that people are clearly entitled to. You said the Council is looking closely at this, but that does not help. As I asked in the question, what is the Council doing or what action is it considering to ensure that the decision is enforced and that consumers are helped and receive the rights to which they are clearly entitled, as proven by the ECJ ruling?
. – I should like to reiterate that that is a matter for the Member States. The Council can only point out during Council meetings that these provisions, which are indeed unambiguous and clear, are to be properly monitored and that Member States are to insist that they are observed. We cannot do more, and I am sorry, but we shall stick to this, as the legal situation is clear. The simple fact is that the Member State concerned bears responsibility in each specific case and should indeed exercise this responsibility.
– Madam President, Minister, ladies and gentlemen, being frequent flyers, we are all familiar with the situation at airports, with complaints sometimes only being channelled to the waste-paper basket, and consumers often facing the problem of how to assert themselves. Would it be possible to establish an arbitration service or ombudsman to deal with such complaints properly?
– If cases such as this start to occur more and more often, this would certainly be one possible way of solving this matter to the satisfaction of passengers, or consumers. I would point out to the honourable Member, however, that this, too, is a matter for the Member State concerned. I can only promise the honourable Member that I will have the Council discuss this and make it aware that this option exists for the eventuality that these complaints take on a dimension such as to necessitate action.
– Mr President-in-Office of the Council, like Mr Rübig, I wish to draw attention to something that happens to each of us nearly every day. A large European airport, in Frankfurt, hands out a leaflet on request that explains the Regulation of the Council and the European Parliament. A careful reading of this text, which comprises roughly 10 to 15 A4 pages in total, each three-quarters full, reveals that the passenger has no rights.
Is the Council ready and willing to join with Parliament to approach the Commission and make it aware that it is actually responsible for ensuring compliance with this legislation?
. – Compliance with passengers’ rights is very important to me, as is cooperation with Parliament, and so I shall answer the honourable Member’s question with a clear ‘yes’.
I am pleased that the previous speaker had information given to him. When my flight was cancelled by Air France on Sunday night at Gatwick airport, there were no instructions, no rights given to us at all. I understand that it is a question for Member States, but can you please use your good offices to try and ask the Member States to make sure that legislation is complied with. At the moment it is not. If passengers are not even given any information about compensation, what can they do?
. – I can only repeat to the honourable Member what I have already said in reply to the supplementary question, which is that it goes without saying that I am ready and willing to make my good offices – to use your words – available to make the Member States aware that these things are important and must be taken seriously. I shall discuss this matter within the Council.
As they deal with the same subject, the following questions will be taken together:
The political agreement reached by the Council Summit in December 2005 concerning the Financial Perspective for 2007-2013 reduced the Commission's original proposal for funding of the Trans-European Transport Networks from € 20 billion to € 7 billion.
Given the importance of the Trans-European Networks for the Lisbon strategy and the operation of the internal market, does the Council believe that it is possible, with the amount of € 7 billion, to implement the thirty priority projects scheduled for the near future? Does it share the view that this significant cut by two thirds of the original provision will hold back the transport sector more broadly defined, particularly since some of these projects are already encountering problems, and how does it intend to deal with this matter during the current six months? Does it intend to seek a solution in the revision and/or suspension of some of the priority programmes?
What is the Presidency's view of the development prospects and construction schedule for the European Magistrale high-speed railway line from Paris to Budapest via Strasbourg, including its principal branch-line from Munich through the Brenner Base Tunnel to Rome and also, in particular, as regards the German and Austrian stretches of the two lines?
Attaining the goals of the Lisbon Strategy will not be possible without efficient European transport networks. The 1994 Essen summit and subsequently Commission decisions 1692/96/EC(1) and 884/2004/EC(2) and the report of the high-level group chaired by Karel Van Miert laid down Community guidelines for the TEN-T and identified 30 priority projects.
It is a matter of great concern that the project Railway axis 23 Gdansk-Warsaw-Brno/Bratislava-Venice, which is of strategic importance for the social and economic development of central Europe, has been omitted from the Commission proposal appointing coordinators for 6 of the 30 trans-European network transport projects.
Will the Austrian Presidency give priority importance to this project linking countries on the Baltic with central Europe? What progress has been made in implementing this project? How will it be financed?
. – Madam President, I should like to give the following reply to the questions regarding the TEN, the trans-European networks.
As regards the requested funding, the Commission has made a start, following the agreement reached at the December European Council, on assessing the prospects for Community financial aid within the new framework. When this assessment has been completed, the Council will resume its discussions without delay, so that agreement can be reached as soon as possible on the definitive adoption of the proposal by the end of this year.
As regards the field of transport in general, it must be emphasised that Community financial aid in the field of the trans-European transport networks is intended for cofinancing projects that are often carried out within the framework of cooperation between national, public and also private authorities in the Member States. The Community financial aid has the potential to, as it were, leverage funding from public and private authorities at national level and promote coordination between various national measures, particularly with regard to cross-border sections. However, responsibility for implementing the projects remains with the Member States concerned – and also the participating actors, of course.
If the implementation of a project of common interest is considerably delayed, the Commission may, pursuant to Decision No 1692/96/EC of the European Parliament and of the Council on Community guidelines for the development of the trans-European transport network, consult the Member States concerned and adopt suitable measures, with due regard to the division of competences. As regards the re-examination of the list of priority projects set out in the Decision, the Commission may, by virtue of its right of initiative, present legislative proposals within the framework of the report on the implementation of the guidelines that it has to present every two years.
On the subject of the funding for the TEN budget heading in the Financial Perspective for 2007–2013, I should like to make the general point, as regards the funding of TEN projects from resources for the trans-European networks in this period, that I have already advocated – when I appeared on behalf of the Presidency in Parliament’s Committee on Transport and Tourism on 25 January – that the resources for the trans-European networks be increased still further in the Financial Perspective if possible. Accordingly, I have also made the decision-makers and negotiators aware of the importance and urgency involved and pointed out that it is not possible to disregard mobility and sustainability – for which the extension of the trans-European networks is an essential precondition – when announcing growth strategies and job creation at European level. I was pleased to note that a compromise was reached at yesterday’s trialogue. It is to be hoped that, by making use of all possible scope, we can now at least moderate the reduction of the TEN resources for the 2007–2013 period. As President of the Transport, Telecommunications and Energy Council, I myself have constantly pointed out the importance of realising the TEN priority projects and, as I have already mentioned, have also made the responsible parties to the negotiations aware of this and applied pressure where this was possible and helpful.
I am pleased that agreement has been reached, at least for the time being, and hope, as I say, that we are now able to tackle at least the most important projects as a result.
– Mr President, thank you very much for the information which you have given us, both today and in the Committee on Transport and Tourism of the European Parliament.
My question is clear: given the need for the development of the trans-European networks and for the completion of the single market for mobility and everything you spoke of, can these objectives be achieved with EUR 7 billion?
If the targets are so necessary and there is such a shortfall, what does the Council intend to propose so that we can bridge the gap, over and beyond the general plea for cooperation between the public and private sectors?
Similarly, of the increased sum of around EUR 500 million, what percentage corresponds to energy and what percentage corresponds to transport?
. – A total of EUR 7.3 billion has been allocated to transport. The honourable Member very rightly mentions that, in order to realise the priority trans-European networks, we also have to implement, rather than just think about, innovative funding models. I am thinking here of participation by private financiers and investors. There is no other way. In addition, there is no doubt that we shall have to establish priorities and, after a few years, shall be able to determine that the projects that are ready for construction the quickest are also likely to have the best chances of being realised. For this reason, it will be the overriding task of those with relevant responsibility in the Councils to ensure that those priority trans-European networks that have been identified as important to employment and economic development have the necessary, relevant approval and are thus ready for construction.
. – Mr President-in-Office of the Council, my question related specifically to the time frame for the European Magistrale from Paris to Vienna via Strasbourg and Munich and the branch line to Rome through the Brenner Base Tunnel. I should like to ask the President-in-Office about the overall project, but in particular the connections from Munich to Vienna and Rome.
. – In response to the question by Mr Posselt, I should like to say that the Council Presidency is of the opinion that the extension of the two railway axes – axis No 17: Paris – Strasbourg – Stuttgart – Vienna – Bratislava, and axis No 1: Berlin – Munich – Verona – Palermo – is vital to counteract congestion on the roads, particularly by heavy goods vehicles.
These are large-scale projects that aim to create a balance between the various modes of transport and to contribute towards a sustainable transport system in the EU. In addition, these cross-border projects improve economic integration in the internal market.
Since the honourable Member has specifically enquired about the timescales, I can say that the construction of the two axes is expected to be completed in 2015. However, the final decision on these large cross-border projects and their swift implementation naturally depends on the Financial Perspective for 2007–2013 and partly – as I have already mentioned – on the necessity of finding private funding.
Once there is agreement on the necessary budget, a long-term implementation plan is required for the completion of these ambitious projects. By way of conclusion, I should like to emphasise that it is my firm personal conviction, particularly as regards the North–South transit route of axis No 1: Berlin – Munich – Verona – Palermo, that the first sod will have been turned by the end of this year and we shall be able to begin. I myself turned the first sod for the heart of the project, the Brenner Base Tunnel, and, over the last three-and-a-half years, together with my fellow Minister Mr Lunardi, I have done my utmost to bring this project to where it is now. I believe that a concerted effort is appropriate and necessary in respect of these two important axes.
I did not receive a reply to my specific question concerning the Gdańsk-Vienna axis. This is a particularly important section, because in terms of links between the new Central European Member States and the old Member States of the Union, it is clearly a key part of the transport network. Two other links are at the planning stage. I refer to the Paris-Vienna route and the priority line, which will run from Antwerp to Helsinki via Warsaw. No provision has been made for the essential section I enquired about, however, hence my question to the Deputy Chancellor.
. – I shall gladly discuss oral question H-0237/06 by Mr Jałowiecki, too. As the honourable Member is no doubt aware, Parliament and the Council have adopted the Decision on Community guidelines for the development of the trans-European transport network. This assumes that the work on railway axis No 23 – the said Gdansk – Warsaw – Brno/Bratislava – Vienna axis – will be completed in the 2010–2015 period. The Council Presidency is of the opinion that this railway axis is of paramount importance, as it contributes towards the establishment of commercial enterprises along the axis and promotes a shift to alternative modes of long-distance transport, but is also intended to take account of the mobility requirements of those making regional journeys.
In July of last year – 2005, that is – six European coordinators were appointed to advance the realisation of five priority transport axes and the introduction of the European Rail Traffic Management System. Railway axis No 23 is not one of these initial priority projects, but at this stage the Presidency cannot anticipate a decision on which transport axes will be classified as priority projects in future and whether a second group of European coordinators will be used – my apologies for this.
The transport projects of railway axis No 23 form part of the National Reform Programmes (NRP) of the Czech Republic, Poland and Slovakia; preliminary economic studies have already been conducted, and the design studies and environmental impact assessments have begun. I should like to add that large-scale investment in the Vienna–Venice section, which was also mentioned in this question, is planned in Austria.
I would also reiterate that, as has been mentioned a number of times already today, a final decision on railway axis No 23 also depends on agreement on the Financial Perspective for 2007–2013, and on the mobilisation of private capital.
– Mr President-in-Office of the Council, the European Magistrale affects us all greatly, as it runs right through Strasbourg, the capital of Europe. Does the President-in-Office believe that the coordinator appointed will have the opportunity of reporting to the Transport, Telecommunications and Energy Council at regular intervals on the progress made with coordination?
. – Mr Rübig, I think that it is a good idea for the coordinator responsible, who must of course be well informed, to justify himself and be accountable to this House, too, to the responsible, interested MEPs. I shall be glad to take up and pass on this suggestion.
The Commission has proposed the nomination of six coordinators for six out of the thirty projects. In seems that in an Orwellian way, these are the more equal animals among the TEN-T projects. When is the Commission going to put forward the second phase for the next most privileged priority projects? When are you going to do it in the Council?
. – It is like I have already said. There is a total of thirty priority TEN projects, and these are ranked, with coordinators appointed for the most important six. Experience will show delays here and there, however, and then the ranking will have to be reviewed. That is why I have emphasised that the ranking system is good and important. The High-Level Group under Mr van Miert has done excellent work on this.
We shall have to show flexibility, however, as the routes are important not only for economic growth and employment, but also for the implementation of the principle stated in various white and green papers, namely that of shifting freight transport from the roads to the railways. We need to provide intact projects for this, too. I am convinced that we cannot fight too hard, together, to secure the relevant resources for this, including beyond the coming period. I have great confidence here in the innovative potential and approaches, mentioned earlier, of making use of private funds, too, so that projects can be implemented more quickly than would otherwise have been possible, not only in the interests of the economy and of job creation, but also, in particular, of the environment and the people living along many transit routes.
I am very much obliged to the Vice Chancellor for first raising the subject of the Financial Perspective. Indeed, we have tonight agreed to provide EUR 500 million more direct funding for the TEN projects and an additional EUR 500 million to obtain EIB loans. He has therefore ended up with EUR 7.3 billion.
My question to the Vice Chancellor relates to one of the projects vital to Europe and to Austria, the Brenner Base Tunnel. Can he tell us how he sees the progress that has been made on this TEN project, since this project is so vital to the EU?
. – Mr Karas, I shall be very happy to do so. The situation with the Brenner Base Tunnel, the heart of the Berlin–Palermo transit route, is as follows. The Commission has promised to cofinance the pilot tunnel to the tune of 50% – a large sum. The investment volume for this pilot tunnel amounts to approximately EUR 450 million. We are currently in phase 2, the preparatory stage, and, in the summer of this year, we shall start boring this pilot tunnel and do our utmost to implement phase 3 – the phase of constructing the Brenner Base Tunnel itself – in no more than two-and-a-half to three years, so as to guarantee its completion by 2015 at the latest, as envisaged by the international treaty between Italy and Austria. As I have always said, if we are ambitious in our pursuit of these objectives, it is quite possible to save a couple of years, so that, in the best-case scenario, the heart of this transit route – the Brenner Base Tunnel – could be completed in 2013.
I should also like to emphasise here, however, that, if the countries concerned are in agreement and the Commission gives them maximum support – as Vice-President Barrot, who has also been enquiring about the situation on site, has just done – there will be progress to match. I am also relying heavily on the Commission and the EU for the remaining cofinancing.
– Madam President, there was a question by me to which I was expecting an answer and I thought there would be enough time for us to reach it but, unfortunately, numerous honourable Members intervened on one specific question and mine could not be examined.
As you see, I have been waiting here for one and a half hours but, unfortunately, we are going for a written answer.
Mrs President, on a point of order, every single month I find myself left out of Question Time, even though I am in the first 12 or 13 questions. To take three questions together and only get through ten questions is really a reflection on this House. Something has to be done about this. I am sent here by people to ask questions. There are 700 of us. To get through that few questions is really quite an appalling reflection on the House and the system. I would ask that this be communicated to the Bureau because something needs to be done about it.
I am really sorry. I have noted what you have said, but the mere fact that other debates overrun means that we frequently have the problem of a reduction in the time for Question Time.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
– The next item is the statement by the Commission on World Health Day.
. Mr President, the global shortage of doctors, nurses and other health professionals has reached a crisis point in many parts of the world. Ageing populations in Europe, the United States and most wealthy countries, combined with increasingly sophisticated medical treatments that require specialised staff, mean that demand for health workers in the developed world is outstripping supply. Indeed, the demand for health workers is not only outstripping our internal capacity to produce doctors and nurses: it is placing a huge strain on the international market for health workers.
However, the shortage of health workers in rich nations does not even begin to approach the severe shortages being experienced in many parts of Africa, where the lack of health workers can often mean the difference between life and death. With less than one health worker per 1000 people in Africa, compared to over 10 health workers per 1000 people in Europe, it is hardly surprising that the shocking and unacceptable death toll of children and their mothers continues. More than one in five children die before their fifth birthday and more than one in a hundred mothers die as a result of complications of pregnancy in many African countries. Progress towards the Millennium Development Goals in Africa is unacceptably slow, with progress reversal in some countries as a consequence of HIV/Aids. The burden of caring for the sick falls on families and communities who have few resources to cope with this significant burden.
The World Health Report for 2006 focuses international attention on the health worker shortage, and is very much welcomed. It puts a spotlight on a crisis that has been evolving over many years, but that now represents probably the most significant barrier to progressing towards the health-related Millennium Development Goals – reducing maternal and child mortality and controlling communicable diseases such as HIV/Aids, TB and malaria. Without doctors, nurses, pharmacists and other health workers, it will be impossible to improve healthcare, or to meet our commitments to increase access to essential services.
The causes of this crisis are complex. There has been chronic under-investment in health services in developing countries for many years, including under-investment in training of health workers. Many countries in Africa are still trying to run their health services on a budget of less than EUR 10 per capita – that is much less than the minimum of EUR 30 recognised as necessary for providing essential services.
But the problem is not just lack of investment in Africa. Many countries in Europe and elsewhere have underinvested and inadequately planned for health worker training to meet the needs of ageing populations. The rich world can attract health workers from other countries; the consequences for poor countries is that they train health workers who leave the country, effectively providing a perverse subsidy to health services in developed countries, by shouldering the burden of training costs.
Training more health workers worldwide is only part of the solution. Many health workers who are trained do not want to work in the poorest and most remote areas where needs are greatest. There is a pattern of internal migration from rural to urban areas, and from the public to the private sector, and from poor countries to richer neighbouring countries and then to the richer, developed world. However, it is difficult to blame the individual, once you have seen the conditions under which they have to work. We need to better understand the motivations of health workers, and to create incentive systems that encourage them to work where there is the greatest need.
The ‘push’ factors of poor working conditions, low salaries – which are paid irregularly, lack of drugs and equipment and lack of career prospects all contribute to the migration of health workers. Indeed, it is surprising that, given these poor conditions, you still get a hard core of dedicated health workers in many African countries who continue to do a remarkable job in very difficult circumstances. It is important not to lose sight of the achievement and the increasable contribution of many health workers who continue to serve their people, despite the challenges of their jobs and working environment.
The ‘pull’ factors for migration – better salaries in rich countries, better working conditions and greater security, which are sometimes coupled with aggressive recruitment practices by private recruitment agencies – also play a significant role in increasing health worker mobility.
These issues have all been described in the communication from the Commission to Parliament on the EU strategy of action to address the crisis in human resources for health in developing countries. If we are to overcome the crisis, developing solutions must begin in the countries most affected and must support strengthening of their planning and financing of health worker training, support and finance, and improved terms of conditions of services. It is essential that country action be supported by regional and global action, sharing knowledge and best practice, sharing training resources and changing international recruitment policies to make them more ethical. It is important that we look closely at our own health worker training programmes and increase our own production capacity, to make us more self-sufficient.
The Commission has been leading and coordinating the development of a coherent European response. The communication on human resources for health has been debated and strong conclusions are due to be adopted by the Council. EU Member States have agreed a Statement of Commitment, which is being announced for World Health Day. That should demonstrate to the rest of the world that Europe takes this issue seriously and will support a significant response to the crisis.
. Mr President, I endorse every word that the Commissioner has said tonight as we commemorate this year’s World Health Day with the WHO’s chosen theme of the appalling shortage of health workers.
In Europe we have three doctors per 1000 people and, as she has said, we are still short of health professionals. In Africa they have under five doctors per 100 000 people. In Europe it is our fault and in Africa it is also too often our fault. And why is it our fault? Because the developed countries take 63 000 doctors and nurses a year from developing countries and return just 1300 to those countries. That is an unethical, immoral imbalance. In Europe we must do much more to recruit and retain health professionals through training, through pay, through working conditions, through research facilities and so on, but with developing countries we must do so much more and above all we must stop this recruitment rape of their skills.
Sub-Saharan Africa has some 750 000 health workers for 682 million people. Europe has 15 times higher a ratio. Sub-Saharan Africa is short of one million health workers. Ghana has only 1500 doctors for its population of 20 million. Two-thirds of the young doctors in that country leave the country within three years of graduation, and yet Africa bears 25% of the world’s health and disease burden, and has only 0.6% of the world’s health professionals.
In the United Kingdom, my country, two thirds of new doctors and 40% of new nurses come from abroad. That is something of which we must be ashamed and we must pledge ourselves to show our guilt by stopping the recruitment rape and by ensuring that we can sustain, with the people of Africa, the health services and the health professionals they so desperately need.
. Mr President, Commissioner, on this World Health Day, I am happy to contemplate the European contribution towards the achievement of the Millennium Objectives. No fewer than three out of these eight objectives are about health care, about the fight against diseases such as AIDS and malaria, about reducing child mortality and the mortality of mothers during pregnancy or childbirth. The world, particularly Africa, is still lagging behind in a spectacular fashion. Every year, worldwide, more than one million children die of malaria, six million children under the age of five die of a lack of food or qualitatively imbalanced nutrition, and two to three million children die of diseases which could have been prevented by vaccination. In 2005, one woman died every minute of complications during pregnancy and childbirth.
Time after time, the Commission and the Member Sates promise to grant high priority to health care in the developing countries. Despite all these fine promises, they fail to deliver and to incorporate them in the annual spending plan. Not even 5% of the EU’s budget for development cooperation is spent annually on basic health care, which is completely at odds with the promise and wish of this House to spend 20% of the EU’s aid budget on basic education and basic health care. Put your money where your mouth is.
Moreover, when we grant budgetary support, we must be much tougher with regard to the spending criteria. There should be no budgetary support for those countries that do not qualify on account of bad governance. Where budgetary support is given, it has to target specific sectors, in other words, explicitly home in on health care or education. It must also be clear beyond any doubt that the money is actually spent on health care, which causes it was spent on, and what the results are, whereby a specific percentage accounts for monitoring expenses by a civic watchdog group. We owe this to the European taxpayer and the people and parliaments of the receiving countries. Spending, should, in fact, not only be done via European programmes, but can often be done more effectively by joining forces with organisations such as the World Health Organisation, UNAIDS, UNFPA and via global initiatives such as Global Fund.
Europe should guarantee the funding of projects for sexual and reproductive health care which, on account of policy by the US President to block resources for these projects, are short of funds. This is in stark contrast to the 12 billion which the US is investing in an absurd campaign which promotes no sex before marriage and fidelity to the partner. The US Congress concluded today that this campaign causes confusion and hampers existing campaigns. Many women and girls have died as a result of this outrageous policy. We in Europe cannot, and indeed should not, put up with this. I hope that my fellow Members of the other parties in this House will not side with Bush, but rather with the millions of women and girls.
In addition to spending that should be increased, we should also approach health care in developing countries in a structural and integral manner. Access to a basic service such as health care is of the essence for the poorest of the poor, but this access is often inadequate due to a lack of expertise and infrastructure at source. That is why we should invest in logistics and social infrastructure, in the transfer of knowledge and training local staff, and also in basic education, with a view to imparting basic knowledge in the areas of hygiene, healthy drinking water and healthy food. Not until such time as a basic structure is in place can poverty-related illnesses and other unnecessary causes of mortality be eliminated in a truly structural manner.
In our resolution, we are right to focus on the shortage of health workers, often caused by brain drain, a phenomenon whereby highly trained doctors and nurses decide to work elsewhere in the world. We must prevent this brain drain by actively concluding agreements between sectors and countries, by promoting circular migration, whereby people return to their home countries following a short spell abroad, by training and transferring knowledge and by creating better working conditions.
Finally, in many countries, corruption and bad governance prevent a large share of the money that is spent on health care from ending up with the poorest of the poor. Studies have shown that in a country such as Chad, only 1% of government funds that are spent on health care actually arrive at their destination.
This brings me to my own report on corruption and development cooperation which will be discussed during tomorrow’s plenary. Good governance and the fight against corruption are of the essence if we want to achieve the Millennium Objectives. Both donor and receiving countries should make an all-out effort to bring this about in the next few years.
In this plenum, I cannot emphasise enough the importance of the Millennium Objectives, particularly in respect of health care and education. It is now really vital to double the budget that is spent on these. By doing this, you are doubling the chance of developing the poorest of the poor of this world, helping them escape poverty and become healthy. Make poverty history!
. Mr President, I welcome the Commissioner’s summary of the complex aspects of this problem. World Health Day is a good moment for taking stock. We have the Millennium Development Goals and many statements of good intent by governments and parliaments around the world, but unfortunately there is still a huge gap between the rhetoric and the reality on the ground. In too many places people are still dying simply because of the absence of basic medical facilities that could have saved their lives at very little cost. I will mention just one place: the equatorial region of the Democratic Republic of Congo, where the population is suffering a catastrophic death rate, not because of famine or even because of ongoing violence and insecurity, as is the case in the east of Congo, but simply because medical facilities are non-existent in that beautiful but inaccessible forest area.
We need to take a hard look at Commission spending on health and ask why such a low percentage of the EDF budget is earmarked for the health sector, as Mr van den Berg has just pointed out. That is despite the fact that Parliament has asked for one fifth of overall development funds to go to basic healthcare and basic education.
I want to turn to the issue of health workers. It is not just a question of inadequate funding: it is an area where European Member States are actively undermining the health services of developing countries by poaching their trained medical staff. Member States may have signed up to commitments not to actively recruit health workers from the poorest nations, but in practice they are finding ways round those promises. For example, the UK has the National Health Service code on recruitment of health workers, but it only applies to workers recruited by the NHS directly. The Code does not apply to nurses recruited by private agencies. Often the agency jobs are lower-skilled jobs, so those nurses do not even have the advantage of gaining specialist skills while they are in Europe. The result is devastating. In Swaziland there are about 3000 nurses and Swaziland is training about 100 per year. However, up to 80 nurses per year are leaving for the UK alone. That is on top of the huge number of Swazi nurses who are dying of Aids: 300 died of Aids in 2003-2004.
Member States must close the loopholes in their codes on health worker recruitment and put in place effective health workforce planning so that they are no longer tempted to poach trained personnel from the very countries where better healthcare is so desperately needed.
. – Mr President, Commissioner, ladies and gentlemen, if one has the opportunity to analyse the often transitory nature or the effectiveness of these world days devoted to some great cause or other, the conclusion is that it is an opportunity for us, on the one hand, to shed some light on a dramatic situation and on the shortage of healthcare personnel in the South, an issue to which we normally pay scant attention, and on the other hand table some proposals to implement in the short, medium or long term. Hence the need to incorporate these health objectives into the framework of the multiannual financial programming, which would make it possible to increase the predictability of EU funds, which is so lacking at present, and to give more practical support to national strategies for increasing the number of healthcare personnel.
One must not forget, however, that this problem that we are discussing today is not just another stroke of bad luck due to pure chance. This shortage of healthcare personnel is in fact the result of so-called ‘structural adjustment' programmes which have been brutally pursued by the international financial institutions and which have led to the collapse of public healthcare and education services in a good many countries. There is therefore ‘a fair bit’ of hypocrisy in stating in 2006 a determination to increase healthcare personnel over the next few years, while macroeconomic financial policies pursued elsewhere have had a detrimental effect on those same human resources for over ten years. Nevertheless we welcome this awareness, however late it was in arriving, of the pressing need to invest in human resources, without which no development policy, however virtuous, can be implemented.
This is why, as far as we are concerned, the EU’s action in this area should be focused on three areas. Firstly, as has already been mentioned, the amount earmarked for health issues within the framework of official development aid, which currently stands at around 5%. This is woefully inadequate, and the prospects are not all that encouraging; at least 20% is needed, not least to cover salary costs for training and for all manner of issues already mentioned. Secondly, putting an end to the budgetary restriction measures imposed by the international financial institutions. In cases such as these, the EU needs to bring its influence to bear, especially as regards the salary ceiling and civil service recruitment. Lastly, a code of ethics which would help to remedy the scandal of the two-tier recruitment, in the North, in terms of status and salary. Such recruitment, which happens in a fair number of our countries, must be combated, and the country of origin principle must be scrapped.
To conclude, we trust that these generous statements of intent will actually be followed up, thanks to the very firm commitment of the EU institutions and of Parliament in particular, and thanks to the campaign started by the NGOs and European civil society.
. – Access to healthcare is recognised as a fundamental human right. Yet large sections of the population are still not guaranteed this access.
The UN’s Millennium Development Goals include reducing by two thirds the mortality rate among children under five, reducing by three quarters the maternal mortality rate, halting and beginning to reverse the spread of AIDS and halting and beginning to reverse the incidence of malaria and other major diseases. The time has come to prevent the deaths of many millions of children and women due to a lack of primary healthcare, mother and child health, sexual and reproductive health, water and sanitation infrastructure, and education, including education in the field of health.
For this to happen, there needs to be greater solidarity between the most developed countries. We therefore feel it is vitally important to provide active support for training doctors in developing countries and access to medical training for students from rural and remote regions. In this regard, I wish to highlight the remarkable example of Cuba in training, free of charge, thousands of doctors and other healthcare personnel to work in Africa and Latin America.
It is similarly crucial to deliver access to high-quality, free, public healthcare services for all throughout the EU, which is not the case as things stand, due to the macroeconomic approach of the Stability and Growth Pact. In some countries there have been serious backward steps, as is the case in Portugal at the moment, and this is exacerbating poverty and social exclusion.
We have therefore tabled a number of amendments to the joint resolution, which will hopefully be adopted. On this World Health Day, what is needed, Commissioner, is for this debate to be followed up by action.
. Mr President, in the EU we have an expanding need for well-trained committed doctors, nurses, therapists and technicians. Population-ageing, increases in the incidence of disease and increases in the treatments for them mean a greater demand for workers in the health sector. But we should not just consider our need for healthcare, but the needs of those who deliver it. Their first need is to be safe. We must do everything to protect them from diseases and accidents, especially needle-stick and exposure injuries. It is almost a tradition to overwork doctors and nurses, but tired, stressed staff are far more prone to dangers. Vaccines have a part to play in protecting healthcare workers, but we must, in mandating immunisations for our healthcare workers, acknowledge and compensate those who have suffered debilitating adverse reactions.
In Ireland we have seriously restricted, and still restrict, the number of young Irish people who train for medicine, nursing, pharmacology and the therapies. When we – as we inevitably do – experience shortfalls in services, we solve the problem by hiring people from other countries. We can now afford to do this and these excellent professionals are a boost to our health service. Our hospitals and our health services are staffed by health workers from India, the Philippines, South Africa and many other countries. I have been told by some of them that they see working in an EU country as a great opportunity, but I wonder if we ever give a thought to those left behind, especially to the sick.
Healthcare migration is certainly to our benefit, but as lives are saved in developed countries, they are lost in less developed countries. A Zambian Government official described to me the difficulty Zambia has in retaining doctors. Its government sends promising students to the EU to train, but once the training is complete they either do not return or when they do they find that their highly technical training relates very poorly to work in settings with little equipment and few drugs. They leave in frustration. We must address this problem urgently.
This brings me to my last point. I would like to ask what competence Members think we have to condemn another sovereign nation because its country refuses to fund projects it disagrees with. I am referring to the US-Mexico City policy of requiring that NGOs agree, as a condition of receiving US funds, that they should neither perform nor promote abortion as a method of family planning in other nations. In condemning the way the US is spending its foreign aid, Amendment 5 presumes a mandate that this House and this Union simply do not have.
Every year on 7 April, we commemorate World Health Day. This year, it will be devoted to health workers, who will form the focus of the commemorations for the next decade. Even though the world’s problems include a shortage of medical staff in developing countries, as well as malaria and HIV, we in the EU are also facing major problems in the healthcare sector, particularly in the new part of the European Union.
Following accession to the EU, the ten new Member States have been experiencing a ‘brain drain’ in the form of a massive migration of doctors and nurses to Western Europe. As a result, there is a shortage of doctors in the new Member States. We have chiefly lost young multilingual people, who have decided to work in the western part of the European Union, attracted there by better conditions. The chances of them coming back are extremely slim.
Sadly, as we observe World Health Day, a major strike was announced in one of the largest hospitals in Slovakia, and more hospitals are joining in one by one. The motivation for this strike arises from the intolerable working conditions which our doctors and nurses have to endure. A doctor in Slovakia is paid anywhere between EUR 350 to EUR 500 a month, while a nurse brings home EUR 250 to 300 EUR. Under these circumstances, it comes as something of a surprise that our highly qualified personnel are willing to remain in their home country at all. They receive EUR 2 per hour for night shift work, which is truly shameful. We must therefore see to it that these people get adequate pay.
Mr President, I would like to welcome those who have taken this initiative, and there are many involved in the decision-making chain, and it therefore seems to me to be exceptional.
I would like to talk about two issues in particular; firstly, the problem of training in the place of origin. I believe that one of Europe’s problems is that we have not drawn up any strategy on the policy of aid relating to health, and in particular training. On the one hand, I believe that we in Europe have been implementing a very self-centred policy of in the majority of universities and nursing schools, in order to guarantee employment for our students, without taking account of the fact that the prospects and needs of Europe were going to exceed our capacity to provide care; that is why doctors and nurses from other countries are needed.
This is clearly leading to the drain that is being talked about so often today. At the same time, however, I believe that, in the development aid strategy, universities should be created alongside hospitals. The investment policy must not be restricted to roads, but must also consider hospitals and human resources training. Furthermore, there must be a specific programme which offers results.
Furthermore, there is one issue that is of great concern to me, because I have seen it first-hand: the difficulties in the distribution of medicines and the corruption that exists in their distribution. We are aware of the difficulties faced by hospitals on the ground, in Cameroon and in other countries, in carrying their work and accessing medicines, and that frequently the people distributing medicines for combating AIDS, which are being sent free of charge, are adding additional costs to them.
Within this context, I believe that, in its programmes, Europe must allocate more money to training, but at the same time control the distribution of aid much more effectively and prevent that corruption, which is a permanent obstacle, thereby putting to an end to the frustration of the people treating the sick.
Mr President, it is an interesting statistic that there are more nurses from Malawi living in Manchester, in the United Kingdom, than there are living in Malawi; and there are more doctors from Ethiopia living in Chicago than there are in Ethiopia. There is an estimated global shortage of 820 000 doctors, nurses and other health workers. Obviously human resources are a central part of all human healthcare systems, but the reality is that the recruitment of health professionals and the scourge of HIV/Aids are continuing to prolong the crisis already afflicting very fragile healthcare systems in developing countries.
Many leave developing countries – as you said, Commissioner – because in developing countries they earn low wages, have poor working conditions, little prospect of advancement and a lack of training. In addition they have the pressure of dealing with high numbers of patients with HIV/Aids and other very difficult diseases.
This brain drain is the major obstacle to providing quality care in Africa. Countries are losing the most qualified and experienced nurses. Last year Kenya lost 3000 graduate nurses to other countries, mostly to the United States and the United Kingdom. There is a net flow of skills away from Africa, where individuals make decisions to go where they can earn and where they can take their careers forward. Many women that I have met across the United Kingdom working in elderly care centres, etc., are doing so because they want to earn money in order to send money back to care for their children in the countries where they come from. A consequence is that that the losing nations do not have that skill space that they need to educate their young people and develop their own economies. We in the European Union have to look at ways to compensate those countries that are being so drained of the skills that they need.
I welcome the Commission’s urgent attention to the crisis. We hope that we will see strategies – and that is the next step – that can deal with the root causes of the problem we are talking about this evening. That problem is that in spite of the terrible burden of disease there, Africa only has 0.6% of the world’s registered healthcare workers. How can that be acceptable when the healthcare and disease pressures are so enormous there?
I am concerned by Commissioner Frattini’s recent proposal to promote the recruitment of highly educated immigrants, including the creation of a ‘green card’ for researchers, engineers and doctors. Parliament must call for an active end to the recruitment of health workers. It rightly calls for the European Union to press for a global code of conduct on ethical recruitment. Commissioner, would you subscribe to the view that this is something that the Commission should do in order to try to deal with this crisis, which is what this evening’s debate is all about?
The other side of the coin is that in Europe we have an ageing population and we have declining birth rates. We are therefore trying to suck in the health workers from other countries in order to deal with our own problems. Raising wages to levels comparable with the industrialised world is very difficult for developing countries, but funding must be targeted at the health system and efforts must be made to decentralise healthcare and to support regional development.
I also believe – and no-one else has mentioned this, but it is in the resolution – that tele-medicine is a very important way of dealing with this issue. I was recently in Mauritania and saw how, in a very small hospital in a desert area of that country, health workers were making contact with French doctors in order to have some consultation on diagnoses for patients. That is something we could also look at investing in, in a more serious way than we do currently.
With regard to nurse practitioners, nurses should be given more status in developing countries than they now have. That is very important, as it is to look at what countries such as Uganda are doing, which is to decentralise the health service and take it out of the main cities, into the rural areas.
If we are actually going to deliver on the Millennium Development Goals we have a huge task. In relation to health, it is a major task and we need to make a contribution. In relation to the financial perspectives we are now discussing, we really do not have the options to deliver on the debates and on the commitments that you have discussed this evening.
Mr President, good health is invaluable and it is thus not surprising that in the developed world we invest so much in healthcare and we expect to receive the best treatment whenever the need arises. But to have an effective healthcare system in operation, we need healthcare workers, people who are well trained, committed, and who are devoted to the care of their fellow human beings. The healthcare workers are the backbone of our health systems and to them we owe more than words can express.
However, the case with the developing world regarding health is, unfortunately, completely and shamefully different. There, good health is mostly the exception rather than the rule. Allow me to give you some figures in order to illustrate the point. One index figure that can be used to assess health provision in a country is, as has already been mentioned, the infant mortality rate. That is a measure of how many infants die per 1000 live births. The infant mortality rate in a country like Sweden, Germany or France – in fact most EU States – is around five deaths per 1000 live births. The corresponding figure in countries like Mozambique, Sierra Leone and Liberia is about 140 deaths per 1000 live births, and in Angola it is about 200 deaths per 1000 live births. In other words, the chance of an infant dying in Angola is about 4000% more than it is in an EU country. A premature or ill baby in Angola has a next to nil chance of surviving.
In many Third World countries basic healthcare is almost totally lacking and the few brave health workers who find themselves in those countries have to battle against all the odds to save life and limb. They have to cope with lack of infrastructure, lack of equipment, lack of medicines and a lack of understanding of hygiene by the population. Very often they are persecuted, arrested, tortured or murdered when caught up in local wars or social uprisings. In these areas, to be a health worker should be regarded as being a hero. These people deserve not just our admiration and respect but our active support, and we must do our utmost to provide them with all the help they need. We owe it to them and we owe it to our conscience.
– Mr President, Commissioner, ladies and gentlemen, the motto of World Health Day is ‘Working together for health’; yet, unfortunately, not much of this cooperation remains. Cooperation primarily means ‘brain drain’. We have heard dramatic, affecting figures today; figures that should make us feel ashamed, as they make it clear that Europe is faced with a crisis in the health sector that it is not tackling at the roots – here in Europe – but is trying to solve by means of the brain drain from these countries.
The main health issue in Europe is the fight against lifestyle-related diseases, which are attributable to nutritional and environmental factors; whereas the situation in developing countries is that people are dying of diseases that are actually curable, for example in childbirth – women are developing fistulas as a result of giving birth – or that, as has just been reiterated, there is quite simply a lack of paediatric vaccines and the most essential measures are not being taken.
At the same time, we know that demographic developments will only intensify the problem. As a result of our ageing society, there is a lack of people going into the caring professions. That is why I also believe that the EU needs to show foresight in taking action at long last to counter this dramatic development.
The financial resources have already been mentioned. We have spoken a good deal about African countries today, but I have the impression that, particularly in development policy, resources are being poured into other countries. We have heard today that the Commission does not have a strategy – the example of the green card has just been given again. The Commissioner has presented us with fine words today, but her colleagues in other fields of competence often do the opposite or pursue policies that support this very development instead of tackling it and contributing towards a solution.
The Commission has also been silent on the subject of the disputes over patents for AIDS drugs in Africa. The EU should have been vocal in condemning pharmaceutical giants who look on as people die an agonising death as a result of patents.
I hope that the Commissioner’s words are followed by action. What we need is not fine words because World Health Day is approaching, but a strategy, a real solution to the problem. I hope that we have made a start here this evening and that this has been a new departure. After all, we were all in agreement on the objective: that what we need is real action to tackle the problem.
– Mr President, Commissioner, ‘Working together for health’ is a lovely motto for World Health Day, as long as it is also taken seriously by all those making speeches, producing press releases or conveying messages on the occasion of 7 April. In this respect, I should like to endorse the previous speaker’s words.
This is all the more applicable when it comes to health workers, to whom World Health Day 2007 is devoted. In my view, therefore, Parliament also needs to address the problem that ‘Working together for health’ and the improvement of working conditions for health workers in the EU are not really being taken seriously. The reverse is true.
I should like to make just four remarks, therefore. The first is that the debate on the Working Time Directive and on health-care reforms has worsened, and is continuing to worsen, the working conditions for health workers. I should like to remind the House of the dispute on the recognition of on-call duty as working time that is still ongoing, and of the strike by German hospital staff that has been going on for weeks and is paralysing many hospitals in Germany and thus also seriously impairing care for the people. The access of millions of people to health services is being restricted or complicated, and is by no means being improved or safeguarded.
My second remark is that, despite the enlargement of the EU and the growing health problems, the health and consumer protection appropriations in the budget adopted by the European Council in December 2005 have been cut in comparison with the present period.
My third remark is that, even though the Spring Summit of the Heads of State or Government on the Lisbon Strategy is being held just a few days before the annual World Health Day, health issues play only a secondary role there. What is at issue is greater competitiveness, greater strain and stress for the individual; which, of course, are known to be detrimental to the health of the majority of the population.
I should like to take the liberty of making a fourth remark at this juncture. The day before yesterday, the Commission opened the public consultation on the creation of a European defence equipment market. This makes clear the real political importance of today’s debate on World Health Day. Arms are a direct route to the destruction of health. In this context, however, I should also like to draw attention to the growing importance of military aspects in development policy, whose principal purpose is actually supposed to be the improvement of public health in poor countries.
From my point of view, there is enough cause – and also material – here for a discussion aiming at improving the health of people living in the EU and boosting the EU’s contribution to improving global health.
In this connection, I should also like to make an explicit plea for a study of the alternative world health report, which pleads, in particular, for the extension, qualitative improvement and democratisation of the public-health field. It describes health workers as the lifeblood of health care. The matter of primary importance is not cost, capital or dubious productivity, therefore, but the qualified, responsible commitment of health workers, because their personalities, their professional and social competence, and also their opinions and suggestions should count.
For this reason, I propose a public consultation of health workers, asking them the following questions. In your opinion, what is the most common cause of illness, or particularly detrimental to public health? What is the thing that most hinders you from making maximum use of your know-how for the benefit of public health? In your opinion, what needs to be changed about the political framework to enable you to work better and improve public health? From your perspective, what should the EU do to boost its contribution to global health, to overcoming HIV/AIDS and epidemics, and to combating the effects on health of hunger, shortages of drinking water and environmental degradation?
Mr President, the slogan for this year’s World Health Day is ‘Working Together for Health’. As we are all aware, health is a multifaceted issue. I could refer to the medical and social dimensions involved, but its political dimension is particularly significant. Health is therefore not simply an issue for individual human beings. The health of each and every one of its citizens should be a top priority for every state.
It is unacceptable to reduce financial resources, thus depriving millions of people of essential medical care and worsening the situation of the poorest and most vulnerable social groups. In particular, it is also unacceptable to deprive those who cannot stand up for themselves of the care they need, or to drastically cut such care. I have in mind unborn children, the elderly and the seriously ill.
Simply launching one appeal after another and celebrating World Health Days is not enough. Health workers need to be properly trained. For these individuals, devotion to the health sector is both a service and a calling. Without them, it is impossible to guarantee effective health care, and now I am not referring exclusively to the poorer countries. Against the background of contemporary globalisation and rampant liberalism, it is especially important to bring ethical and moral principles to bear on medicine and heath care, thus enabling each individual to be treated with dignity and respect, and his or her health to be promoted.
Essentially, the underlying problem afflicting contemporary health care is a world vision governed by a materialistic approach to life. This means that financial, business and economic interests have free rein, to the detriment of the life and health of human beings. The huge economic divide between the new Member States and the older ones, where salaries are exponentially higher and working conditions are outstanding, has resulted in the emigration of well-qualified medical workers. In Poland at least the conditions for professional training and development are quite favourable, but likely remuneration is unattractive, hence the brain drain.
I am concerned about the nature of a potential proposal on the introduction of an ethical recruitment code. I wonder what kind of criteria would be laid down in such a code so as to make it easier or harder for workers to emigrate. I very much hope any such criteria would not be content-related, so that poor countries do not lose even more outstanding specialists.
Mr President, as has been brought to our attention today, European health services are in a most unsatisfactory state, but things are far worse in Africa. One of the key issues to be dealt with concerning Africa is ensuring that AIDS victims benefit from generic medicines. The latter are certainly much cheaper, but they are still too expensive for Africans.
Mr Bowis raised another important issue relating to Africa, namely encouraging individuals trained in Europe to return to their home countries where they are sorely needed. What needs to be done in Europe is to increase the mobility of both patients and medical services. In Poland, for example, it is hard for nurses to find a job paying more than EUR 250 a month, whilst in Belgium hospital wards are being closed due to a shortage of nurses.
In addition to mobility, it is important to harmonise recognition of medical and paramedical qualifications. In general, Europe lacks a common health strategy and policy.
Finally, I would like to mention the issue of additional investment in research programmes, for instance those working on cancer. It is shameful that such programmes have to be funded by events on television. The money ought to be coming instead from national budgets or perhaps European programmes. We proved capable of mobilising ourselves to respond to the sudden threat of avian influenza, but we do not seem able to overcome deadly diseases that have been with us for a very long time.
– Mr President, Commissioner, the right to health is a universal value. Extraordinary progress has been made over the past 50 years. At the same time, however, costs have not stopped rising, yet we have a great deal of trouble admitting that prevention costs much less than cure. We are experiencing an actual health crisis due to a lack of foresight and in particular due to a purely accounts-based approach to health policy.
The right to health is a universal value, as I said. It is not only Europe that is affected; the entire world is, too, with developing countries the hardest hit. The consequence of the well-documented shortage in the training of medical staff – doctors, nurses, and so forth – in the EU is that Member States turn to doctors from developing countries, thereby exacerbating the shortage in those countries.
I should like to make three main points. Firstly, it is necessary to train health workers in developing countries and to channel every effort into ensuring that they stay. For this to happen, there needs to be better planning of medical systems in Europe and the United States.
Secondly, over several decades there have been some terrible pandemics in the world. Developing countries are the most vulnerable because they have neither the resources for information and awareness raising, nor sufficient medicines to stem diseases such as AIDS, malaria and tuberculosis. This is purely down to a lack of personnel.
Thirdly, I would have liked our resolution to be more precise on certain key points, for example the availability of medicines. Here too, in my view, the lack of personnel is crucial in that no one is there to act as a focal point. I therefore welcome the measures taken by some European businesses, which, in a show of solidarity with the people of these countries, distribute essential medicines or vaccines. Given that we are aware of the difficulty of carrying out such distribution in countries where there is a shortage of infrastructure and qualified personnel and where there is sometimes a complete lack of political will, the inescapable conclusion is that the EU must do all it can to support these measures and in fact must go further. Sadly, the Commission’s proposals are woefully inadequate, and things are not about to improve on the back of the famous agreement on the financial perspective. Who is bearing the brunt of this? The most serious aspect of this is that the main victims of our shortcomings are vulnerable people, including women and children.
– Mr President, the day after tomorrow, 7 April, is World Health Day, which this year is devoted to health workers. This is a good opportunity to call for fair, good working conditions for these workers and draw attention to the existing shortage of such workers.
When we talk of fair, good working conditions, we are not just talking about developing countries, of course, although we focus special attention on these, but also about Europe, and the forthcoming discussion on the Working Time Directive, in particular – which has already been mentioned today – will reveal how seriously Europe and this Parliament take fair working conditions for people in this field and the importance accorded to high-quality public and health services.
The shortage of health workers is a global phenomenon, and has numerous causes: the Commission points this out and so does the resolution that we shall be adopting tomorrow. It has also been discussed in great detail how developing countries, in particular – African countries being the worst example – suffer as a result of the brain drain: of rich countries’ recruitment measures.
In my opinion, an important point as regards the shortage of health workers is being obscured. Many countries are saving on public spending, and consequently important posts are lacking in the health and social services sector, too – either lying vacant or not being created in the first place. Many preach the virtues of the slimline, almost anorexic state, but they do not mention its impact on the functioning of the health system.
I hope that Amendment 6 will be adopted by a majority tomorrow, so that we have a comprehensive analysis of the shortage of health workers in the various countries of this earth. Health services in developing countries have also suffered as a result of the drastic budget cuts in the social sector arising from macroeconomic reforms such as structural adjustment programmes. The international financial institutions need to reconsider policies such as continuously putting emphasis on the privatisation of public-sector activities in developing countries.
Amendment 7 reveals another key reason for the shortage of health workers and for inadequate health spending by developing countries, African countries in particular. I certainly do not wish to play down the reasons such as corruption or the lack of political will that have been given, but it is also true that these countries’ external debts significantly reduce their scope for adequate spending in the social sector and on health.
Three of the eight Millennium Development Goals relate to health: reducing child mortality, improving maternal health and tackling HIV/AIDS. The international community, including the EU, must ensure that sufficient financial resources are available for tackling HIV/AIDS. We know that only some of the financial commitments entered into at the Cairo International Conference on Population and Development have in fact been honoured. We also know that the proportions of the HIV/AIDS pandemic are far greater than was assumed at that time.
It is important to provide sufficient resources for promoting reproductive health, which is also the reason for my appeal for majority support from the House for Amendment 5. In addition, Mrs Hall has already pointed out how this HIV/AIDS pandemic is neutralising the investments of many African countries.
Mr President, World Health Day reminds us that access to health is the single most desirable goal that all humans wish to reach. Yet the range of challenges to global health today is wide and the prospects of achieving the international goals are daunting. Annually four million children die before they are one month old. Another four million children die from diarrhoea or pneumonia. Malaria is responsible for at least another million child deaths, and in total more than ten million children die every year as a result of conditions for which we have effective interventions.
These problems are outrageous in the context of global wealth in the 21st century. Yet there are new challenges to health associated with the accelerated globalisation of the markets, such as SARS and avian flu. In many countries HIV/Aids has already begun to destroy the modest progress made since the 1980s and is today threatening the survival of entire societies.
The world’s response, while impressive relative to other areas, is far from that which is required. But not all is bleak. The world has also witnessed unprecedented progress in science and knowledge and today we know how to address the great majority of the world’s disease burden. Many of the solutions are cheap and low-tech. Even greater, therefore, is the responsibility upon us, the imperative to focus on how these interventions can be delivered to those who need them. Health is at the very heart of the Millennium Development Goals and it must be recognised by all that health is central to development and to the fight to reduce poverty, as well as an important measure of human wellbeing.
The clear message coming out of 2005 and the Millennium Development Goals is that of health systems. We will only start to make real progress when we finally get serious about health systems. Without the basic systemic capacities in place in all countries, it will not be possible to do what politically has already been agreed upon: to scale up disease prevention and controlled programmes for reducing child and maternal mortality and roll back HIV/Aids, TB and malaria.
Central to each and every health system are the people working in it and for it; having the right workers with the right skills in the right place doing the right things is fundamental to being able to address the full range of health challenges in a country. However, these elements also include health stewardship – the range of functions carried out by governments as they seek to achieve health objectives, sustainable health financing, efficient and effective health service delivery and the application of health knowledge, technology and infrastructure. While the lack of health workers is of particular urgency, the overall task is to improve all these aspects simultaneously.
According to a saying – also used in my country – ‘money can buy everything except good health'. At the same time, we know fully well that, unfortunately, health is often a matter of money. This is certainly true of public health.
This is the problem we are facing, when the World Health Day this year draws our attention to the shortage of health workers throughout the world. According to WHO, the shortage is caused by the fact that the training, remuneration, working conditions and management systems of health workers have been underfinanced for several decades. Moreover, due to demographic changes, there will probably be an increasing demand for doctors in Europe.
The absolute lack of money is only one part of the problem faced by public health. The other is the lack of appreciation for health workers in society and the lack of prestige of the profession. The number of those training to be doctors and nurses is constantly decreasing, because their average remuneration and social perception are not proportional with the difficulties and importance of their vocation. Therefore, appreciation for public health must be restored as soon as possible. The migration of health workers is already a considerable problem. A part of the shortage of doctors in England is supplemented with doctors from Hungary, where the shortage is supplemented by doctors and nurses arriving from Romania; Romania is trying to replace them with doctors and nurses from the Republic of Moldova. And the long list could be continued. It is obvious that the concerns are more serious in developing countries, but there is much to be done in Europe, too.
Another aspect of the concerns experienced in the area of remuneration is the widespread gratuity system in certain Member States. This is both legally and morally unacceptable, it is humiliating both for patients and doctors, and it also creates further inequalities in the public healthcare system. Therefore this should be eliminated as soon as possible.
Overall, we must provide more money and create more appreciation and clearer conditions to ensure that our public health standards throughout Europe do not deteriorate in the coming years, but on the contrary, they improve. I hope that the World Health Day will draw our attention even more to this important area, and will bring the solution closer.
– Mr President, I shall focus on three points, because a great deal has been said with which I agree.
The first point is that we need to concentrate our attention today, as we debate World Health Day, on prevention. Prevention and investing large amounts in prevention is very important, because it allows the incidence of disease to be limited and, by extension, the cost of treatment and hospital care to be reduced, with obvious beneficial results both for citizens and for the public purse. Improving the health of the population without doubt boosts progress, fortifies citizens by safeguarding a longer, better and more productive life and is the precondition to economic prosperity.
Second point: I should like us to focus our attention on those who have given us innovative treatments, innovative medication, inoculations and, in general, the knowledge to combat diseases and those who work with the sick – doctors, nurses and all health workers – and we must apply ourselves in this sector, to see where the gaps are, so that we can have adequacy in this sector. Of course, we will also need to use new knowledge and technologies, such as telemedicine, which is important if we are to offer a modern service.
Finally, the third point is the inequalities which exist today in the sector of the supply of health services. Even within the European Union there are inequalities and, of course, there are inequalities on the planet at the moment; we have deaths, we have a high incidence of disease and I think that the European Union should apply itself to this issue and invest money in this sector, because no one can be happy in the middle of unhappiness.
With these three points, and agreeing with everything said by my honourable friends, I too should like to pay homage to the people who work with the sick and offer these excellent services.
– Mr President, Commissioner, ladies and gentlemen, this year, World Health Day is devoted to health workers. There are 35 million health workers worldwide, approximately 4 million of whom are in Germany, and well in excess of 12 million in the EU. These figures alone show that the South of our planet has far from satisfactory provision. There is a clear divide between the developed and the developing world as regards people’s chances of receiving health-care services. In the short term, it would be entirely appropriate to provide twice or several times as many resources as emergency assistance. What is indispensable, however, is an increase in human resources – in both Europe and the developing world.
Given the short time available, I should like to discuss just the conditions in Europe. The previous speakers have already commented on the developing world, and they have my full support.
I should like to select four European issues. Firstly, the ageing of our society brings with it new challenges, new illnesses, new treatment procedures and a growing need for nursing and care that we are already losing the ability to fully cover.
Secondly, an improvement in the skills and quality of the health professions in Europe is needed if we are to meet the excellence criteria we set ourselves. A dramatic increase in the training figures in all fields of the health service is needed if we are to meet these demands.
Thirdly, we need to enhance our cooperation within the Union. Although health policy plays a subordinate role, positive intervention is called for on our part. Health policy must not be reduced to monetary aspects – even if these words are sure to make the ears of my colleagues in Berlin burn.
Fourthly, we need to preserve the health of health workers by means of reasonable working hours and workloads and reduce cases of exhaustion. In this connection, I would appeal to the Commission to adopt Parliament’s position on the Working Time Directive.
Mr President, the theme of World Health Day, which takes place the day after tomorrow, is employees in the healthcare sector. This year’s subject is very pertinent, since we are facing the threat of a worldwide pandemic. The problems associated with availability of healthcare staff and working conditions affect both the developing and the industrialised countries.
Focusing attention on the status of healthcare staff is the right way to get to grips with the causes of health problems and to try and prevent them. Investing in preventive work is always the best option as far as both people and the economy are concerned. It makes sense to invest resources in everyday structures that support people’s health, and not just in corrective work.
We need the political will to recognise the needs of healthcare staff and address them. Educated doctors and nurses save human lives. Unless their professional skills are appreciated and given support, the United Nations Millennium Development Goals, for example, will not be achieved. That appreciation must also be reflected in pay and working conditions.
The skills of healthcare personnel staff are being especially put to the test with new threats to health such as bird flu. Healthcare professionals must in all circumstances be sure that their working conditions are not needlessly exposed to infection. A possible global pandemic would also mean that staff would be confronted with difficult ethical questions. Even though it may be a basic premise that everyone is vaccinated and receives the drugs they need, there may come a situation where, for example, part of a vaccination batch is missing. Questions of healthcare prioritisation call for fundamental ethical debate as a basis on which to work.
With the threat of pandemics, the developing countries are in a particularly difficult situation, as malaria and HIV are already causing untold havoc. I strongly agree with the calls in the resolution to improve the focus for development cooperation so that it is used for human and social development.
On the occasion of the World Health Day, please allow me to call your attention to another significant day, the International Roma Day, celebrated on 8 April. I would like to talk about the Roma.
The Roma population is young: they have a high birth rate and a high mortality rate. The life expectancy of the European Roma is ten years shorter than that of the majority populations. The number of Roma patients is several times higher than the average number of majority population patients: the number of TB patients is ten times higher, the number of patients with tumorous diseases is four times higher, iron deficiency and blood system disorders are ten times higher, the number of cerebrovascular disorders is six times higher, the number of patients suffering from essential hypertension is four times higher, and the number of patients with heart disease is fifteen times higher today in Europe. Unfortunately, although these data have been taken from a Hungarian report, they reflect the general picture across Europe.
One of the many reasons for the life expectancy of Roma being ten years shorter than that of the non-Roma is the discrimination experienced in the public health system. And this is where I need to mention the issue that many of you have already brought up today: the training provided for health workers. Are they sufficiently trained to treat their patients without any discrimination? (Unfortunately, we cannot talk much today about Roma patients and doctors. I would have gladly joined in this topic, too, but unfortunately I cannot do it.)
We celebrate the International Roma Day on 8 April all over the world, and in connection with this we accepted a resolution in the European Parliament last year, in which we called attention to the worrying health situation of the Roma. In the year that has passed, neither the European Commission nor the Member State governments have taken any corrective measures in the public health sector, or in order to eliminate the unemployment affecting the Roma or their exclusion from the economic, housing and education sector. We are asking the European Commission to release a Green Paper as soon as possible on the intolerable situation of the Roma, in order to eliminate their exclusion from public health, and to ensure that the extremely poor quality healthcare services provided to them are brought up to European standards.
Mr President, this is perhaps one of the most important debates we have had in this House. I am sorry that because of the late hour there are not more people here to listen to the appalling statistics of deaths of young children, of mothers – needless deaths from illnesses that we could cure so easily. I want to thank the Commission and my colleagues for highlighting the terrible ills that face us in the world and for trying to raise awareness of the appalling vista that lies ahead.
I come from Ireland, a country from which not so long ago we were exporting nurses because there were no jobs for them. Today, sadly, we are now importing people into the health-care sector in large numbers because we have such a shortage of skills. We are not thinking about the countries we are robbing of their people, because our motives are selfish: we need to look after our own. Yet, even when we take in people from outside, we see in our accident and emergency departments, on a daily basis, people who in many respects are in Third World conditions, lying on trolleys in unacceptable conditions. So the problems are first-hand and they are all-pervasive.
I was in Malawi last year. I witnessed what one of my colleagues has already spoken about: the lack of nurses – who are now in Manchester – and the appalling effects this is having in that country. It is hard to know what the answers are, but perhaps we should look at the job of the health-care workers and value what they do more than we do at the moment – in terms also of respecting and rewarding them.
It was asked how we can compensate the developing world for having taken their best. There is a huge moral question about how we reject the rest, but take the best. We must not do nothing. We are moving on to a debate on avian influenza and market support measures. Heaven help us if we have a human pandemic and see how stretched our health-care services will be worldwide.
I should like to read out what the World Health Organization wants us to do on Friday, the day we are talking about: ‘raise awareness of this chronic problem’ – the crisis concerning health-care workers – ‘and to build support to ensure that health workers will be working where they are needed, when they are needed, with the right skills to provide the highest attainable level of health for people everywhere’. I hope we achieve this.
. Mr President, I am very impressed by the passionate contributions on this very important issue.
The process that the Commission is leading to develop an EU response to the human resources crisis demonstrates the strength of greater European coordination. The collective commitment of Member States and of the Commission is likely to have a much greater impact than the Commission or Member States working alone.
The response to the human resources crisis reflects the principle set out in . It is the Member States’ commitment to increase the overall levels of development assistance, moving towards the target of 0.7% of GNI as ODA, that will provide the increasing budget for accelerated progress. But it is the coordinated efforts of the European Community that will ensure that the increased resources are more efficiently spent, providing coordinated, coherent backing for country-led and developed plans.
We believe that better coordinated and more coherent implementation of our common European policy, reflecting the commitments made in the Paris Declaration on Aid Effectiveness, provides the best means for a drastic increase in human and social development spending. That needs to be prioritised by the Member States and reflected in our common policy.
That is why the Commission has proposed a package of concrete measures on aid effectiveness. The package will allow the European Union to deliver more, faster and better aid.
At the Paris aid effectiveness meeting, the European Union made a commitment to increase the proportion of aid it provides as budget support. That commitment includes the potential to increase funding for both general and sector budget support, complemented, if necessary, by project-type funding. Delegations making programming decisions for the 10th EDF therefore have a choice of aid instruments with which to respond to nationally defined priorities. There is considerable scope for the national decision-making and country programming processes to focus increased effort on the health or social sectors through sector budget support, if that is prioritised at country level.
I should just like to answer some of the more specific questions that have been raised.
On the question of a code of conduct, I can confirm that the Commission is willing to consider how to develop and implement a European code of conduct for the ethical recruitment of health workers. On the question of tailored medicine, which was raised by two Members, we are currently supporting a study on the potential of trying to make better use of the available efforts as part of our partnership with the African Union.
Corruption is indeed a problem for development and particularly damaging for the delivery of key social services, such as health. As you know, we agreed on the need to address that problem through a whole range of measures. Tomorrow we will have plenty of time to have a more in-depth discussion, when we discuss Mr van den Berg’s excellent report on the issue.
Several Members have mentioned the question of the proportion of development funds that is allocated to human and social development. Most Commission financing is allocated through country programming. Currently, over 20% of the Commission’s development budget is allocated to social infrastructure. In addition, general budget support financing includes linkage to progress measured against health indicators and is therefore a mechanism for supporting and reinforcing country-level prioritisation of the Millennium Development Goals.
The Commission will be increasing the proportion of development assistance given as budget support and will seek to increase the link between budget support and progress towards the Millennium Development Goals. The decision on the proportion of financing allocated by countries to human and social development is ultimately a question for national governments. The Commission will continue in its policy dialogue with governments to emphasise the importance of human and social development for economic growth and for poverty reduction.
– To wind up the debate, I have received six motions for resolutions, pursuant to Rule 103(2)(1).
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
– The next item is the proposal for a Council regulation amending regulations (EEC) No 2771/75 and (EEC) No 2777/75, as regards the application of exceptional market support measures (avian sector) (COM(2006)0153 – C6-0111/2006 – 2006/0055(CNS)).
. Mr President, in recent weeks and months we have been accustomed to frequent press coverage of new outbreaks of avian influenza. The latest outbreak was confirmed today in a turkey farm in Saxony. We have been able to follow the disease’s development on maps as we have seen it spreading from one country to another. We are all affected either directly or indirectly.
We – and in particular the poultry sector – are faced with a real crisis situation, which requires a swift response. That is why we are here tonight. I would therefore, first of all, like to thank the European Parliament for having accepted the Commission’s request for urgent procedure. I am especially grateful to the Chairman of the Committee on Agriculture and Rural Development, Joseph Daul, as well as to the rest of the committee for their rapid contribution and opinion on the Commission proposal. That is a clear testimony that when there is a need for us to act fast, we can do so.
The many cases of avian influenza in the European Union have not left us unaffected. Even though mainly wild birds have been the victims of avian flu, it has already had a strong negative impact on European consumption of poultry in many Member States. The impact on prices has varied from country to country, but in general prices have been under pressure and have in some cases fallen significantly. As a result, the poultry meat market faces an exceptionally serious situation and many in the poultry sector are in severe difficulties.
We have already acted. Since the beginning of the crisis last autumn, the Commission has made use of export refunds in order to support the market. But the effects of those measures have been limited, not least as we have been faced with import restrictions on our exports into many third countries. It is clear that we cannot handle the poultry meat crisis effectively on the basis of export refunds alone.
Member States have also announced or taken initiatives with regard to the possibility of using state aid. There is a broad range of support possibilities via state aid, such as rescue and restructuring aid for farmers running into difficulties. Those rules are designed to give quick, effective support to those in the sector who are really in need. We will, in the light of the crisis, examine any proposal as quickly as possible, taking into account both the need for rapid help and the need to avoid distortion of competition. However, we also need to consider alternative measures at EU level. And therefore we have found ourselves hampered by the existing legislation. Our current CMO provides for measures that would allow special market support in cases where veterinary restrictions have been imposed.
The current scope of our CMO, however, does not allow the Commission to act in response to a crisis that is sparked by a lack of consumer confidence. And that is exactly the situation we are in today. Therefore the existing legal framework has to be changed in order to provide the legal basis for new market support measures for the sector. We are therefore proposing to extend the existing exceptional market support as laid down in Article 14 of the CMO in order to include support measures in cases where serious market disturbances are caused by consumer reaction to public health or animal health risks. Our proposal also entails a sharing of the financial burden between Member States and the Community budget and would only be introduced upon a request from the Member States.
We are now taking a first step. We are filling the legal gap. Once our proposal is finally adopted, Member States will have to submit their proposals for practical steps that will fit their specific situation. We believe that will allow the best possible flexibility, and therefore the most efficient response to the current crisis and to future similar situations, if they were to arise.
There is no time to waste. Thanks to the European Parliament’s constructive stance and the rapid procedure it has chosen via which to consider this proposal, we should now be able to ensure a final adoption in the Council in the coming weeks. This will be an important step towards delivering those measures that our poultry sector is so desperately asking for.
. Mr President, tonight we are talking about exceptional market measures for a very successful industry in the EU. We have some five billion chickens in the EU. It is an industry that is not subsidised by the common agricultural policy. We are, as the Commissioner said, facing a reduction in consumer confidence with regard to chicken meat. In some Member States we have seen that consumption drop up to 70%. There is no doubt that we need to promote how safe chicken meat is, especially when properly cooked. In the EU we have put together very good measures to help stamp out the disease when it comes into Europe. At the end of the day, we really need to reduce production and sort out the demand for chicken meat.
One of the benefits of the poultry industry is that the time from when you start to incubate an egg to the time the chicken is ready to eat can be as little as nine weeks. Therefore it is possible to take production out. I do not believe that export refunds are the answer to this crisis. The problem is that if you put a lot of extra chicken meat on to the world market – which is already saturated – and if you are not careful about using public funds to subsidise it, you may find that meat comes back to the European market. I believe the way forward is to reduce the supply and then try to increase demand to get the industry back on its feet.
It is not only the poultry sector that suffers but also the cereal sector, because five billion chickens eat an awful lot of wheat. At the end of the day I agree with you, Commissioner, that 50% co-financing between Member States and the Commission must be the way forward. I believe that will be the way forward for a lot of agriculture in the future.
– Mr President, I should like to start by emphasising that the way in which the Commission dealt with bird 'flu was methodical, controlled and efficient.
Unfortunately, however, the lack of information for consumers, the communications policy and the role of the media and the lack of direct national measures, especially control measures, have helped consumers to lose their confidence which, in numerous cases, will probably take a long time to recover.
The repercussions to date in Europe are a 35% reduction in sales of poultry and eggs, with significant differences from one Member State to another. In Greece, consumption has dropped by 65% over the last ten months and stocks of 20 000 tonnes have accumulated, while in France, the biggest poultry producer, there are stocks of 25 000 tonnes.
The intervention measures by the Commission and the national governments must be immediate and the market crisis must be addressed with the most effective economic and social measures for poultry farms and incubators. The results of the bird crisis, as my honourable friend Mr Parish said, are also important for the cereal sector. That is why, in addition to amending Article 14 of the regulations on the operating regime of the poultry and egg market, we propose:
- firstly, 50% financing of emergency measures linked directly to sanitary and veterinary measures;
- secondly, 100% financing from Community resources in cases in which the fall in consumption is due to the blow to consumer confidence;
- thirdly, promoting market measures, such as granting aid for warehouses, for a period required to stabilise the market and
- finally, aid for the withdrawal of stocks and compensation for the destruction of eggs and poultry.
These measures will balance out market supply and demand.
I would highlight in particular the Commission's point that permissible state aid also needed and needs to be given, at national level, to domestic poultry farmers and to poultry farms as small and medium-sized enterprises. Community and national aid must be given at once. It is already overdue, with the result that many undertakings face closure. There will be many social problems in Greece, because they employ 15 000 people.
Mr President, Commissioner, if I may make a joke, if governments and the Commission delay in taking effective measures and interventions, bird 'flu will turn into worker 'flu.
. – In a number of countries, production has been significantly affected, and in some cases has already stopped altogether; thousands of tonnes of poultry has been stored in refrigerators, which is expensive and there is no market for its consumption.
Poultry producers are therefore enduring difficult times. There are countries in which poultry and egg production have suffered enormously, even though there have not been any cases of avian influenza. It is therefore essential that support be provided for producers and that Community financing for compensating market measures be set at 100%, as was the case for swine fever and BSE, given the seriousness of the socio-economic situation in a number of countries and the difficulty of guaranteeing cofinancing.
We have also proposed funding for the removal of poultry while the market is inactive, in order to offset the costs of refrigeration. A long-term information campaign must also be launched throughout the EU in order to regain consumer confidence. It strikes me that this could also be a funding proposal for the Union itself.
. Mr President, I am somewhat bemused by the European Union’s approach to the bird flu scare. The EU has, it seems to me, made a mountain out of a molehill. There is no evidence whatever to suggest that bird flu has mutated and can be passed between human beings. In fact there is very little evidence that it can even be caught from birds unless there is considerable direct contact with the remains of dead birds.
Despite that, in Britain there have been lurid headlines about 320 000 possible deaths and bodies being disposed of in mass graves. This very day, a full-scale bird flu outbreak rehearsal, involving several hundred people, has started in the county of Norfolk, with the dramatic title of ‘Operation Hawthorn’. The theatrical way in which the matter is being handled is creating an atmosphere of hysteria, and the EU has played its part in that by holding well-publicised, international summits to discuss the bird flu crisis. It now wants to set aside EUR 5 million over the next five years for exceptional market support measures to deal with the alleged crisis. There is even what appears to be an open-ended commitment for more funds in 2011.
It seems to me that the EU and some national governments are guilty of creating a massive public scare that has severely damaged the poultry industry, with little or no justification. Forgive me for being cynical, but it also appears to be a handy way for the EU to promote itself as a caring organisation.
Whatever we are actually dealing with here is a virulent outbreak of public hysteria, generated by a highly contagious burst of over-the-top publicity from the national governments and the European Union. In short, everyone needs to stop flapping around like headless chickens and start examining this matter with a degree of objectivity.
If we are going to allocate those large sums of money, they should be used for the production of educational literature that can be disseminated to the public. That material should let the public know that there is actually no risk from properly cooked poultry and that it is perfectly safe to buy it in supermarkets and to eat it in restaurants.
Let us stop making a crisis out of a drama.
. Mr President, from the medical point of view we seem to be winning the war against avian influenza, because very few outbreaks of the disease have occurred and only isolated cases involving human beings have been reported. Where the media are concerned, however, the issue has been dealt with in a most unsatisfactory manner. No reliable and objective information on the threat of an epidemic was made available, nor was information provided on how to protect oneself in the case of an epidemic. The mass media made headline news out of every dead swan found.
Avian influenza is being presented as a further horseman of the Apocalypse. The information reaching the man in the street is anecdotal, disorganised and often inappropriate. Action by the veterinary services tends to run counter to common sense. Slaughtering entire flocks of domestic birds seems to be done for show, just for the sake of being seen to be doing something. It hardly makes sense, when millions of wild birds can spread the disease unhindered. In addition, there have been many cases of thoughtless cruelty. We have all seen on our television screens live birds rammed head downwards into sacks that were then handled as if they were sacks of potatoes. Furthermore, unfounded information was put about according to which avian influenza could also be transmitted to humans by cats. This led to a number of instances of negative treatment of the latter.
In view of this situation, it is hardly surprising that the market in poultry is in the grip of panic and threatened by disaster. It is therefore entirely appropriate to act in support of the market. This move deserves our full support, and I have in mind also the amendments aimed at increasing the degree of support. In particular, I would like to draw attention to the amendment tabled by the Union for Europe of the Nations Group aimed at increasing the level of support in the new Member States where farmers and breeders are in a particularly difficult situation, as they are only in receipt of partial direct payments.
The best way to support the poultry sector is to provide reliable information and calm the market down. It is best for this to be done by the European Commission, because the latter probably inspires greater confidence than national authorities in crisis situations of this nature. The Commission should disseminate clear information on how the disease spreads. In particular, it should state categorically that consumption of poultry meat does not represent a health risk. The media should also be asked to exercise restraint and avoid creating panic.
There are lessons to be learnt from this crisis. Should similar situations arise in the future, reliable information must be made available to the citizens at a much earlier stage.
– Mr President, to try and save time, I shall be very quick this evening. I should simply like to thank the Commission for acting so quickly last week on the Council’s proposal. Parliament demonstrated that it was also effective and, if all the institutions put their minds to it, it is clear that we can make the right decisions in eight days to respond to natural disasters, and come to the aid of the victims.
Furthermore, I agree with my fellow members of the Committee on Agriculture and Rural Development, and we have already spoken a great deal about avian influenza. We have for once acted quickly, and it cannot be said that it is because of Europe that the breeders will have to wait to receive compensation.
Mr President, I was gazing at Mr Daul, who has spoken very well and in a short space of time; I wish I could do the same thing.
In any event, Commissioner, I also wished to congratulate the Commission on its rapid reaction to the problems being suffered by the poultry and egg market. It is also the case that we have reacted with the urgency asked of us so that these two Regulations could be amended and the Commission would be provided with the legal basis to act.
As you have pointed out, however, Mrs Fischer Boel, this crisis is not currently being caused by the outbreak of an epidemic, which has not appeared in the majority of Member States, and for the time being there are no restrictions on the movement of poultry within the Union, but rather, as you pointed out quite rightly, it is due to a loss of consumer confidence and the resulting fall in consumption.
In this regard, Commissioner, we are in a complex situation that has only just begun, but which is very similar to the two market crises suffered by beef following the outbreak of BSE. And on both occasions, Commissioner, market support measures were taken at Community level and funded at 100%. My group has therefore presented two amendments to the Commission’s proposal in this regard.
We accept the 50% co-funding of health measures, but we would ask that measures to support the market in view of the crisis caused by a loss of consumer confidence be of a Community nature and therefore be 100% funded from the European budget.
Commissioner, as I have said, we believe that this co-funding mechanism — contributions from Member States for measures that have always been of an exclusively Community nature — would set a serious precedent within the CAP and could jeopardise the principle of the single market.
Mr President, the European Union has a wealth of experience in overcoming crisis situations. It has applied exceptional measures to support the market on a number of occasions in the past, notably in connection with mad cow disease and foot and mouth disease. It has now fallen to us to face up to avian influenza.
The importance of poultry as part of the food sector must not be underestimated. It is essential to introduce exceptional measures. All that remains to be decided is the scope of the aid and the size of the funds. Practice has varied to date. The Community has covered a varying percentage of the losses incurred by Member States, usually between 50% to 100%.
The regulation before us today also provides for significant support to the poultry sector. Unofficial discussions indicate that the proposal for the Community to refund 50% of the costs borne by the Member States is strongly supported. Unfortunately, however, equal does not mean fair, especially as the old Member States are in receipt of 100% of direct payments for farming whereas the new Member States are receiving barely 30%. That is why I believe a principle should be adopted whereby Member States receiving 100% of farm payments receive a 50% refund of the costs incurred, and countries not in receipt of full payments that are funding farming from their own budgets should receive at least 75%.
We need to be consistent. Either we just talk about a Europe of solidarity or we get down to creating it. If we are to create a Europe of solidarity, it must manifest itself in social and economic terms. As a rule, people show what they are made of in difficult, dramatic and catastrophic situations. It is often said that a person’s worth is best assessed in terms of the extent to which he or she is prepared to share with others. It therefore follows that the Union of nations and states will be judged according to the extent to which it guarantees fair distribution of cost and income and also in terms of the degree of solidarity and justice it demonstrates.
Mr President, we have been hearing about avian influenza amongst wild birds on an almost daily basis recently. This is indeed a disease that mainly affects wild animals, but can it be restricted exclusively to wild birds? There is no clear answer to this question, but we do know that the disease occurs amongst farmed poultry.
The poultry sector has very specific characteristics. Within the European Union, it operates on market principles, and consequently there are only limited opportunities for supporting it. A way of providing aid for the poultry sector in crisis situations must therefore be found. This aid should be awarded in such a way that it does not infringe market principles and is only implemented in exceptional situations, when the market is in crisis.
A broader approach is called for, encompassing consideration of the special characteristics of farming and the need for intervention in certain agricultural markets in specific situations when intervention and outside aid are patently necessary. I believe this is a good learning opportunity for us. We need to find a way of providing special support instruments within the common agricultural policy, in order to help this sector.
– Mr President, I should also like to welcome the measures proposed this evening, which will hopefully be carried in tomorrow’s vote. Action had to be taken on account of the fact that, in some countries, this crisis is affecting a great many farmers, not to mention the sector itself and all those working therein.
I should also like to say a few words about the manner in which the measures are to be taken, specifically those concerning market management. In this regard, as has already been mentioned by my group just now, I hope, as regards cofinancing, we will be giving priority to 100% European funding.
Furthermore, it strikes me that the time has come for Europe to reflect on the manner in which we apply the precautionary principle when it comes to all health problems, or any other problems that may affect our individual countries and the continent as a whole. I believe in fact that unless Europe applies the precautionary principle, there is a major risk that, due to a succession of problems, and the fact that not all States have all the information or deal with information in the most appropriate fashion, as has been the case in recent months, there will be crises affecting entire sectors, both industrial and agricultural. We then ask farming and the WTO, in this case the poultry sector, to come along and compensate for the impact that is not down to the structures or to the farming sector, but, rather, to panic, as has rightly been mentioned, with specific examples, this evening.
I therefore believe that we need a Europe-wide policy to address crisis situations and ensure that measures are taken at European level and are applicable across the board. This particular crisis is an example that should set a precedent for the future. It should lead us to reflect on both agriculture, and, more importantly, on other sectors such as public health, with the aim of henceforth applying the precautionary principle at European level.
Mr President, it is good that we are doing something to assist the poultry industry. Unfortunately we have had other experiences of loss of consumer confidence in other food products.
In Ireland we have had no cases or reports of wild birds or others with avian flu, but we have suffered a fall in consumption of up to 20%. Europe has been accused of making a mountain out of a molehill but the truth is that we are in a very difficult position.
I sympathise with the Commission. How do we keep avian flu highlighted so that we do not have a human pandemic and so that we spot the problem in wild birds, while at the same time trying to avoid scaring consumers? It is an extremely difficult balance. I believe that Members of this House can play a role in communicating effectively and without panic what is happening throughout the European Union and why we are taking action. There is a huge gap in consumer knowledge.
The trouble is that we have large quantities of poultry meat in storage. Export refunds may not be the answer because markets are closing down to us. We need to manage the stocks. While they are there, they are a huge problem. I feel that removing hatch eggs is part of the solution, but I would worry that you could go too far.
Let us hope that this crisis is just for the short term, rather than the long term, and that we rebuild confidence and consumption. I believe that is what we are all trying to do. However, the poultry sector throughout the European Union is pleased that the EU is responding. Part of that response has to be accurate, clear, panic-free information to consumers.
Mr President, I was delighted to endorse the Commission initiative on exceptional support measures for the poultry and egg sector, and I am sure many other Members felt likewise. Swift and decisive action is needed.
Even though Europe had been preparing for the advent of avian influenza for some time, we did not manage to stop panic spreading. Initially, only wild birds were affected, and when the first cases of infection amongst farmed birds were confirmed, the demand for poultry went into free fall. In some countries it went down by as much as 70%. Sales and exports were reduced, and certain countries imposed import restrictions, banning the import of Community poultry. This widespread panic is being fuelled by the media, which often fail to provide reliable information. Instead of informing and reassuring the public, they simply aggravate the situation.
Avian influenza itself does not represent a serious danger to breeders. The main problem is the media and the panic arising as a result of the lack of cohesive information on the subject from the European Union.
I welcome the fact that the Commission has proposed exceptional market support measures for the avian sector to deal with the loss of consumer confidence in this sector. Nonetheless, the proposal to cofinance 50% of the costs may have a negative impact on competition within the European Union and amount to a step towards renationalisation of the common agricultural policy. We should also remember that diseases know no borders, which means that a highly virulent strain of avian influenza can easily spread across them and become a problem for the Community as a whole, not just for an individual country.
One hundred per cent support should be guaranteed in such circumstances. That is the only way to win this battle. Partial financing will achieve nothing. Decisive action at European level is called for. The House will recall that 100% finance was made available in the case of BSE. Why is the Commission not proposing similar terms in the case of avian influenza?
It is worth adding that the Commission proposal under discussion is simply a set of temporary measures that can only be in place for a limited period. They do not guarantee the stability of the markets in exceptional situations in the long term. A new cohesive insurance system is therefore needed, as has been repeatedly stated in the House.
Mr President, Commissioner, thank you for being here tonight and in particular I would like to express my great satisfaction with the speed with which the Commission has dealt with this issue, which I believe to be important for everybody, for consumers and producers, in the European Union.
I am delighted that account has been taken of the fall in prices and also the fall in consumption that we are seeing in the European Union. I am delighted, because consumers are losing confidence in the face of the possibility of being infected with a disease that we all know cannot be caught in this way. Nevertheless, loss of confidence can lead them to stop consuming products such as eggs or chicken, and that would be very bad news, of course.
I believe that we must distinguish between veterinary measures and market measures. You are proposing a market measure which, for the first time, you are deciding should be co-funded. Well, in this regard I cannot congratulate you: I believe 50% to be insufficient.
In 1997, in the case of BSE, you will remember that 100% was paid. The same happened in the case of foot-and-mouth disease. This is therefore the first example of co-funding of market measures which, as my fellow Member has said, could lead to imbalances in the market, distortions of competition, a concealed renationalisation of the common agricultural policy, and this could lead to very bad results for everybody, including those who are sceptical about the common agricultural policy, because renationalisation would lead to much more of the protectionism which they believe is already too much. I believe that those who are sceptical about the current common agricultural policy should consider this.
I therefore believe that it should not be co-funded and we have presented an amendment which I hope this House will support tomorrow.
It will depend on the governments whether or not this subsidy is requested. If it is 50%, in many cases certain governments would take a long time to do so.
It seems to me that the fundamental problem is that there is no money, either to finance emergency measures or to fund the common agricultural policy, because, essentially what we have is a terrible agreement, and in the future it will be very much worse, in view of the approaching financial perspective.
There is not enough money? Then the governments, in the Council, must provide it.
– Mr President, Commissioner, ladies and gentlemen, the loss of revenue incurred by operators in the poultry sector, due to the loss of public confidence, could reach 50% to 60%.
Against this backdrop, the Commission has proposed changes to the regulations as regards the application of exceptional market support measures. Such measures are expected by operators who have suffered as a result of an emotional reaction on the part of consumers, and I commend the Commission on acting swiftly. Yet to seek to increase the volume of exports to address the current shortfall in internal consumption runs counter to the principle of food sovereignty.
In this regard, is it reasonable to advocate, as some Member States have done, the destruction of healthy poultry stocks in order to regulate supply? Such a move would only benefit the large companies that have relocated to Brazil. This is the signal they need to restock the European market. What is needed is to activate a safeguard clause to block imports of industrial poultry from outside Europe, especially as it appears that the more industrialised the sector, the more intense the avian influenza virus; in Asia, Laos, where there are no industrial holdings, has been spared, in contrast with neighbouring countries such as Vietnam and Thailand.
I wish to emphasise that the necessary precautionary measures that we are rightly taking in our countries will have a greater effect on traditional farms, which are more concerned with producing high-quality poultry, than on industrial farms, which benefit from additional support. An example of this is the segregation measures, which are restrictive for small free-range poultry holdings.
Lastly, mindful of previous crises that have seriously affected the agricultural world, such as bovine spongiform encephalopathy in 1997 and dioxin in 1999 – not forgetting that these problems were entirely different from avian influenza – would it not be opportune to set up a special commission, this time pre-emptively, tasked with detecting the causes of crises, in order to prevent them rather than trying to cure them?
Mr President, I should like to endorse what Mr Daul, the chairman of our Committee on Agriculture and Rural Development, had to say, and warmly congratulate the Commissioner on the speed with which she has come up not only with an action plan, but also with unorthodox proposals to tackle the problem that is currently afflicting the poultry industry. She has understood very well that Europe must pull out all the stops in order to face up to this crisis. Indeed, the spreading of bird flu by migratory birds and the threat of the virus for people show that society has every reason to bring this disease to a standstill and ensure that the poultry sector does not go under.
It is, in fact, too crazy for words that, despite the threat to public health and the uncertain spread via birds living in the wild, vaccination against bird flu to protect man and animal is still a taboo subject. The much-heard argument that vaccination leads to sales problems has almost turned into a self-fulfilling prophecy, because as long as Europe, as a prosperous market community, hides behind this argument, worldwide vaccination will itself continue to be treated like an contagious disease.
Turning to the proposal itself, I would like to say that so far, market measures have always been taken, and funded, by the European Commission, with good reason, because in that way, the common market was strengthened and distortion of competition prevented. The Commission now proposes to cofinance up to a level of 50%. I have to say, also on behalf of my party, the CDA, that the Commission in this matter, given its limited financial scope, has probably gone for the best option by plumping for cofinancing. Nevertheless, I should like to call on the Commission to make firm pledges so as to avoid distortion of competition among Member States. The CDA would also like to see this regulation help the countries that use vaccinations and experience market losses as a result cushion the consequences, and the Group of the European People’s Party (Christian Democrats) and European Democrats has tabled an amendment to that effect, to which, I hope, this House will give its unanimous backing.
Mr President, I too should like to congratulate the Commissioner on her stamina. All evening, she has been listening to a persistent misunderstanding under which the Members of this House labour. The European Union is not an insurance company. Where entrepreneurs run risks, they should take out insurance, and that they can do. When France was plagued by FMD, the French Government provided a soft, low-interest loan and the cattle farming industry subsequently paid for the damage it had suffered by means of a disaster fund they had set up themselves, and that is how things should be done.
The European Union cannot be held responsible for all damage suffered by a sector, in whatever industry. If a sound insurance system in poultry farming is lacking, we will have no choice but to take action. That is the European Union’s only option. What action, though, can it take? It cannot push up export subsidies, because that would be a scandal. It would be unacceptable to pass on our problem to the developing world. It would also distort the world market and is at odds with negotiations and agreements within the WTO.
What can be done is to encourage Member States, in the event of an outbreak of a crisis, to grant poultry farmers soft loans of the kind I have referred to. Looking at the measure that the Commission is advocating, I can, to some degree, see where they are coming from, but I think that we must first call for a sound insurance system to be in place for the poultry farmers themselves, because then entrepreneurs will be shouldering their own responsibility, and that is something in which they can take real pride.
The Commission acted correctly, wisely and in good time. We have an excellent Commissioner. While you are Commissioner, European agriculture is in good hands.
Poultry consumption has fallen by thirty percent in the European Union, but in Hungary it has only fallen by fifteen percent, because the government has taken firm steps to gain the trust of consumers. I fully agree with the proposal of the Commission. The Commission has accepted an excellent plan for market measures.
I believe that marketing and regaining the trust of consumers, referred to by several Members of this House, including Mr Daul, Chairman of the Committee on Agriculture and Rural Development, are at least as important. Therefore, I fully support the report, and I agree that we must help European poultry farmers. I also agree with the issue of cofinancing, because we, the new Member States, have already experienced cofinancing: we cofinance direct payments at a rate of thirty percent each year, and I think it is fair to apply cofinancing in this issue, as well.
Therefore I fully support the efforts made by Mrs Fischer Boel, and I would like to express my thanks again, on behalf of the European and Hungarian poultry farmers.
. Mr President, I wish to begin by sincerely thanking you for the very broad support that we have had for this change in the CMO. I shall now make some comments on the 23 amendments. In Amendments 1, 2 and 22 you asked for a list of the different support measures to be put into the Council regulation. As I have said previously, it is important to give a certain flexibility to the Member States. They should decide themselves which tools they want to use. I do not want to bind their hands, but I have clearly said that it is important that we try to address the problems upstream. But ultimately I leave it to the Member States. Some of the measures stated in your various amendments are going in the same direction. However, I should just like to mention one of them concerning the financing of an information campaign; this in fact belongs to a completely different legal framework. Therefore, I believe that some of the other measures proposed deserve to be looked into further.
Once again, I must underline that the purpose of this change of regulation is to try to fill in the legal gap that we have experienced and then allow the Member States to suggest the different possibilities that they consider to be the most efficient for them. Therefore, while I have some sympathy for some of the measures you have proposed, I cannot accept or introduce them into the regulation as has been suggested.
Some of you mentioned co-financing, which is proposed in 11 of your amendments. We have had the possibility of discussing this issue on several occasions when we amended our regulation on exceptional market measures. The Commission considers that co-financing on market support measures is an important way to ensure that Member States assume their share of the responsibility for the handling of different crises linked to health issues. We use this type of co-financing in relation to our veterinary measures, and we have had more than ten years’ experience in the co-financing of related exceptional market measures. It is not the time for changing this approach and I am therefore not in a position to accept those amendments.
On the information campaign you asked for in Amendments 1, 2, 16, 17 and 22, it is not the kind of measure that fits into this proposal. However, there is a Council regulation on internal promotion for European agricultural products, and I have asked my services to prepare an amendment to the existing Commission regulation so that generic promotion of poultry meat would be eligible for European funding. It would be a waste of money to start a promotion campaign at this stage, but I can assure you that when the time is right, then all the legal aspects will be settled so that we can act immediately.
On Amendments 8, 9 and 23, I do not think it necessary to exclude certain measures on animal welfare grounds. The slaughter of animals is not a priority in the intended measures and the Commission will propose action in line with the different animal welfare standards. Nor can I support Amendment 7 on export refunds. The Commission uses the export refund instrument in a prudent way, taking into account our different responsibilities within our international commitments regarding this instrument.
On soft loans, I do not exclude at this stage any potential national proposal, provided that it does not destroy or distort competition. That is quite clear, and I can promise – as is already the case – that I will act as quickly as possible on any proposal put on my desk from the different Member States.
On vaccination, Member States that decide on a vaccination policy should examine carefully the possible consequences that such a step might have on their international trade. Trade problems created by vaccination cannot, in my view, justify the use of exceptional market support measures based on the new Article 14.
Let me turn to Article 14 in the existing Council legislative text, which was the subject of a question: Member States shall ensure that where producers contribute to the expenditure borne by Member States, this does not result in distortion of competition between producers in different Member States. I would like simply to underline that this was the wording we put into the discussion we had last year on co-financing.
Finally, on procedure: the European Union’s swift handling of this proposal is another sign of its credibility as a valuable partner in tackling the problems that might arise within the agricultural sector.
Once again, it has been a great pleasure for me to do business with you.
– The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.